 

Exhibit 10.20

 

EXECUTION COPY

 

XCHANGE AT BEDFORD

 

LEASE

 

between

 

DIV BEDFORD, LLC, as Landlord

 

and

 

DATAWATCH CORPORATION, as Tenant

 

4 Crosby Drive

 

Bedford, Massachusetts

 

As of June 23, 2015

 



 

 

 

TABLE OF CONTENTS

 

ARTICLE 1 GRANT 1       ARTICLE 2 TERM 1       ARTICLE 3 COMPLETION AND
OCCUPANCY OF THE PREMISES 2       ARTICLE 4 RENT AND SECURITY 2       ARTICLE 5
ADDITIONAL RENT FOR ESCALATIONS IN REAL ESTATE TAXES AND OPERATING EXPENSES 6  
    ARTICLE 6 SERVICES AND UTILITIES 11       ARTICLE 7 CONDUCT OF BUSINESS BY
TENANT 14       ARTICLE 8 ALTERATIONS, IMPROVEMENTS AND SIGNAGE 16       ARTICLE
9 INSURANCE 18       ARTICLE 10 CASUALTY 20       ARTICLE 11 CONDEMNATION 21    
  ARTICLE 12 ASSIGNMENT AND SUBLETTING 22       ARTICLE 13 DEFAULTS AND REMEDIES
24       ARTICLE 14 SUBORDINATION; ATTORNMENT AND RIGHTS OF MORTGAGE HOLDERS 28
      ARTICLE 15 NOTICES 29       ARTICLE 16 MISCELLANEOUS 30       ARTICLE 17
INTENTIONALLY OMITTED 33       ARTICLE 18 RIGHT OF FIRST OFFER 33

 

List of Exhibits

 

Exhibit 1.1-1 Premises Exhibit 1.1-2 Legal Description Exhibit 1.3 Parking Plan
Exhibit 3.1 Work Letter Exhibit 6.1 Cleaning Specifications Exhibit 7.4 Rules
and Regulations Exhibit 8.8 Signage Location Exhibit 14.1 Form of SNDA Exhibit
14.4 Form of Estoppel Exhibit 18.1.1 ROFO Space

 

 

 

 

LEASE

 

This Lease is made and entered into as of June 23, 2015 by and between DIV
BEDFORD, LLC, a Massachusetts limited liability company with its principal place
of business at c/o The Davis Companies, 125 High Street, 21st Floor, Boston,
Massachusetts 02110 (the "Landlord") and DATAWATCH CORPORATION, a Delaware
corporation with its principal place of business at 271 Mill Road Chelmsford, MA
01824 (the "Tenant").

 

ARTICLE 1          GRANT

 

1.1           Premises. Landlord, for and in consideration of the rents herein
reserved and of the covenants and agreements herein contained on the part of
Tenant to be performed, hereby leases to Tenant and Tenant accepts from
Landlord, certain space shown on Exhibit 1.1-1 attached hereto and made a part
hereof, containing approximately 20,360 rentable square feet in area on the
second floor (the “Premises“) of the office building known as 4 Crosby Drive,
Bedford, Massachusetts (the “Building”). The Premises, Building, the “Common
Areas” (defined below) and the land upon which the same are located, which is
legally described in Exhibit 1.1-2 (the “Land”), together with all other
buildings and improvements thereon and thereunder are collectively referred to
as the “Property.” The Property is also known as Xchange at Bedford and
currently has an address of 4-18 Crosby Drive. The parties agree that the
rentable square footage of the Premises set forth above is conclusive and
binding, subject to adjustment only in connection with the expansion of the
Premises or as otherwise set forth herein.

 

1.2           Common Areas. Landlord hereby grants to Tenant during the term of
this Lease, a license to use, in common with the others entitled to such use,
the Common Areas as they from time to time exist, subject to the rights, powers
and privileges herein reserved to Landlord. The term “Common Areas” as used
herein will include all areas and facilities outside the Premises that are
provided and designated by Landlord for general non-exclusive use and
convenience of Tenant and other tenants at the Property. Common Areas include
but are not limited to the fitness center, cafeteria, hallways, lobbies,
stairways, elevators, pedestrian sidewalks, landscaped areas, loading areas,
roadways, parking areas, rights of way, walking and jogging paths, if any.
Landlord may designate certain Common Areas for the exclusive use of one or more
buildings located on the Property.

 

1.3           Parking. During the term of this Lease, Tenant shall be entitled
to use at no additional charge (other than to the extent included in Operating
Expenses and Taxes) the parking facilities at the Property shown on Exhibit 1.3
attached hereto (the “Parking Plan”) in common with other Building tenants (but
in any event Tenant’s use shall not exceed the ratio of 3.0 spaces per 1,000
rentable square feet of the Premises) on an unreserved, first-come, first-serve
basis. Tenant agrees not to overburden the parking facilities and agrees to
cooperate with Landlord and other tenants in the use of parking facilities.
Landlord may designate parking facilities at the Property for the handicapped,
visitors to the Property, and for exclusive use by other tenants. Landlord may
install signage or implement a pass or sticker system to control parking use,
and may employ valet parking (including by use of off-site premises) to meet the
requirements of this Section. Noted on the Parking Plan are parking spaces
currently reserved for the exclusive use of iRobot Corporation, which Landlord
represents to Tenant are the only reserved tenant parking spaces in the
immediate vicinity of the Building as of the date hereof. In the event that
Landlord elects, subsequent to the execution of this Lease, to reserve
additional parking spaces in the immediate vicinity of the Building for use by
individual tenants, Landlord shall reserve at least four (4) spaces in front of
the Building for unreserved visitor parking to the Building. To the extent
applicable to Tenant’s use of the parking spaces, the provisions of this Lease
shall apply, and Landlord may promulgate rules and regulations of general
applicability from time to time with respect to such use.

 

ARTICLE 2          TERM

 

2.1           Lease Term.

 

2.1.1           Commencement Date; Term. The Premises are leased for a term (the
“Term”) to commence on the "Commencement Date" (as such term is defined in
Section 3.1 hereof) and shall end on the date (the "Expiration Date") that is
the last day of the 84th month following the date that Substantial Completion of
the Finish Work occurs (as such terms are defined in the Work Letter attached as
Exhibit 3.1) unless sooner terminated as herein provided.

 

1 

 

 

2.1.2           Lease Year Defined. The first "Lease Year" shall begin on the
Commencement Date and shall end on the last day of the twelfth (12th) full
calendar month following the Commencement Date. Each Lease Year thereafter shall
consist of twelve (12) consecutive calendar months following the end of the
immediately preceding Lease Year.

 

2.2           Holding Over. In the event that Tenant retains occupancy of the
Premises, or any part thereof, after the end of the Term, Tenant’s occupancy of
the Premises shall be as a tenant at will terminable at any time by Landlord.
Tenant shall pay Landlord rent for such time as Tenant remains in possession of
the Premises at the rate equal to the higher of (a) two hundred percent (200%)
of the Base Rent payable during the last month of the Lease Term, or (b) one
hundred twenty-five percent (125%) of the then market-rate for the Premises,
plus all Additional Rent and other sums due under this Lease. In addition, if
Tenant’s holdover continues for more than thirty (30) days, Tenant shall pay
Landlord for all damages sustained by reason of Tenant’s retention of possession
of the Premises after the end of the Term. The provisions hereof do not limit or
restrict Landlord’s rights or remedies under this Lease in the event of any
holding over by Tenant.

 

ARTICLE 3          COMPLETION AND OCCUPANCY OF THE PREMISES

 

3.1           Condition of the Premises; Finish Work. Landlord shall construct
the Finish Work in accordance with Exhibit 3.1, attached hereto and made a part
hereof (the “Work Letter”). The term of this Lease and the obligations of the
parties hereto shall commence on a date (hereinafter referred to as the
“Commencement Date”) which shall be the sooner of (a) the date Tenant commences
operation of its business in all or any portion of the Premises, or (b) the
later of (i) the date that the Finish Work has been “Substantially Completed”
(as defined in the Work Letter) and Landlord has delivered the Premises to
Tenant (A) in compliance with all applicable governmental requirements (without
regard for Tenant’s particular use of the Premises, the installation of Tenant’s
FF&E (as defined in the Work Letter) and any alterations that Tenant may elect
to make to the Premises), (B) with all base building systems serving the
Premises in good working order and condition, (C) broom clean, free of all
debris and personal property, and (D) free of all tenants and occupants, or (ii)
November 1, 2015. Tenant acknowledges that, except as expressly set forth in
this Lease, neither Landlord nor any agent of Landlord has made any
representation or warranty with respect to the condition of the Premises, the
Building or the Property, or with respect to the suitability of the Premises,
the Building or the Property for the conduct of Tenant’s business. Tenant
acknowledges that (a) it is fully familiar with the condition of the Premises
and agrees to take the same in its condition “as is” as of the Commencement Date
and (b) Landlord shall have no obligation to alter, repair or otherwise prepare
the Premises for Tenant’s occupancy or to pay for or construct any improvements
to the Premises, except in accordance with the Work Letter. Tenant’s taking of
possession of the Premises shall conclusively establish that the Premises, the
Building and the Property were at such time in good, sanitary and satisfactory
condition and repair.

 

3.2           Confirmatory Amendments. When the Commencement Date and Expiration
Date hereof have been determined in accordance with the provisions set forth in
this Lease, the parties hereto shall execute a document in recordable form,
setting forth said dates and said document shall be deemed a supplement to and
part of this Lease. The parties hereto agree to execute such confirmatory
document not later than fifteen (15) days following the Commencement Date.

 

ARTICLE 4          RENT AND SECURITY

 

4.1           Base Rent.

 

4.1.1           Schedule of Monthly Rent Payments. Beginning with the
Commencement Date and continuing throughout the Term, Tenant shall pay to or
upon the order of Landlord an annual rental (the “Base Rent”) as set forth below
which shall be payable in consecutive monthly installments on or before the
first day of each calendar month in advance in the monthly amount set forth
below:

 



2 

 

 

Period  Annual Base Rent   Annual Base Rent per
Rentable Square Foot   Monthly Base Rent  Lease Year 1*  $527,324.00   $25.90  
$43,943.67  Lease Year 2  $537,504.00   $26.40   $44,792.00  Lease Year 3 
$547,684.00   $26.90   $45,640.33  Lease Year 4  $557,864.00   $27.40  
$46,488.67  Lease Year 5  $568,044.00   $27.90   $47,337.00  Lease Year 6 
$578,244.00   $28.40   $48,185.33  Lease Year 7  $588,404.00   $28.90  
$49,033.67 

 

*Provided no uncured Event of Default then exists under this Lease, Base Rent
shall be abated during the first nine and one-half (9.5) months of Lease Year 1
(the “Abatement Period”); provided, however, that during the Abatement Period,
Tenant shall remain responsible for payment of cleaning services and electricity
provided to the Premises in accordance with the terms of this Lease.

 

4.1.2           Manner of Payment. All payments of rent shall be made without
demand, deduction, counterclaim, set-off, discount or abatement (except as
otherwise expressly set forth in this Lease) in lawful money of the United
States of America. If the Commencement Date should occur on a day other than the
first day of a calendar month, or the Expiration Date should occur on a day
other than the last day of a calendar month, then the monthly installment of
Base Rent for such fractional month shall be prorated upon a daily basis based
upon a thirty (30)-day month. Notwithstanding anything to the contrary contained
herein, Tenant shall cause payment of the first installment of rent to be paid
to Landlord to be concurrent with the execution of this Lease.

 

4.2           Additional Rent. Tenant shall pay to Landlord all charges and
other amounts required under this Lease and the same shall constitute additional
rent hereunder (herein called "Additional Rent"), including, without limitation,
any sums due resulting from the provisions of Article 5 hereof. All such amounts
and charges shall be payable to Landlord in accordance with Section 4.3 hereof.
Landlord shall have the same remedies for a default in the payment of Additional
Rent as for a default in the payment of Base Rent. The term "Rent" as used in
this Lease shall mean the Base Rent and the Additional Rent.

 

4.3           Place of Payment. The Base Rent and all other sums payable to
Landlord under this Lease shall be paid to Landlord at c/o The Davis Companies,
125 High Street, 21st Floor, Boston, MA 02110, or at such other place as
Landlord shall designate in writing to Tenant from time to time.

 

4.4           Terms of Payment. Tenant shall pay to Landlord all Base Rent as
provided in Section 4.1 above and Tenant shall pay all Additional Rent payable
under Article 5 and Article 6 on the terms provided therein. Except as provided
in the immediately preceding sentence and as may otherwise be expressly provided
by the terms of this Lease, Tenant shall pay to Landlord, within ten (10) days
after delivery by Landlord to Tenant of bills or statements therefor: (a) sums
equal to all expenditures made and monetary obligations incurred by Landlord in
accordance with the terms of this Lease for Tenant's account; and (b) all other
sums of money accruing from Tenant to Landlord in accordance with the terms of
this Lease.

 

4.5           Late Charges. If Tenant shall fail to pay any Rent within five (5)
days after the date same is due and payable or if any check received by Landlord
from Tenant shall be dishonored, Tenant agrees that Landlord’s actual damages
resulting therefrom are difficult to fix or ascertain. As a result, Tenant shall
pay to Landlord (a) an administrative fee equal to five percent (5%) per month
on the amount due, and (b) interest on the amount due from its due date until
paid at the lesser of eighteen percent (18%) per annum or the maximum legal rate
that Landlord may charge Tenant. Such charges shall be paid to Landlord together
with such unpaid amounts as an administrative fee to compensate Landlord for
administrative expenses and its cost of funds.

 

4.6           Security Deposit.

 

4.6.1      Letter of Credit Amount. Upon execution of this Lease, Tenant shall
deliver to Landlord a security deposit (the "Security Deposit") in the form of a
"Letter of Credit" (as defined below) in the amount of $232,443.34 for the
faithful performance of all terms, covenants and conditions of this Lease.

 

3 

 

 

4.6.2.   Letter of Credit Requirements. Each letter of credit provided to
Landlord hereunder as the Security Deposit shall be in the form of an
unconditional, irrevocable, standby letter of credit which shall be in full
force and effect for the periods required hereby, and shall meet all of the
following conditions (a "Letter of Credit") :

 

(a)          it shall be issued for the benefit of Landlord by an "Eligible
Bank" (defined below) approved by Landlord;

 

(b)          it shall be effective on the date of this Lease and have a term of
not less than one (1) year following its date of issuance and contain automatic
year-to-year renewal provisions subject to the Letter of Credit issuer's
obligation to notify Landlord in writing by certified or registered mail of
non-renewal at least sixty (60) days prior to the expiration of the Letter of
Credit;

 

(c)          the expiration date of the Letter of Credit for the final Lease
Year of the Term shall be at least ninety-five (95) days following the
Expiration Date of the Lease;

 

(d)          it shall provide for the amount thereof as set forth in Subsection
4.6.1 to be available to the Landlord in multiple drawings conditioned only upon
presentation of a sight draft;

 

(e)          it shall be assignable by Landlord to its successors, assigns and
mortgagees and by any successive beneficiaries thereof at no cost to transferor
or transferee (Tenant agreeing to pay such charges in connection with any
transfer of the Letter of Credit), and shall expressly permit multiple
assignments; and

 

(f)          it shall be in such form as shall be acceptable to Landlord in its
reasonable discretion.

 

An "Eligible Bank" shall mean a commercial or savings bank organized under the
laws of the United States or any state thereof or the District of Columbia and
having total assets in excess of $1,000,000,000.00 which shall be a financial
institution having a rating of not less than BBB or its equivalent by Standard
and Poors Corporation and subject to a Thompson Watch Rating of C or better.
Landlord hereby acknowledges that Silicon Valley Bank is an Eligible Bank as of
the date hereof. Tenant, at its expense, shall cause the issuing bank to provide
Landlord's mortgage lender with a written acknowledgment which evidences its
consent to Landlord's collateral assignment of the proceeds of the Letter of
Credit and acknowledgment of the security interest of such mortgage lender
therein within ten (10) business days following the request of Landlord or
Landlord's mortgagee therefor.

 

Provided that (a) upon the Reduction Date (as hereinafter defined) Tenant is not
then nor has Tenant been in monetary default of the Lease during the preceding
twelve (12) month period, and (b) Tenant provides Landlord with at least thirty
(30) days’ advance written notice, which notice (“Reduction Notice”) shall
include (i) an original replacement Letter of Credit (or an amendment or
endorsement of the original Letter of Credit) complying with the terms hereof,
then commencing on the date that is thirty (30) days following receipt by
Landlord of the Reduction Notice from Tenant, which date may not be prior to the
105th day of the fourth (4th) Lease Year (the “Reduction Date”), Landlord shall
on the Reduction Date exchange the initial Letter of Credit for the replacement
Letter of Credit provided by Tenant or accept the amendment to the Letter of
Credit in either case pursuant to which the amount of the Letter of Credit is
reduced to the amount of $116,221.67.

 

4 

 

 

4.6.3       Substitute Letter of Credit. Tenant shall deliver to Landlord a
substitute Letter of Credit that satisfies the requirements for a Letter of
Credit stated in this Subsection 4.6.2 for the applicable period not later than
ten (10) days following delivery of a non-renewal notice by the Letter of Credit
issuer with respect to the Letter of Credit issued to Landlord or 45 days prior
to the scheduled expiration of the Letter of Credit, whichever first occurs
(such date, the "Re-Delivery Deadline"). If Tenant fails to deliver the
substitute Letter of Credit within such 10-day period, Landlord shall have the
right to draw the Letter of Credit and receive the proceeds as a cash Security
Deposit. Tenant agrees that notwithstanding any provision of this Lease to the
contrary, its failure to furnish Landlord with the required Security Deposit in
the form of a substitute Letter of Credit in compliance with the requirements
for the initial Letter of Credit prior to the Re-Delivery Deadline shall not be
subject to any rights of notice or cure under this Lease.

 

4.6.4       Landlord's Rights Upon Default. Upon the occurrence of any of the
Events of Default described in Article 13 hereof, in addition to any other
rights or remedies available to Landlord under this Lease, Landlord shall have
the right to present the Letter of Credit for payment by the issuing bank and
the proceeds thereof shall be due and payable to Landlord in accordance with the
terms hereof and the Letter of Credit. Tenant agrees that Landlord may, without
waiving any of Landlord's other rights and remedies under this Lease upon the
occurrence of any of the Events of Default, apply the Security Deposit to remedy
any failure by Tenant to perform any of the terms, covenants or conditions to be
performed by Tenant under this Lease and to compensate Landlord for any damages
incurred as a result of any such default, including payment of Landlord's
expenses to construct the Finish Work and pay leasing brokerage commissions with
respect to this Lease. If Landlord uses any portion of the Security Deposit to
cure any Event of Default by Tenant hereunder, Tenant shall forthwith replenish
the Security Deposit to the original amount within ten (10) days following
written notice from Landlord in the manner directed by Landlord in such notice
(which may be in the form of a new or amended Letter of Credit, or in the form
of a cash payment). If Tenant fails to restore the full amount of the Security
Deposit within such 10-day period, then the amount of such deficiency shall be
subject to the charges described in Section 4.5. During any period that Landlord
is holding the Security Deposit in the form of cash, Landlord shall not be
required to keep the Security Deposit separate from its general funds, and
Tenant shall not be entitled to interest on any such deposit.

 

4.6.5       Sale of Building. In the event of a sale or other transfer of the
Building (or Landlord's interest therein), Landlord shall have the right to
transfer the balance of the Security Deposit to the new owner or to transferee.
Upon any such transfer and receipt the successor landlord that it has received
the Security Deposit and assumes all of Landlord's obligations under this Lease,
Landlord shall thereupon be released by Tenant from all liability for the return
of the Security Deposit; and Tenant agrees to look to the new landlord for the
return of such Security Deposit. If Tenant is not in default hereunder at the
end of the Term, Landlord will, within ninety-five (95) days after the
expiration or earlier termination of the Lease, return the Security Deposit, or
so much as has not been applied by Landlord, to Tenant or the last permitted
assignee of Tenant's interest hereunder at the expiration of the Term.

 

4.7           Independence of Covenants. Landlord’s and Tenant’s covenants
herein are independent and, without limiting the generality of the foregoing,
Tenant acknowledges that its covenant to pay Rent hereunder is independent of
Landlord’s obligations hereunder, and that in the event that Tenant shall have a
claim against Landlord, Tenant shall not have the right to deduct the amount
allegedly owed to Tenant from any Rent due hereunder, it being understood that
Tenant’s sole remedy for recovering upon such claim shall be to bring an
independent legal action against Landlord. As such, Tenant’s obligation so to
pay Rent under the Lease shall be absolute, unconditional, and independent and
shall not be discharged or otherwise affected by any law or regulation now or
hereafter applicable to the Premises, or any other restriction on Tenant’s use,
or, except as expressly provided in the Lease, any casualty or taking, or any
failure by Landlord to perform or other occurrence; and Tenant waives all rights
now or hereafter existing to terminate, quit or surrender this Lease or the
Premises or any part thereof, or to assert any defense in the nature of
constructive eviction to any action seeking to recover Rent.

 

5 

 

 

ARTICLE 5          ADDITIONAL RENT FOR ESCALATIONS IN REAL ESTATE TAXES AND
OPERATING EXPENSES

 

5.1          Definitions. Base Rent does not anticipate any increase in the
amount of taxes on the Property, or in the cost of the operation and maintenance
thereof. In order that the Rent payable hereunder shall reflect any such
increases, Tenant agrees to pay as Additional Rent, an amount calculated as
hereinafter set forth. For purposes of this Article 5, the following definitions
shall apply:

 

"Tax Year": The fiscal year of the Town of Bedford (July 1 – June 30) or other
applicable governmental authority for real estate tax purposes or such other
twelve (12)-month period as may be duly adopted in place thereof.

 

"Base Tax Year": The Town of Bedford’s tax fiscal year of July 1, 2015 through
June 30, 2016.

 

"Base Taxes": The amount of Taxes assessed with respect to the Property for each
Tax Year (or portion thereof) which occurs during the Base Tax Year, giving full
effect to any revaluation.

 

"Tax Increases": Attributable to a Tax Year, shall mean the excess, if any, of
the Taxes paid or incurred during such Tax Year over the Base Taxes.

 

"Taxes": All taxes, assessments and charges of every kind and nature levied,
assessed or imposed at any time by any governmental authority upon or against
the Property or any improvements, fixtures and equipment of Landlord used in the
operation thereof whether such taxes and assessments are general or special,
ordinary or extraordinary, foreseen or unforeseen in respect of each Tax Year
falling wholly or partially within the Term. Taxes shall include, without
limitation, all general real property taxes and general and special assessments
(provided that, with respect to any special assessments or betterments that may
be paid in installments, Taxes for such Tax Year shall include only the amount
of the installment plus any interest due and payable during such Tax Year),
charges, fees or assessments for all governmental services or purported benefits
to the Property, service payments in lieu of taxes, all business privilege
taxes, and any tax, fee or excise on the act of entering into this Lease or any
other lease of space in the Property, or on the use or occupancy of the Property
or any part thereof, or on the rent payable under any lease or in connection
with the business of renting space under any lease or in connection with the
business of renting space in the Property, that are now or hereafter levied or
assessed against Landlord by the United States of America, the Commonwealth of
Massachusetts, or any political subdivision, public corporation, district or
other political or public entity, including legal fees, experts' and other
witnesses' fees, costs and disbursements incurred in connection with proceedings
to contest, determine or reduce Taxes. Taxes shall also include any other tax,
fee or other excise, however described, that may be levied or assessed as a
substitute for, or as an addition to, in whole or in part, any other Taxes
(including, without limitation, any municipal income tax) and any license fees,
tax measured or imposed upon rents, or other tax or charge upon Landlord's
business of leasing the Property, whether or not now customary or in the
contemplation of the parties on the date of this Lease. Taxes shall not include:
(a) franchise, transfer, gift, excise, capital stock, estate, succession and
inheritance taxes, and federal and state income taxes measured by the net income
of Landlord from all sources, unless due to a change in the method of taxation
such tax is levied or assessed against Landlord as a substitute for, or as an
addition to, in whole or in part, any other Tax that would constitute a Tax; or
(b) penalties or interest for late payment of Taxes except to the extent arising
from Tenant’s failure to pay such amounts.

 

"Base Expense Year": The calendar year 2015.

 

"Expense Year": The first and full calendar year following the Base Expense Year
and each calendar year thereafter.

 

"Base Expenses": The Operating Expenses for the Base Expense Year equitably
adjusted to the amount such Operating Expenses would have been if ninety-five
percent (95%) of the rentable area in the Property had been occupied during the
Base Expense Year if there is less than ninety-five percent (95%) occupancy in
the Base Expense Year. Only those component expenses that are affected by
variation in occupancy levels shall be "grossed-up." For purposes of determining
Tenant's Share of Expense Increases, the Base Expenses shall be deemed to have
been incurred by Landlord during the Base Expense Year. Base Expenses shall not
include market-wide cost increases due to extraordinary circumstances, including
but not limited to Force Majeure, security concerns, boycotts, strikes,
embargoes or shortages. For purposes of this paragraph, “market-wide cost
increases due to extraordinary circumstances” shall mean an actual, material
increase in a category of Operating Expenses under this Lease in excess of the
amount reasonably budgeted by Landlord for such expense category in the
Operating Expenses that is attributable to some unanticipated event or
circumstance occurring during the Base Expense Year and that affects the
Property for a temporary period of time.

 

6 

 

 

"Expense Increases": Attributable to an Expense Year, shall mean the excess, if
any, of the Operating Expenses paid or incurred during such Expense Year
equitably adjusted, if less than ninety-five percent (95%) occupancy, to the
amount such Operating Expenses would have been if ninety-five percent (95%) of
the rentable area in the Property had been occupied during the Expense Year over
the Base Expenses. Only those component expenses that are affected by variation
in occupancy levels shall be "grossed-up".

 

"Operating Expenses": All costs and expenses (and taxes, if any, thereon) paid
or incurred on behalf of Landlord (whether directly or through independent
contractors) in connection with the ownership, management, operation,
maintenance and repair of the Property and Common Areas (including any sales or
other taxes thereon) during the Term as a first-class office park, including,
without limitation:

 

(a)          supplies, materials and equipment purchased or rented, total wage
and salary costs paid to, and all contract payments made on account of, all
persons to the extent engaged in the operation, maintenance, security, cleaning
and repair of the Building and the Common Areas at or below the level of
building manager (including the amount of any taxes, social security taxes,
unemployment insurance contributions, union benefits) and any on-site employees
of Landlord’s property management agent;

 

(b)          the maintenance, repair and replacement of building systems,
including heating, ventilating, air conditioning, plumbing, electrical,
mechanical, sewer, fire detection, sprinkler, life safety and security systems,
telecommunications facilities, elevators and escalators, exterior windows and
doors, tenant directories, emergency generator, and other equipment used in
common by, or for the benefit of, occupants of the Building and Common Areas
including such repairs and replacements as may be necessary to maintain the same
in proper working order and in compliance with all applicable laws and industry
performance standards;

 

(c)          charges of contractors for services and facilities otherwise
includable in Operating Expenses, including security, trash removal, cleaning,
janitorial, window washing, snow and ice removal, exterior and interior
landscaping, the maintenance and repair of the parking facilities, roadways and
light poles;

 

(d)          the cost of utility services for the Building and the Common Areas,
including, without limitation, water, sanitary sewer, electricity, gas, fuel
oil, steam, chilled water; but excluding electricity supplied to the Premises
and billed to Tenant pursuant to Section 5.4 and electricity used by other
tenants of the Property within their leased space and billed directly to such
tenants;

 

(e)          the premiums for fire, extended coverage, loss of rents, boiler,
machinery, sprinkler, public liability, property damage, earthquake, flood, and
other insurance relative to the Property and the operation and maintenance
thereof (including the fitness center described below) and unreimbursed costs
incurred by Landlord that are subject to an insurance deductible;

 

(f)          the operation and maintenance of any areas, facilities and
amenities located in Common Areas (and in the Building, including, without
limitation, the cost of utilities, repairs and insurance associated with such
amenities;

 

(g)          the amortized cost of capital items incurred with respect to the
ownership, operation, maintenance and repair of the Property for maintenance,
repairs, and replacements amortized over the reasonable life of the capital
items as determined in the reasonable judgment of Landlord's accountant in
accordance with generally accepted accounting principles together with interest
at the greater of nine percent (9%) per annum or Landlord’s borrowing rate for
such capital items on the unamortized balance of the cost of the capital item
and the installation of capital improvements that are made to the Property by
Landlord in order to: (i) reduce (or avoid an increase in) operation or
maintenance expenses with respect to the Property, (ii) comply with laws,
regulations or orders of any governmental or quasi-governmental authority,
agency or department which were enacted or became effective after the date
hereof, or (iii) comply with the requirements of Landlord's insurers set forth
after the date hereof (but, in any event expressly excluding the cost of any
site work performed by or on behalf of Landlord in order to create additional
parking on the land currently owned by the Massachusetts Department of
Transportation and shown on Exhibit 1.3 as “Future Parking Area” in the event
that such land is acquired by Landlord subsequent to the execution hereof);

 

7 

 

 

(h)          office costs of administration; legal and accounting fees and other
expenses of maintaining and auditing Property accounting records and preparing
Landlord's Statements; and

 

(i)          fees for management services whether rendered by Landlord (or
affiliate) or a third-party property manager in an amount not to exceed the rate
of five percent (5%) of gross income from the Property;

 

Operating Expenses shall not include: (1) utility expenses that are separately
metered for any individual tenant in the Property; (2) any expense for which
Landlord is reimbursed by a specific tenant by reason of a special agreement or
requirement of the occupancy of the Property by such tenant; (3) expenses for
services provided by Landlord for the exclusive benefit of a given tenant or
tenants for which Landlord is directly reimbursed by such tenant or tenants; (4)
all costs, fees and disbursements relating to activities for the solicitation,
negotiation and execution of leases for space in the Property (including but not
limited to advertising costs, leasing commissions and attorneys' fees therefor);
(5) the costs of alterations to or payment of allowance for, or the decorating
or the redecorating of, space in the Property leased to other tenants; (6)
except as stated in subparagraph (h) of the definition of Operating Expenses,
the costs associated with the operation of the business of the ownership or
entity which constitutes "Landlord", including costs of selling, syndicating,
financing or mortgaging any of Landlord's interest in the Property; (7) rentals
payable under any ground or underlying lease, if any; (8) except as stated in
subparagraph (g) of the definition of Operating Expenses, depreciation, interest
and principal payments on mortgages and other debt costs, if any; (9) repairs or
other work required due to fire or other casualty to the extent of insurance
proceeds actually received by Landlord; (10) capital expenses for capital
improvements that are not included in the definition of "Operating Expenses";
(11) payments to affiliates of Landlord (excluding property management fees) but
only to the extent that they exceed market charges; (12) except as set forth
above, costs of constructing any additional buildings or improvements; (13) any
increase in the cost of Landlord’s insurance caused by a specific use of another
tenant; (14) attorneys' fees, costs, disbursements, and other expenses incurred
in connection with the disputes with existing tenants; (15) rent for space which
is not actually used by Landlord in connection with the management and operation
of the Building; (16) all costs or expenses (including fines, penalties and
legal fees) incurred due to the violation by Landlord, its employees, agents,
contractors or assigns of the terms and conditions of the Lease, or any valid,
applicable building code, governmental rule, regulation or law; (17) contingency
or replacement reserves; (18) costs incurred in remediation of the Property
required as the result of Hazardous Substances therein or thereon; (19) except
as permitted above, any capital cost incurred in connection with modifying,
removing, upgrading or replacing the Building’s telecommunication systems,
including the purchase, installation and operation of any informational displays
in the Building’s elevators or lobbies, and (20) costs, other than those
incurred in ordinary maintenance and repair, for sculptures, paintings,
fountains or other objects of art or the display of such item.

 

Operating Expenses that are incurred jointly for the benefit of the Building and
one or more other buildings or properties, whether pursuant to a reciprocal
easement agreement, common area agreement or otherwise, may be allocated between
the Building and the other buildings or properties in accordance with the ratio
of their respective rentable areas calculated using a consistent methodology or
on any other reasonable basis determined by Landlord. Operating Expenses
incurred for the benefit of less than all of the tenants at the Property or in
the Building may be allocated among such tenants based on the rentable square
footage of their respective premises or on any other reasonable basis determined
by Landlord.

 

"Tenant's Share": Tenant's Share shall be a fraction, the numerator of which
shall be the rentable area of the Premises and the denominator of which shall be
the rentable area of the Building, with respect to Operating Expenses of and
pertaining to the Building, and the rentable area of the Property, with respect
to Operating Expenses of and pertaining to the office park at the Property. On
the Commencement Date the Tenant's Share pertaining to the Property is 4.288%
(20,360 RSF/474,820 RSF), and the Tenant’s Share pertaining to the Building is
39.118% (20,360 RSF/52,048 RSF). The Tenant's Share shall be recalculated from
time to time in the event that there shall be a change in the rentable area of
either the Premises, the Building, or the Property

 

8 

 

 

"Landlord's Statement": An instrument containing a computation of any Additional
Rent due pursuant to the provisions of this Article 5.

 

5.2           Payment of Taxes. Tenant shall pay, as Additional Rent, Tenant's
Share of all Taxes payable in respect of any Tax Year falling wholly or
partially within the Term, to the extent that Taxes for any such period shall
exceed the Base Taxes (which payment shall be adjusted by proration with respect
to any partial Tax Year). Within thirty (30) days after the issuance by the Town
of Bedford or other applicable governmental authority of the bill for Taxes,
Landlord shall submit to Tenant a copy of such bill, together with Landlord's
Statement and Tenant shall pay the Additional Rent set forth on such Landlord's
Statement (less the amount of estimated payments paid by Tenant on account
thereof) as set forth herein. Landlord, at its option, may require Tenant to
make monthly payments on account of Tenant's Share of Tax Increases for Tax
Years following the Base Tax Year. The monthly payments shall be one-twelfth
(1/12th) of the amount of Tenant's Share of Tax Increases and shall be payable
on or before the first day of each month during the Term, in advance, in an
amount estimated by Landlord and billed by Landlord to Tenant; provided, that,
Landlord shall have the right initially to determine such monthly estimates and
to revise such estimates from time to time.

 

5.3           Payment of Operating Expenses. Tenant shall pay to Landlord, as
Additional Rent, Tenant's Share of all Operating Expenses in respect of each
Expense Year to the extent Operating Expenses for each such Expense Year shall
exceed Base Expenses. Tenant shall pay a sum equal to one-twelfth (1/12) of the
amount of Tenant's Share of Expense Increases for each Expense Year on or before
the first day of each month of such Expense Year, in advance, in an amount
estimated by Landlord and billed by Landlord to Tenant; provided, that, Landlord
shall have the right initially to determine such monthly estimates and to revise
such estimates from time to time. Landlord shall endeavor, within one hundred
twenty (120) days after the expiration of the Base Expense Year and each Expense
Year, to prepare and furnish Tenant with Landlord's Statement showing the Base
Expenses or the Operating Expenses incurred during such Expense Year. Within
thirty (30) days after receipt of Landlord's Statement for any Expense Year
setting forth Tenant's Share of any Expense Increase attributable to such
Expense Year, Tenant shall pay Tenant's Share of such Expense Increase (less the
amount of estimated payments paid by Tenant on account thereof) to Landlord as
Additional Rent. If Landlord’s statement shows that the estimated Expense
Increases paid by Tenant exceed the actual Expense Increase for such Expense
Year, Landlord shall, at Landlord’s election, either (i) reimburse Tenant for
the amount so overpaid by Tenant within thirty (30) days after the issuance of
Landlord’s Statement, or (ii) credit such amount against Tenant’s estimated
Expense Increase payments next coming due (except at the end of the Lease Term,
in which cause alternative (i) shall be implemented).

 

5.4           Payment of Electric Expense. Tenant agrees to pay, or cause to be
paid, all charges for electricity consumed in the Premises (or by special
facilities serving the Premises). Tenant will comply with all contracts relating
to any such services. Tenant’s charges for such utility usage shall be based
upon Tenant’s actual usage (without markup by Landlord) based on check metering
(i.e., submeters) or separate meters provided as part of the Finish Work for
lights, plugs and VAV fan circulation only (not for heating), and specifically
excluding the roof top HVAC units serving the Premises, and at Landlord’s
option, shall be paid (i) to Landlord or Landlord’s representative (as
determined by Landlord) as Additional Rent or (ii) directly to the utility
company. If such payments are made to Landlord, during the Term, Tenant's rate
of payment shall increase from time to time based upon the increases in rate
charged by the utility company to the Landlord; and Landlord shall have the
right to issue supplemental billing to Tenant from time to time to account for
such increases. The electrical charges payable to Landlord in respect of the
Premises shall constitute Additional Rent under this Lease (but shall not be
included as an Operating Expense), and shall be due and payable monthly in
advance on the first day of each calendar month during the Term. On the
Commencement Date and thereafter during the Term, Landlord shall have the right
to charge Tenant an estimated amount, payable as Additional Rent on the first of
each month, in advance, together with payments of Base Rent, on account of
Tenant’s estimated electricity usage based on prior Building history for the
first month of the Term and thereafter on Tenant’s actual usage, with an annual
reconciliation based on actual meter readings such that Tenant will pay the
amount due hereunder.

 

9 

 

 

5.5          Landlord's Statements.

 

5.5.1           Delivery of Statements. Landlord will deliver Landlord's
Statements to Tenant during the Term. Landlord’s delay or failure to render
Landlord's Statement with respect to the Base Expense Year, any Expense Year or
any Tax Year beyond a date specified herein shall not prejudice Landlord's right
to render a Landlord's Statement with respect to that or any subsequent Expense
Year or subsequent Tax Year. The obligations of Landlord and Tenant under the
provisions of this Article with respect to any Additional Rent incurred during
the Term shall survive the expiration or any sooner termination of the Term. If
Landlord fails to give Tenant a statement of projected Operating Expenses prior
to the commencement of any Expense Year, Tenant shall continue to pay Operating
Expenses in accordance with the previous statement, until Tenant receives a new
statement from Landlord. Landlord’s Statements shall be conclusive between the
parties absent manifest error, subject to the provisions of Section 5.5.2,
below.

 

5.5.2           Tenant Inspection Rights. During the sixty (60)-day period after
receipt of any Landlord's Statement (the "Review Period"), Tenant may inspect
and audit Landlord's records relevant to the cost and expense items reflected in
such Landlord's Statement (a “Tenant Audit”) at a reasonable time mutually
agreeable to Landlord and Tenant during Landlord's usual business hours. Each
Landlord's Statement shall be conclusive and binding upon Tenant unless within
sixty (60) days after receipt of such Landlord's Statement Tenant shall notify
Landlord that it disputes the correctness of Landlord's Statement, specifying
the respects in which Landlord's Statement is claimed to be incorrect. Tenant’s
right to conduct any Tenant Audit shall be conditioned upon the following: (a)
no monetary Event of Default shall be ongoing at the time that Tenant seeks to
conduct the Tenant Audit; (b) in no event shall any Tenant Audit be performed by
a firm retained on a “contingency fee” basis; (c) the Tenant Audit shall be
concluded no later than thirty (30) days after the end of the Review Period; (d)
any Tenant Audit shall not unreasonably interfere with the conduct of Landlord’s
business; (e) Tenant and its accounting firm shall treat any information gained
in the course of any Tenant Audit in a confidential manner and shall each
execute Landlord’s confidentiality agreement for Landlord’s benefit prior to
commencing any Tenant Audit; (f) Tenant’s accounting firm’s audit report shall,
at no charge to Landlord, be submitted in draft form for Landlord’s review and
comment before the final approved audit report is delivered to Landlord, and
Landlord shall have the right to point out errors or make suggestions with
respect to such audit report, and any appropriate comments or clarifications by
Landlord which are accepted by Tenant’s auditor shall be incorporated into the
final audit report, it being the intention of the parties that Landlord’s right
to review is intended to prevent errors and avoid the dispute resolution
mechanism set forth below and not to unduly influence Tenant’s auditor in the
preparation of the final audit report; and (g) the Tenant Audit shall be
conducted by Tenant at its sole cost and expense unless the results of such
Tenant Audit show that Landlord’s Statement overstated the amount of Operating
Expenses owed by Tenant for the relevant billing period by more than five
percent (5%) in which case Landlord shall be responsible for payment of such
costs and expenses. If Tenant makes a timely exception within the Review Period,
Tenant shall nonetheless pay the amount shown on the Landlord’s Statement in the
manner prescribed in this Lease, without any prejudice to such exception, and
any overpayments identified during any Tenant Audit, if any, shall be applied as
a credit against the amount of Additional Rent owed by Tenant immediately
following the Tenant Audit.

 

5.6           Adjustments. If the actual amount of Tenant's Share of the Expense
Increases for any Expense Year or Tenant's Share of Tax Increases for any Tax
Year exceeds the estimated amount thereof paid by Tenant for such Expense Year
or Tax Year, then Tenant shall pay to Landlord the difference between the
estimated amount paid by Tenant and the actual amount of such Additional Rent
payable by Tenant. This Additional Rent payment shall be due and payable within
thirty (30) days following delivery of Landlord's Statement. If the total amount
of estimated payments made by Tenant in respect of Tenant's Share of Expense
Increases for such Expense Year or Tenant's Share of Tax Increases for any Tax
Year shall exceed the actual amount of such Additional Rent payable by Tenant,
then such excess amount shall be credited against the monthly installments of
Additional Rent due and payable from Tenant to Landlord hereunder until such
amount shall have been refunded in full to Tenant (or refunded in accordance
with Section 5.3). Any excess payments made by Tenant during the Term that have
not been so applied and are outstanding at the end of the Term shall be paid to
Tenant promptly following delivery of Landlord's Statement for the final Expense
Year and final Tax Year, as applicable. Even though the Term has expired and
Tenant has vacated the Premises, when final determination is made of Tenant's
Share of Expense Increases or Tax Increases for the year in which this Lease
terminates, Tenant shall pay any increase due over the estimated Expense
Increases or Tax Increases paid within fifteen (15) days after Landlord’s
delivery of Landlord’s Statement therefor.

 

10 

 

 

ARTICLE 6          SERVICES AND UTILITIES

 

6.1         Services. Landlord shall provide the following services to the
Building and Premises (subject to Tenant’s reimbursement and payment obligations
therefore in accordance with the operation of Article 5 hereof):

 

(a)          Janitor services in and about the Premises in accordance with the
cleaning specifications set forth in Exhibit 6.1, Saturdays, Sundays and union
and state and federal government holidays (the “Holidays”) excepted. Tenant
shall not provide any janitor service without Landlord’s written consent. If
Landlord’s consent is given, such janitor services shall be subject to
Landlord’s supervision and control, but shall be performed at Tenant’s sole cost
and responsibility.

 

(b)          Heat and air-conditioning as required to maintain comfortable
temperature (excluding specialized temperature and humidity control for
computers, printers and other equipment) daily from 8:00 a.m. to 6:00 p.m.
Monday through Friday (“Normal Business Hours”), Saturdays, Sundays and Holidays
excepted, consistent with such service typical of comparable buildings in the
Route 128 North submarket.

 

(c)          Hot running water for lavatory purposes and cold water for
cleaning, landscaping, grounds maintenance, fire protection, drinking, lavatory
and toilet purposes drawn through fixtures installed by Landlord or by Tenant
with Landlord’s written consent. If Tenant’s water use increases beyond
customary office user levels, Landlord shall have the right to install a water
meter at Tenant’s expense and to charge Tenant as Additional Rent for its water
consumption in the Premises in accordance with readings from such meter.

 

(d)          Distribution of electric current from providers selected by
Landlord, in amounts required for normal lighting by building standard lighting
overhead fixtures and for electrical outlets for normal business operations,
including without limitation, personal computers, copiers, facsimiles and other
ordinary business equipment, subject, however, to Landlord’s approval of
Tenant’s final electrical plan for the Premises (but specifically excluding
electric current surge protection).

 

(e)          Maintenance of the Common Areas so that they are clean and free
from accumulations of debris, rubbish and garbage and exterior drives, walkways
and parking areas free of accumulations of snow.

 

(f)          Access by Tenant to the Premises and use of designated elevator
service twenty-four (24) hours per day, seven (7) days per week, fifty-two (52)
weeks per year, except for emergency situations outside of Landlord’s control
and subject to the operation of Landlord’s computerized access system at the
Building’s entrances and to Landlord’s Rules and Regulations. Overtime HVAC and
other services shall be available as provided in Section 6.2 hereof.

 

Landlord shall have the right to select the utility providers and Tenant shall
pay all actual costs associated with obtaining the utility service as provided
in Article 5 hereof. Landlord agrees to furnish or cause to be furnished to the
Premises the utilities and services described herein, subject to the conditions
and in accordance with the standards set forth herein. Landlord’s failure to
furnish any of such services when such failure is caused by accidents, the
making of repairs, alterations or improvements, labor difficulties, difficulty
in obtaining adequate supply of fuel, electricity, steam, water or other service
or supplies from the sources from which they are usually obtained for the
Building, or governmental constraints or any other cause beyond Landlord’s
reasonable control, shall not result in any liability to Landlord. Tenant shall
not be entitled to any abatement or reduction of rent by reason of such failure,
no eviction of Tenant shall result from such failure and Tenant shall not be
relieved from the performance of any covenant or agreement in this Lease. In the
event of any failure, stoppage or interruption thereof, Landlord shall
diligently attempt to resume service promptly.

 

11 

 

 

Notwithstanding the foregoing, if there shall be an interruption, curtailment or
suspension of any service necessary for the occupancy of the Premises and
required to be provided by Landlord pursuant to this Section 6.1 (and no
reasonably equivalent alternative service or supply is provided by Landlord)
that shall materially interfere with Tenant’s use and enjoyment of all or a
material portion of the Premises (a “Service Interruption”), and if (i) such
Service Interruption shall continue for five (5) consecutive business days
following receipt by Landlord of written notice from Tenant describing such
Service Interruption (the “Service Interruption Notice”), (ii) such Service
Interruption is not the result of Force Majeure or any of Tenant’s acts or
omissions, and (iii) the restoration of such Service Interruption is in the
reasonable control of Landlord, then Tenant shall be entitled to an equitable
abatement of Base Rent, based on the nature and duration of the Service
Interruption, the area of the Premises affected, and the then current Base Rent
amounts, for the period that shall begin on the 6th day of such Service
Interruption and that shall end on the day such Service Interruption ceases.
Notwithstanding anything in this Lease to the contrary, but subject to Article
10 and Article 11 (which shall govern in the event of a casualty or
condemnation), the remedies expressly provided in this paragraph shall be
Tenant’s sole recourse and remedy in the event of an interruption of Landlord
services to the Premises

 

6.2         Additional Services. Landlord shall impose reasonable charges and
may establish reasonable rules and regulations for the following: (a) the use of
any heating, air-conditioning, ventilation, electric current or other utility
services or equipment by Tenant after Normal Business Hours (“Overtime HVAC”);
(b) the use or consumption of any other building services, supplies or utilities
after Normal Business Hours and any unanticipated, additional costs incurred by
Landlord to operate the Building after Normal Business Hours as a result
thereof; (c) additional or unusual janitorial services required because of any
non-building standard improvements in the Premises, the carelessness of Tenant,
the nature of Tenant’s business (including the operation of Tenant’s business
after Normal Business Hours); and (d) the removal of any refuse and rubbish from
the Premises except for discarded material placed in wastepaper baskets and left
for emptying as an incident to Landlord’s normal cleaning of the Premises in
accordance with Exhibit 6.1. The expense charged by Landlord to Tenant for any
Overtime HVAC shall be (i) reasonably calculated by Landlord based on Landlord’s
actual historical costs (which shall include the cost of utilities, repairs and
maintenance, and additional wear and tear on the HVAC equipment), currently,
$100 per hour, (ii) shall be adjusted from time to time to reflect Landlord’s
actual costs, and (iii) shall constitute Additional Rent and shall be payable in
accordance with Section 4.4.

 

6.3         Excessive Current.

 

6.3.1           Prohibited Activities. Tenant shall comply with the conditions
of occupancy and connected electrical load reasonably established by Landlord
for the Building and Tenant shall not use utilities or other services in excess
of the services described above in Section 6.1 or in a manner which exceeds or
interferes with any Building systems or service equipment or Landlord’s ability
to provide services to other tenants in the Building. Tenant shall not, without
Landlord’s prior consent in each instance, connect air conditioning equipment,
computers, (excluding personal computers and printers and office copiers and
facsimile machines), major appliances (excluding coffee makers, microwave ovens
and other similar food preparation appliances) or heavy duty equipment (“High
Usage Equipment”) to the Building’s electrical system. Tenant covenants that at
no time shall the use of electrical energy in the Premises exceed the capacity
of the existing feeders or wiring installations then serving the Premises,
Landlord agreeing that normal office use by Tenant based upon the occupancy
level indicated on the Final Concept Plans (as defined in the Work Letter) by
Tenant shall not exceed such capacity. Tenant shall not, without prior consent
of Landlord in each instance, make or perform, or permit the making or
performing of, any alteration to wiring installations or other electrical
facilities in or serving the Premises or any additions to the electrical
fixtures, machines, equipment or other appliances in the Premises which utilize
electrical energy.

 

6.3.2           Landlord’s Right to Survey Usage. Landlord may survey Tenant’s
use of services from time to time. Tenant shall pay Landlord all costs arising
out of any excess use or other connection of High Usage Equipment, including the
cost of all repairs and alterations to the Building’s mechanical and electrical
systems (including the installation of meters) and the cost of additional
electricity made available to Tenant, if any. Such costs shall constitute
Additional Rent and Tenant shall pay such costs pursuant to Section 4.4.

 

12 

 

 

6.4         Maintenance of Common Areas. The manner in which the Common Areas
are maintained and operated and the expenditures therefore shall be at the sole
discretion of Landlord and in accordance with the standards of comparable
buildings in the Bedford submarket of the Route 128 North submarket. Landlord
reserves the right from time to time to (a) make changes in the shape, size,
location and appearance of the land and improvements which constitute the Common
Areas, provided that Landlord shall not materially impair the Tenant’s ability
to operate its business or reasonable access to the Premises, except temporary
impairments required by said changes; (b) make such improvements, alterations
and repairs to the Common Areas as may be required by governmental authorities
or by utility companies servicing the Property; (c) construct, maintain and
operate lighting and other facilities on all said areas and improvements; (d)
grant exclusive parking rights to Property tenants; and (e) to add or remove
improvements and facilities to or from the Common Areas. The use of the Common
Areas shall be subject to such reasonable regulations and changes therein as
Landlord shall make from time to time, including (but not by way of limitation)
the right to close from time to time, if necessary, all or any portion of the
Common Areas to such extent as may be legally sufficient, in the opinion of
Landlord’s counsel, to prevent a dedication thereof or the accrual of rights of
any person or of the public therein; provided, however, Landlord shall do so at
such times and in such manner as shall minimize any disruption to Tenant to the
extent reasonably possible.

 

Landlord further reserves the right to add to the Property and to develop and
finance additions and other improvements in the Common Areas of the Property as
it may determine in its discretion. This may entail subdivision of the land at
the Property, a separate ground lease of a portion of the land at the Property,
or creation of a condominium or common interest community in a manner that
allows development of any addition or other improvements as an independent
project. In the case of the development of any addition or other improvements as
an independent project, the same shall be excluded from the term "Property" as
used in this Lease. In the event any land is added to the Property, Exhibit
1.1-2 shall be deemed amended accordingly. In the event the Property, as
originally defined herein, is subdivided, then the term "Property" shall be
deemed to refer only to the parcel or parcels of land on which the Building is
located and Exhibit 1.1-2 shall be deemed amended accordingly. In the event the
Property is submitted to a condominium regime, the Property shall be deemed to
be the condominium unit in which the Building is located and all common areas
and facilities of the condominium. This Lease shall be subject and subordinate
to any such subdivision, ground lease, or condominium (and covenants and
easements granted in connection therewith) so long as the same are not
inconsistent in any material respect with Tenant's rights under this Lease.
Tenant agrees to enter into any instruments reasonably requested by Landlord in
connection with the foregoing so long as the same are not inconsistent with the
rights of Tenant under this Lease, including a subordination of this Lease to a
ground lease or documents creating a condominium or common interest community at
the Property. Tenant agrees not to take any action to oppose any application by
Landlord for any permits, consents or approvals from any governmental
authorities for any redevelopment or additional development of all or any part
of the Property, and will use all commercially reasonable efforts to prevent any
of Tenant's subtenants or assigns, and Tenant's and their respective officers,
directors, employees, agents, contractors and consultants (collectively, "Tenant
Responsible Parties") from doing so. For purposes hereof, action to oppose any
such application shall include, without limitation, communications with any
governmental authorities requesting that any such application be limited or
altered. Also for purposes hereof, commercially reasonable efforts shall
include, without limitation, commercially reasonable efforts, upon receiving
notice of any such action to oppose any application on the part of any Tenant
Responsible Parties, to obtain injunctive relief, and, in the case of a
subtenant, exercising remedies against the subtenant under its sublease.

 

6.5         Access to Premises.

 

6.5.1           Landlord’s Right of Entry. Landlord shall have the right to
enter the Premises without abatement of Rent at all reasonable times upon
reasonable prior notice to Tenant (except in emergencies when no advance notice
shall be required), (a) to supply any service to be provided by Landlord to
Tenant hereunder, (b) to show the Premises to Landlord’s Mortgagee and to
prospective purchasers, mortgagees and, during the last twelve (12) months of
the Term, tenants, (c) to inspect, alter, improve or repair the Premises and any
portion of the Property, and (d) to introduce conduits, risers, pipes and ducts
to and through the Premises, provided that in exercising any such right,
Landlord will cause all such conduits, risers, pipes and ducts to be placed
above dropped ceilings, within walls, or below floors or in closets, to the
extent reasonably practicable. In conducting any such activities, Landlord shall
use reasonable efforts not to disrupt the conduct of Tenant’s business
operations.

 

13 

 

 

6.5.2           Tenant’s Keys. For each of the purposes stated above in this
Section 6.5, Landlord shall at all times have and retain a key with which to
unlock all of the doors in, upon and about the Premises, excluding Tenant’s
vaults and safes, or special security areas, and Landlord shall have the right
to use any and all means that Landlord may deem necessary or proper to open said
doors in an emergency, in order to obtain entry to any portion of the Premises.

 

6.6         Cafeteria and Fitness Center. The Common Areas may contain a fitness
center (the “Fitness Center”) and a cafeteria (the “Cafeteria”) that will be
operated and maintained by the Landlord (or an operator selected by the
Landlord). The Cafeteria and Fitness Center, if any, may not be temporarily
available from time to time due to construction activities, repairs, maintenance
or alterations, or a change in the managing or operating company hired by
Landlord, and Landlord reserves the right to change the use of such facilities
if the same is uneconomic or insufficiently used by tenants of the Building or
Property in which case such facilities shall be subject to discontinuance and
removal by Landlord, as determined by Landlord in its sole discretion. Landlord
agrees to make the Fitness Center (and its facilities and equipment), if any,
available to Tenant’s employees on a direct, non-exclusive basis subject to (a)
Landlord’s Rules and Regulations regarding the use thereof; (b) payment of a
monthly or other periodic user fee; and (c) execution of a waiver of liability
and indemnity agreement for Landlord’s benefit in form and substance
satisfactory to Landlord prior to such person’s use of the Fitness Center. If,
at any time, the Fitness Center and/or Cafeteria are located within the Property
in an area outside of the Building, Tenant acknowledges and agrees that Tenant’s
use of such facilities shall be subject to discontinuance if the Building and
Property are no longer owned by the same entity.

 

ARTICLE 7          CONDUCT OF BUSINESS BY TENANT

 

7.1         Permitted Use. The Premises shall be used and occupied only for
general office purposes and customary accessory uses ancillary to office, as
permitted per Applicable Laws (the “Permitted Use”), but expressly excluding
medical, clinical, government and education (as distinguished from training of
staff) offices. Tenant shall not use or occupy, or permit the use or occupancy
of, the Premises or any part thereof for any use other than the Permitted Use
specifically set forth above or in any illegal manner, or in any manner that, in
Landlord's judgment, would adversely affect or interfere with any services
required to be furnished by Landlord to Tenant or to any other tenant or
occupant of the Property, or with the proper and economical rendition of any
such service, or with the use and enjoyment of any part of the Property by any
other tenant or occupant. In no event shall the Permitted Use include any
governmental, medical, clinical, retail and/or laboratory uses. Tenant agrees
that it will not exceed the maximum floor bearing capacity for the Premises.

 

7.2         Tenant's Personal Property. Tenant shall be responsible for any ad
valorem taxes on its personal property (whether owned or leased) and on the
value of its leasehold improvements in the Premises (which are in excess of
building standard improvements), and if the taxing authorities do not separately
assess Tenant's leasehold improvements, Landlord may make a reasonable
allocation of the impositions to such improvements and charge Tenant for the
same as Additional Rent.

 

7.3         Compliance with Laws.

 

7.3.1           Tenant’s Compliance Obligations. From and after the Commencement
Date, Tenant, at Tenant's expense, shall comply promptly with the laws,
ordinances, rules, regulations and orders of all governmental authorities in
effect from time to time during the Term including, without limitation, the
Americans with Disabilities Act ("ADA"), and all applicable federal, state and
municipal building, zoning, fire, health, safety and environmental laws (the
“Applicable Laws”) that shall impose any duty on Tenant with respect to the
Premises or the use, occupancy or operation thereof. Tenant will obtain and
maintain in full force and effect any and all licenses and permits necessary for
its use. Tenant shall make any Alterations in or to the Premises in order to
comply with the foregoing, which are necessitated or occasioned, in whole or in
part by the use or occupancy or manner of use, occupancy or operation of the
Premises by Tenant or any of its officers, employees, agents, contractors,
invitees, licensees or subtenants (the "Tenant Parties"). Notwithstanding the
foregoing, Tenant shall not be required to make any alterations or additions to
the structure, roof, exterior and load bearing walls, foundation, structural
floor slabs and other structural elements of the Building or any of the life
safety systems serving the Premises unless the same are (x) required by Tenant’s
particular use of the Premises (as opposed to office use, generally) or (y)
result from any Alterations (as defined below) made by Tenant.

 

14 

 

 

7.3.2           Landlord’s Compliance Obligations. Landlord shall comply with
all Applicable Laws in effect from time to time during the Term that shall
impose any duty on Landlord with respect to the Common Areas, excluding any
matters that are Tenant's responsibility under this Lease or the responsibility
of other tenants of the Property. The Premises and the Finish Work designed and
constructed by Landlord will conform upon completion to all Applicable Laws,
including, without limitation, the requirements of Title III of the ADA.
Notwithstanding anything to the contrary contained herein, from and after the
Commencement Date, Tenant shall be responsible for legal compliance, including
the requirements of the ADA, with respect to (a) any and all requirements on
account of Tenant's particular use of, or operations in, the Premises (as
opposed to office use, generally), and (b) all Alterations designed or
constructed by Tenant or its contractors or agents.

 

7.4         Landlord's Rules and Regulations. Tenant shall observe and comply
with the rules and regulations attached to this Lease as Exhibit 7.4, and all
reasonable modifications thereof and additions thereto from time to time put
into effect by Landlord (the "Rules and Regulations"). Tenant shall not use or
permit the use of the Premises in any manner that will create waste or a
nuisance, or which shall tend to unreasonably disturb other tenants of the
Property.

 

7.5         No Liens. Tenant shall keep the Premises and Property free from any
liens or encumbrances arising out of any work performed, material furnished or
obligations incurred by or for Tenant or any person or entity claiming through
or under Tenant. Any claim to, or lien upon, the Premises or the Property
arising from any act or omission of Tenant shall accrue only against the
leasehold estate of Tenant and shall be subject and subordinate to the paramount
title and rights of Landlord in and to the Premises and the Property. If any
mechanics' or other lien shall be filed against the Premises or the Property
purporting to be for services, labor or material furnished or to be furnished at
the request of the Tenant, then Tenant shall at its expense cause such lien to
be discharged of record by payment, bond or otherwise, within ten (10) days
after the filing thereof.

 

7.6         Hazardous Substances.

 

7.6.1           Prohibition on Use; Remediation. Tenant shall not generate,
store (except customary cleaning supplies maintained in small quantities and in
a manner consistent with reasonable commercial office practices if stored, used
and disposed of, in accordance with all Applicable Laws and the fire protection
requirements of any Property insurers), dispose of or release, or permit the
storage, use, disposal or release of, any “Hazardous Substances” (as defined
below), in, above, on or under the Premises or the Property. Tenant shall
promptly remove, clean up and remediate any Hazardous Substance on the Premises
in accordance with Applicable Laws, provided that the presence of such Hazardous
Substance resulted from the action or inaction of Tenant, or any Tenant Parties;
provided, however, Landlord reserves the right to notify Tenant that it will
conduct the remediation and, in such case, Landlord shall remediate such
condition and Tenant shall reimburse Landlord for all costs and expenses upon
written demand by Landlord.

 

7.6.2           Hazardous Substances. As used in this Lease, the term "Hazardous
Substances" shall mean any material or substance that, whether by its nature or
use, is now or hereafter defined as a hazardous waste, hazardous substance,
hazardous material, hazardous chemical substance or mixture, pollutant or
contaminant under the Comprehensive Environmental response Compensation and
Liability Act, as amended (42 U.S.C. §9601 et seq.), Hazardous Materials
Transportation Act, as amended (49 U.S.C. §1801 et seq.), the Resource
Conservation and Recovery Act, as amended (42 U.S.C. §6901 et seq.), Toxic
Substances Contract Act, as amended (15 U.S.C. §2601 et seq.), or which is now
or hereafter regulated under any Applicable Laws, or which is or contains
petroleum, gasoline, diesel fuel or another petroleum hydrocarbon product or
material, or which is toxic, explosive, corrosive, flammable, infectious,
radioactive, carcinogenic, mutagenic or otherwise hazardous.

 

15 

 

 

ARTICLE 8          ALTERATIONS, IMPROVEMENTS AND SIGNAGE

 

8.1         Landlord’s Obligations. Landlord will maintain in good repair,
reasonable wear and use, (except casualty and condemnation which shall be
governed by Article 10 and Article 11, respectively) (a) all structural
components of the Building and Common Areas, including, without limitation, the
roof structure, foundation, exterior and load-bearing walls, the structural
floor slabs; (b) the Building Systems (defined below in Subsection 8.3.1)
serving the Building (excluding any Building Systems that exclusively serve
Tenant and any Tenant installations, fixtures and supplemental HVAC units that
are dedicated to Tenant’s exclusive use). The cost of this maintenance and
repair shall be included in Operating Expenses and shall be subject to
reimbursement under Article 5 hereof to the extent provided therein. Maintenance
and repair expenses caused by Tenant’s willful misconduct or negligent acts or
omissions shall be paid directly to Landlord by Tenant in accordance with
Section 4.4, and shall not constitute an Operating Expense.

 

8.2         Tenant’s Obligations. Tenant shall take good care of the Premises,
any Building Systems that exclusively serve Tenant, and any Tenant
installations, fixtures and supplemental HVAC units that are dedicated to
Tenant’s exclusive use), and at Tenant’s cost and expense, shall make all
repairs and replacements necessary to preserve the same in good working order
and in a clean, safe and sanitary condition, and will suffer no waste. Tenant
shall maintain, at its own expense, in good order, condition and repair to
Landlord’s reasonable satisfaction, all plumbing facilities and electrical
fixtures and devices (including replacement of all lamps, starters and ballasts)
located within the Premises. Tenant shall repair, at its cost, all
deteriorations or damages to the Property occasioned by its negligent acts or
omissions or willful misconduct. If Tenant does not make such repairs to the
Building within twenty (20) days following notice from Landlord, Landlord may,
but need not, make such repairs, and Tenant shall pay the cost thereof as
provided in Section 8.7 hereof.

 

8.3         Tenant’s Alterations.

 

8.3.1           Landlord’s Consent to Alterations. Tenant shall not make or
permit any improvements, installations, alterations or additions (“Alterations”)
in or to the Premises, the Building or the Property that involve or affect the
structural portions of the Premises or the Property (the “Building Structure”)
or any of the Property’s HVAC, mechanical, electrical, telecommunications,
cabling, plumbing or other systems or equipment (the “Building Systems”) or the
interior walls or corridors within the Premises. Tenant may make Alterations to
the Premises that do not involve or affect the Building Structure or the
Building Systems, subject to Landlord’s prior written consent, which consent
shall not be unreasonably withheld, conditioned or delayed, provided it shall be
deemed reasonable for Landlord to withhold its consent to any Alteration which
adversely affects the structural portions or the systems or equipment of the
Building or is visible from the exterior of the Building, or which would violate
any certificate of occupancy for the Building or any other permits or licenses
relating to the Building. Landlord’s prior written consent shall not be required
for minor decorations in the Premises for which Tenant provides advance notice
to Landlord and which do not exceed $25,000.00 in the aggregate on an annual
basis.

 

8.3.2           Construction Standards. All Alterations made by or on behalf of
Tenant shall be made and performed: (a) by contractors or mechanics approved by
Landlord in its reasonable discretion, who shall carry liability insurance of a
type and in such amounts as Landlord shall reasonably require, naming Landlord
and Tenant as additional insureds, (b) in a good and workmanlike manner, (c) so
that same shall be at least equal in quality, value, and utility to the original
work or installation and shall be in conformity with Landlord’s building
standard specifications, as the same may be amended by Landlord and in effect at
such time, (d) in accordance with all Applicable Laws, and (e) pursuant to
plans, drawings and specifications (“Tenant’s Plans”) which have been reviewed
and approved by Landlord prior to the commencement of the repairs or
replacements and approved by, and filed with, all applicable governmental
authorities (the “Construction Standards”).

 

8.3.4           Security System. Subject to Tenant’s compliance with the
provisions of Subsection 6.5.2 and Subsection 8.3.2 above, Tenant shall have the
right to install, at its expense, a security system to secure the Premises.

 

16 

 

  

8.4           Tenant’s Property. All trade fixtures, furnishings, equipment and
personal property placed in the Premises by Tenant and all computer,
telecommunications or other cabling and wiring installed in the Premises or
elsewhere at the Property by or for the benefit of Tenant (collectively, the
“Tenant’s Property”) shall be removed by Tenant at the expiration of the Term.
Tenant shall, at its cost and expense, repair any damage to the Premises or the
Property caused by such removal. Any of Tenant’s Property not removed from the
Premises prior to the Expiration Date shall, at Landlord’s option, become the
property of Landlord. Landlord may remove such Tenant’s Property, and Tenant
shall pay to Landlord, Landlord’s cost of removal and of any repairs in
connection therewith in accordance with Section 4.4 hereof.

 

8.5           Ownership and Removal. All additions, fixtures and improvements
attached to or installed in or upon the Premises by Tenant or by Landlord shall
be Landlord’s property and shall remain upon the Premises at the termination of
this Lease without compensation or allowance or credit to Tenant.  Provided that
Landlord so notifies Tenant at the time Landlord grants its consent to
alterations or additions (other than approvals with respect to Alterations which
are structural in nature, affect the Building Structure or the Building Systems,
or are above Building standard, with respect to which no such notification by
Landlord shall be required), Landlord may require at the Expiration Date, or the
sooner date of termination of this Lease, that Tenant, at Tenant’s expense,
remove any of Tenant’s Property or Alterations which have been attached to or
installed in the Premises (excluding the Finish Work to the extent consistent
with Schedule 1.1 to the Work Letter attached to the Lease, which may remain
upon the Premises at the termination of this Lease, with the exception of any
computer, telecommunications or other cabling and wiring, and any specialized
equipment or supplemental HVAC units that may be included therein), and if
Tenant fails to do so, then Landlord may remove the same and, Tenant shall pay
to Landlord the cost of such removal and of any repairs for any damage to the
Premises or Property in connection therewith.

 

8.6           Surrender. Upon the expiration or sooner termination of the Term,
Tenant will quietly and peacefully surrender to Landlord the Premises in as good
condition as when Tenant took possession, ordinary wear and tear and damage by
fire or other casualty excepted, and otherwise as is required in Article 8. In
addition, at such time Tenant shall remove all Hazardous Substances stored, or
disposed of, or generated by Tenant in its use or operation of the Premises and
all equipment and materials contaminated or affected by such Hazardous
Substances in conformity with the Hazardous Substance laws.

 

8.7           Tenant’s Failure to Maintain. If Landlord gives Tenant written
notice of the necessity of any repairs or replacements required to be made under
Section 8.2 and Tenant fails to commence diligently to cure the same within
twenty (20) days thereafter (except that no notice will be required in case of
any emergency repair or replacement necessary to prevent substantial damage or
deterioration), Landlord, at its option and in addition to any other remedies,
may proceed to make such repairs or replacements and the expenses incurred by
Landlord in connection therewith plus five percent (5%) thereof for Landlord’s
supervision, shall be due and payable from Tenant in accordance with Section 4.4
hereof, as Additional Rent; provided, that, Landlord’s making any such repairs
or replacements shall not be deemed a waiver of Tenant’s default in failing to
make the same.

 

8.8           Signs. Landlord shall provide Tenant with a listing on the
Building directory located in the Building lobby. Except as expressly set forth
in this Section 8.8, Tenant shall not place or erect any signs, monuments or
other structures in or on the Building or Property. Except as expressly set
forth in this Section 8.8, Tenant shall not place any signage on the exterior of
the Premises nor on the inside of the Premises which are visible from the
exterior of the Premises. Tenant shall pay for all costs to change signage as a
result of a change in the name of the business occupying the Premises.
Notwithstanding the foregoing, Tenant may install an identification sign at the
entrance to the Premises in accordance with the provisions of Section 8.3,
above, subject to Landlord’s reasonable approval.

 

Subject to Landlord’s reasonable approval as to design and method of
installation, and to Applicable Laws, Tenant, at its sole cost and expense,
shall have the right, prior to the Commencement Date, to install and thereafter
maintain one sign, of a size and in the location identified on Exhibit 8.8
attached hereto, which sign shall identify the originally named Tenant hereunder
(the “Exterior Building Signage”). Tenant shall be responsible, at Tenant’s
expense, for obtaining all permits related to the installation and maintenance
of the Exterior Building Signage. The provisions of this paragraph are personal
to the originally named Tenant and any Affiliate (as defined in Section 12.6 of
this Lease) pursuant to a Permitted Transfer (as defined in Section 12.6 of this
Lease). If the Exterior Building Signage requires municipal or other
governmental approval, and such approval is denied, Landlord shall not be deemed
to be in default hereunder and this Lease shall continue in full force and
effect. If Tenant does not install the Exterior Building Signage within the
twelve (12) month period following the Commencement Date (as the same may be
reasonably extended due to any delay caused by Force Majeure) in accordance with
this Section 8.8, then Tenant’s rights to install Exterior Building Signage
shall terminate. Landlord shall have the right to relocate the Exterior Building
Signage on a temporary basis in connection with the maintenance and repair of
the Building.

 

17 

 

 

ARTICLE 9           INSURANCE

 

9.1           Tenant’s Insurance. Tenant, at its own expense, shall provide and
keep in force with companies which are rated A/XV or better by A.M. Best Company
and licensed in the Commonwealth of Massachusetts: (a) combined single limit
commercial general liability insurance insuring against liability for personal
injury and property damage, including contractual liability, in the amount of
$4,000,000.00 per occurrence/$4,000,000.00 annual aggregate limit which may be
achieved through a combination of General Liability and umbrella insurance
(provided that any umbrella coverage is on a ‘following-form’ basis); (b)
“Special Form” property insurance, including standard fire and extended coverage
insurance, in amounts necessary to provide replacement cost coverage, for
Tenant’s Property, machinery, electronic data and any Alterations in which
Tenant has an insurable property interest, including, without limitation,
vandalism and malicious mischief and sprinkler leakage coverage, and “all risk”
Builder’s Risk insurance, completed value, non-reporting form at any time that
Tenant has commenced construction of any leasehold improvements or any
Alterations, and at any time any other construction activities are underway at
the Premises; (c) plate glass insurance for the Premises (if applicable); (d)
Workers’ Compensation Insurance in statutory limits as required by applicable
law; and (e) any other insurance reasonably required by Landlord. At Landlord’s
request, which shall be made no more often than once every three (3) years
(unless required by Applicable Laws), the amounts and kinds of insurance
coverages described herein may be reasonably increased or expanded to reflect
amounts and coverages then typically being carried for similar business
operations in institutionally owned or financed properties.

 

9.2           Delivery of Policies. Each such insurance policy shall: (a) be
provided in form, substance and amounts (where not above stated) satisfactory to
Landlord and to Landlord’s Mortgagee in their reasonable discretion; (b)
specifically include the liability assumed hereunder by Tenant (provided that
the amount of such insurance shall not be construed to limit the liability of
Tenant hereunder); (c) shall provide that it is primary insurance, and not
excess over or contributory with any other valid, existing and applicable
insurance in force for or on behalf of Landlord. Tenant shall insure that
Landlord shall receive thirty (30) days’ written notice prior to any
cancellation or change of coverage. Tenant shall deliver policies of such
insurance or certificates thereof to Landlord on or before the Commencement
Date, and thereafter at least thirty (30) days before the expiration dates of
expiring policies. All such insurance certificates shall provide that Landlord,
its mortgagees, any ground lessors and Landlord’s managing agent shall each be
named as an additional insured. In the event Tenant shall fail to procure such
insurance, or to deliver such policies or certificates, Landlord may, at its
option, procure same for the account of Tenant, and the cost thereof shall be
paid to Landlord as Additional Rent within five (5) days after delivery to
Tenant of bills therefor. Tenant’s compliance with the provisions of this
Article 9 shall in no way limit Tenant’s liability under any of the other
provisions of this Lease.

 

9.3           Increased Insurance Risk. Tenant shall not do or permit anything
to be done, or keep or permit anything to be kept in the Premises, which would:
(a) be in violation of any governmental law, regulation or requirement, (b)
invalidate or be in conflict with the provision of any fire or other insurance
policies covering the Property or any property located therein, (c) result in a
refusal by fire insurance companies of good standing to insure the Property or
any such property in amounts required by Landlord’s Mortgagee (as hereinafter
defined) or reasonably satisfactory to Landlord, (d) subject Landlord to any
liability or responsibility for injury to any person or property by reason of
any business operation being conducted in the Premises, or (e) cause any
increase in the fire insurance rates applicable to the Property or property
located therein at the beginning of the Term or at any time thereafter. In the
event that any use of the Premises by Tenant increases such cost of insurance,
Landlord shall give Tenant written notice of such increase and a reasonable
opportunity to cure its use to prevent such increase; provided, however, if
Tenant fails to do so, Tenant shall pay such increased cost to Landlord in
accordance with Section 4.4 hereof. Acceptance of such payment shall not be
construed as a consent by Landlord to Tenant’s such use, or limit Landlord’s
remedies under this Lease.

 

18 

 

 

9.4           Indemnity. Tenant shall defend with counsel approved by Landlord
in Landlord’s reasonable discretion, indemnify and hold harmless Landlord, all
employees, officers, directors, partners, members and shareholders of Landlord,
Mortgagees of the Property and any other party having an interest therein from
and against any and all liabilities, losses, damages, costs, expenses (including
reasonable attorneys’ fees and expenses), causes of action, suits, claims,
demands or judgments of any nature arising from or with respect to (a) any
injury to or death of any person or damage to or loss of property in, on or
about the Premises or connected with the use, condition or occupancy of any
thereof, except to the extent caused by the negligence or willful misconduct of
Landlord, its agents, employees or contractors, (b) any breach or violation by
Tenant of any of the terms, conditions or provisions of this Lease, (c) any act,
omission, fault, misconduct, negligence or violation of applicable laws and
regulations by Tenant or any Tenant Parties, (d) any Hazardous Substances or
other pollutants brought, generated, stored, used, installed, disposed of,
spilled, released, emitted or discharged on, in or from the Premises or the
Property, or allowed, permitted or suffered to be brought, generated, stored,
used, installed, disposed of, spilled, released, emitted or discharged thereon,
therein or therefrom, by Tenant or any Tenant Parties, in violation of Section
7.6 or otherwise, (e) any construction or other work by Tenant on or about the
Premises pursuant to Article 8 or otherwise.

 

9.5           Tenant’s Use and Occupancy. Tenant’s use and occupancy of the
Premises and the Property and use by all Tenant Parties, and all Tenant’s and
said parties’ furnishings, fixtures, equipment, improvements, materials,
supplies, inventory, effects and property of every kind, nature and description
which, during the continuance of this Lease or any occupancy of the Premises by
Tenant or anyone claiming under Tenant, may be in, on or about the Premises,
shall be at Tenant’s and said parties’ sole risk and hazard. To the extent
permitted pursuant to Applicable Law, Landlord shall not be liable to Tenant or
any other party for injury to or death of any person or damage to or destruction
of any property in, on or about the Premises, nor for any interruption in
Tenant’s use of the Premises or the conduct of its business therein, nor for any
other losses, damages, costs, expenses or liabilities whatsoever, including
without limitation where caused by fire, water, explosion, collapse, the leakage
or bursting of water, steam, or other pipes, any environmental or other
condition in, on, or about the Premises, or any other event, occurrence,
condition or cause, except to the extent caused by the negligence or willful
misconduct of Landlord, its agents, employees or contractors. It is Tenant’s
responsibility to maintain insurance against any such loss or casualty.

 

9.6           Waiver of Subrogation Rights.

 

9.6.1           Mutual Waiver. Notwithstanding anything contained in this Lease
to the contrary, Landlord and Tenant hereby agree and hereby waive any and all
rights of recovery against each other for loss or damage occurring to the
Premises or the Property or any of Landlord’s or Tenant’s Property contained
therein regardless of the cause of such loss or damage to the extent that the
loss or damage is covered by the injured party’s insurance or the insurance the
injured party is required to carry under this Lease, whichever is greater
(without regard to any deductible provision in any policy). This waiver does not
apply to claims caused by a party’s willful misconduct. This waiver also applies
to each party’s directors, officers, employees, shareholders, and agents.

 

9.6.2           Insurance Policy Coverage. Each party will assure that its
insurance permits waiver of liability and contains a waiver of subrogation. Each
party shall secure an appropriate clause in, or an endorsement to, each
insurance policy obtained by or required to be obtained by Landlord or Tenant,
as the case may be, under this Lease, pursuant to which the insurance company:
(a) waives any right of subrogation against Landlord or Tenant as the same may
be applicable, or (b) permits Landlord or Tenant, prior to any loss to agree to
waive any claim it might have against the other without invalidating the
coverage under the insurance policy. If, at any time, the insurance carrier of
either party refuses to write (and no other insurance carrier licensed in
Massachusetts will write) insurance policies which consent to or permit such
release of liability, then such party shall notify the other party and upon the
giving of such notice, this Section 9.6.2 shall be void and of no effect.

 

19 

 

 

ARTICLE 10           CASUALTY

 

10.1         Damage or Destruction.

 

10.1.1           Landlord’s Repair Obligation. Tenant shall give prompt notice
to Landlord of any damage by fire or other casualty (a “Casualty”) to the
Premises or any portion thereof. During the thirty (30)-day period following the
occurrence of a Casualty (the “Notice Period”), Landlord will notify Tenant of
Landlord’s estimate (the “Landlord’s Estimate”) of the period of time required
to complete the restoration work. In the event that the Premises, or any part
thereof, or access thereto, shall be so damaged or destroyed by fire or other
insured Casualty that the Tenant shall not have reasonably convenient access to
the Premises or any material portion of the Premises shall thereby be otherwise
rendered unfit for use and occupancy by the Tenant for the purposes set forth in
Section 7.1, and if in the judgment of the Landlord the damage or destruction
may be repaired within three hundred sixty five (365) days with available
insurance proceeds, then the Landlord shall so notify the Tenant and shall
repair such damage or destruction as provided in Section 10.4 hereof with
reasonable diligence, subject to the limitations, if any, of Applicable Laws. If
in the judgment of the Landlord the Premises, or means of access thereto, cannot
be repaired within two hundred seventy (270) days after the elapse of the Notice
Period with available insurance proceeds, then either party shall have the right
to terminate the term of this Lease by giving written notice of such termination
to the other party within the period of thirty (30) to forty-five (45) days
after the occurrence of the Casualty. If the reconstruction period estimated by
Landlord is more than two hundred seventy (270) days and neither party
terminates this Lease on account thereof, Landlord shall repair such damage or
destruction as provided in Section 10.4 hereof with reasonable deliveries
subject to the limitations, if any, of Applicable Laws to be the period so
estimated by Landlord.

 

10.1.2           Failure to Complete Repairs; Rights of Termination. If Landlord
is obligated, or elects to repair the damage to the Premises and fails to
substantially complete the repairs within the longer of the period of time
required or permitted by this Section 10.1 or the time set forth in Landlord’s
Estimate plus a contingency period equal to 10% of the time set forth in
Landlord’s Estimate (as the same may be reasonably extended due to any delay
caused by Force Majeure) (the “Reconstruction Period”) then, Tenant shall have
the right to terminate this Lease by delivery of written notice to Landlord not
later than ten (10) days following the end of the Reconstruction Period.

 

10.2         Abatement of Rent. Base Rent and Additional Rent shall not be
abated or suspended if, following any Casualty, Tenant shall continue to have
reasonably convenient access to the Premises and the Premises are not rendered
unfit for use and occupancy. If Tenant shall not have reasonably convenient
access to the Premises or any portion of the Premises shall be otherwise
rendered unfit for use and occupancy by the Tenant for the purposes set forth in
Section 7.1 by reason of such Casualty, then Rent shall be equitably suspended
or abated relative to the portion of the Premises that cannot be used by Tenant
for any of its business operations, effective as of the date of the Casualty
until Landlord has (a) substantially completed the repair of the Premises and
the means of access thereto, and (b) has delivered notice thereof to Tenant.

 

10.3         Events of Termination. Notwithstanding the provisions of this
Article 10, if, prior to or during the Term the Property shall be so damaged by
Casualty that, in Landlord’s reasonable estimate, the cost to repair the damage
will be more than twenty-five percent (25%) of the replacement value of the
Building or the buildings located at the Property immediately prior to the
occurrence of the Casualty (whether or not the Premises shall have been damaged
or rendered untenantable), then, in any of such events, Landlord, may give to
Tenant, within ninety (90) days after such Casualty, a sixty (60) days’ notice
of the termination of this Lease and, in the event such notice is given, this
Lease and the term shall terminate upon the expiration of such sixty (60) days
with the same effect as if such date were the Expiration Date. If more than
twenty-five percent (25%) of the gross rentable area of the Premises shall be
wholly or substantially damaged or destroyed by Casualty at any time during the
last six (6) months of the Term, either Landlord or Tenant may terminate this
Lease by delivery of written notice of such termination to the other party
within thirty (30) days after the occurrence of such damage.

 

10.4         Scope of Landlord’s Repairs. In the event Landlord elects or shall
be obligated to repair or restore any damage or destruction to the Premises
pursuant to this Article 10, Landlord shall not be obligated to restore or
replace Tenant’s Property or Tenant’s Alterations or reconstruct the Finish Work
except such building standard Finish Work. No damages, compensation or claim
shall be payable by the Landlord to Tenant, or any other person, by reason of
inconvenience, loss of business or annoyance arising from any damage or
destruction, or any repair thereof, as is referred to in this Article 10.

 

20 

 

 

ARTICLE 11           CONDEMNATION

 

11.1         Entire Condemnation. In the event that the whole of the Premises
shall be taken under the power of eminent domain or by any proceeding for taking
for public or quasi-public use (a “Condemnation”), this Lease and the term and
estate hereby granted shall automatically terminate as of the earlier of the
date of the vesting of title or the date of dispossession of Tenant as a result
of such taking.

 

11.2         Partial Condemnation.

 

11.2.1           Effect of Partial Condemnation. In the event that only a part
of the Premises shall be taken by Condemnation and the remaining Premises are
suitable for general office use without material interference with Tenant’s
business operations and Tenant shall have reasonable, convenient access to and
from the Premises, the Term shall expire as to that portion of the Premises
condemned effective as of the date of the vesting of title in the condemning
authority, and this Lease shall continue in full force and effect as to the part
of the Premises not so taken. In the event of a partial Condemnation of the
Premises which results in a lack of reasonable, convenient access to and from
the Premises or which results in insufficient space for Tenant to carry on its
business without material interference with its business, Tenant shall have the
right to terminate this Lease if Landlord cannot relocate Tenant to comparable
space elsewhere in the Property following the effective date of the
Condemnation.

 

11.2.2           Landlord’s Option to Terminate. In the event that a part of the
Property shall be subject to Condemnation (whether or not the Premises are
affected), Landlord may, at its option, terminate this Lease as of the date of
such vesting of title, by notifying Tenant in writing of such termination within
ninety (90) days following the date on which Landlord shall have received notice
of the vesting of title in the condemning authority if in Landlord’s reasonable
opinion: (a) a substantial alteration or reconstruction of the Property (or any
portion thereof) shall be necessary or appropriate, or (b) the portion of the
Property so condemned has the effect of rendering the remainder of the Property
uneconomic to maintain.

 

11.2.3           Landlord’s Repair Obligations. In the event that this Lease is
not terminated in accordance with Subsection 11.2.2 hereof, Landlord shall, upon
receipt of the award in condemnation, make all necessary repairs or alterations
to the Building in which the Premises are located so as to constitute the
remaining Premises a complete architectural unit to the extent feasible and
permitted by applicable law, but Landlord shall not be required to spend for
such work an amount in excess of the amount received by Landlord as damages for
the part of the Premises so taken. “Amount received by Landlord” shall mean that
part of the award in condemnation which is free and clear to Landlord of any
collection by Mortgagees and after payment of all costs involved in collection,
including but not limited to attorney’s fees. Tenant, at its own cost and
expense shall, restore all exterior signs, trade fixtures, equipment, furniture,
furnishings and other installations of personalty of Tenant which are not taken
to as near its former condition as the circumstances will permit. In the event
of a partial taking, all provisions of this Lease shall remain in full force and
effect.

 

11.3         Temporary Taking. If there is a taking of the Premises for
temporary use arising out of a temporary emergency or other temporary situation,
this Lease shall continue in full force and effect, and Tenant shall continue to
comply with Tenant’s obligations under this Lease, except to the extent
compliance shall be rendered impossible or impracticable by reason of the
taking, and Tenant shall be entitled to the award for its leasehold interest.

 

11.4         Condemnation Awards. Except as provided in the preceding Section
11.3, Landlord shall be entitled to the entire award in any condemnation
proceeding or other proceeding for taking for public or quasi-public use,
including, without limitation, any award made for the value of the leasehold
estate created by this Lease. No award for any partial or entire taking shall be
apportioned, and Tenant hereby assigns to Landlord any award that may be made in
such condemnation or other taking, together with any and all rights of Tenant
now or hereafter arising in or to same or any part thereof; provided, however,
that nothing contained herein shall be deemed to give Landlord any interest in
or to require Tenant to assign to Landlord any award made to Tenant specifically
for its relocation expenses or the taking of Tenant’s Property provided that
such award does not diminish or reduce the amount of the award payable to
Landlord.

 

21 

 

 

11.5         Proration. In the event of a partial condemnation or other taking
that does not result in a termination of this Lease as to the entire Premises,
then the Base Rent and Tenant’s Share shall be adjusted in proportion to that
portion of the Premises taken by such condemnation or other taking.

 

ARTICLE 12           ASSIGNMENT AND SUBLETTING

 

12.1         Assignment and Subletting. Tenant shall not, without the prior
written consent of the Landlord, assign, mortgage, encumber or otherwise
transfer this Lease or any interest herein directly or indirectly, by operation
of law or otherwise, or sublet the Premises or any part thereof, or permit the
use or occupancy of the Premises by any party other than Tenant (any such
action, a "Transfer"). If at any time or from time to time during the Term, when
no Event of Default has occurred and is continuing, Tenant desires to effect a
Transfer, Tenant shall deliver to Landlord written notice ("Transfer Notice")
setting forth the terms of the proposed Transfer and the identity of the
proposed assignee, sublessee or other transferee (each, a "Transferee").
Landlord shall not unreasonably withhold, condition or delay its consent to any
assignment of this Lease or sublet of the Premises, subject to the conditions of
this Article 12. Tenant shall also deliver to Landlord with the Transfer Notice
an acceptable assumption agreement for Tenant's obligations under this Lease (in
the case where the Transfer is a proposed assignment of this Lease) together
with all relevant information reasonably requested by Landlord concerning the
proposed Transferee to assist Landlord in making an informed judgment regarding
the Transferee’s proposed use of the Premises (which use must be permitted by
Applicable Laws), and the financial responsibility, creditworthiness,
reputation, and business experience of the Transferee. The provisions of this
Section 12.1 shall apply to a Transfer (by one or more Transfers) of a
controlling portion of or interest in the stock or partnership or membership
interests or other evidences of equity interests of Tenant as if such Transfer
were an assignment of this Lease; provided that if equity interests in Tenant at
any time are or become traded on a public stock exchange, the transfer of equity
interests in Tenant on a public stock exchange shall not be deemed an assignment
within the meaning of this Section 12.1.

 

12.2         Landlord's Options. Landlord shall have the option, exercisable by
written notice delivered to Tenant within thirty (30) days after Landlord's
receipt of a Transfer Notice accompanied by the other information described in
Section 12.1, to: (a) permit Tenant to Transfer the Premises; or (b) disapprove
the Tenant's Transfer of the Premises and to continue the Lease in full force
and effect as to the entire Premises; or (c) in the event that any such Transfer
impacts forty percent (40%) or less of the rentable square footage of the
Premises for a period of three (3) years or more, terminate the Lease as to the
portion of the Premises affected by the Transfer as of the date set forth in
Landlord's notice of exercise of such option, which date shall not be less than
thirty (30) days nor more than ninety (90) days following the giving of such
notice; or (d) in the event that any such Transfer impacts forty percent (40%)
or more of the rentable square footage of the Premises for the remainder of the
Term, terminate the Lease (a “Recapture”) as of the date set forth in Landlord’s
notice of exercise of such option, which date shall not be less than sixty (60)
days nor more than ninety (90) days following the giving of such notice;
provided, however, that Tenant may, prior to the delivery of a Transfer Notice,
request in writing designating the affected area of the Premises, identifying
the prospective subtenant, and providing such other information as Landlord may
reasonably request, whether Landlord will exercise a Recapture of the Premises
(a “Recapture Notice”) and Landlord shall notify Tenant whether it shall
Recapture the Premises within ten (10) business days of receipt of the Recapture
Notice (or if later, the receipt of such information). If Landlord approves of
the proposed Transfer pursuant to Section 12.1 above, Tenant may enter into the
proposed Transfer with such proposed Transferee subject to the following
conditions: (i) the Transfer shall be on the same terms set forth in the
Transfer Notice; and (ii) no Transfer shall be valid and no Transferee shall
take possession of the Premises until an executed counterpart of the assignment,
sublease or other instrument effecting the Transfer (in the form approved by
Landlord) has been delivered to Landlord pursuant to which the Transferee shall
expressly assume all of Tenant's obligations under this Lease (provided that,
for a subtenant, the rental obligations shall be governed by the terms of the
applicable sublease).

 

22 

 

 

If Landlord exercises its option to terminate this Lease (or in the case of a
partial sublet to release Tenant with respect to a portion of the Premises),
Tenant shall surrender possession of such Premises on the date set forth in
Landlord's notice, and thereafter neither Landlord nor Tenant shall have any
further liability with respect thereto. If this Lease shall be terminated as to
a portion of the Premises only, Rent and Tenant's parking allocation shall be
readjusted proportionately according to the ratio that the number of square feet
and the portion of the space surrendered compares to the floor area of Tenant's
Premises during the Term of the proposed sublet.

 

12.3         Additional Conditions. Tenant shall not offer to make, or enter
into negotiations with respect to any Transfer to: (a) any tenant of the
Property or any entity owned by, or under the common control of, whether
directly or indirectly, a tenant in the Property unless there is no competing
space then available for leases therein; or (b) any bona fide prospective tenant
with whom Landlord is then negotiating with respect to other space in the
Property; or (c) any party which would be of such type, character, or condition
as to be inappropriate as a tenant for the Property. It shall not be
unreasonable for Landlord to disapprove any proposed assignment or any proposed
sublet of 75% or more of the Premises to any of the foregoing entities or to an
entity that does not have at least equal financial strength to Tenant’s as of
the date of this Lease. Tenant shall be permitted to list or advertise the
Premises for assignment or sublease, whether through a broker, agent or
representative, or otherwise so long as such advertisement does not list a
rental rate. Notwithstanding the preceding sentence, Tenant shall be permitted
to provide a rental rate on a confidential basis in response to inquiries.
Furthermore, Landlord shall not be deemed to be unreasonably withholding its
consent to any proposed Transfer if:

 

(i)          the character of the business to be conducted or the proposed use
of the Premises by the proposed subtenant or assignee shall (A) be likely to
materially increase Landlord’s Operating Expenses; (B) be likely to materially
increase the burden on elevators or other Building systems; or (C) violate or be
likely to violate any provisions or restrictions contained herein relating to
the use or occupancy of the Premises; or

 

(ii)         due to the identity or business of a proposed assignee or
subtenant, such approval would cause Landlord to be in violation of any covenant
or restriction contained in another lease or other agreement affecting space
elsewhere in the Property.

 

12.4         No Release. Landlord's consent to a Transfer or any Transfer
permitted without Landlord’s consent shall not release Tenant of Tenant's
obligations under this Lease and this Lease and all of the obligations of Tenant
under this Lease shall continue in full force and effect as the obligations of a
principal (and not as the obligations of a guarantor or surety). From and after
any Transfer, the Lease obligations of the Transferee and of the original Tenant
named in this Lease shall be joint and several. No acceptance of Rent by
Landlord from or recognition in any way of the occupancy of the Premises by a
Transferee shall be deemed a consent to such Transfer, or a release of Tenant
from direct and primary liability for the further performance of Tenant's
covenants hereunder. The consent by Landlord to a particular Transfer shall not
relieve Tenant from the requirement of obtaining the consent of Landlord to any
further Transfer. Each violation of any of the covenants, agreements, terms or
conditions of this Lease, whether by act or omission, by any of Tenant's
permitted Transferees, shall constitute a violation thereof by Tenant. In the
event of default by any Transferee of Tenant or any successor of Tenant in the
performance of any of the terms hereof, Landlord may proceed directly against
Tenant without the necessity of exhausting remedies against such Transferee or
successor.

 

12.5         Transfer Profit. Tenant shall pay to Landlord, as Additional Rent,
an amount (the “Transfer Profit”) equal to fifty percent (50%) of any rent and
other economic consideration received by Tenant as a result of any Transfer
(other than Permitted Transfers) which exceeds, in the aggregate: (a) the total
of the remaining rent which Tenant is obligated to pay Landlord under this Lease
(prorated to reflect obligations allocable to any portion of the Premises
subleased) plus (b) any reasonable tenant fit-up costs, brokerage commissions
and attorneys' fees actually paid by Tenant in connection with such Transfer
amortized on a straight-line basis over the term of the Transfer (specifically
excluding moving or relocation costs paid to the Transferee and any rent
abatement provided to the Transferee). Tenant shall pay such Transfer Profit to
Landlord on a monthly basis within ten (10) days after receipt thereof, without
affecting or reducing any other obligations of Tenant hereunder. Each such
payment shall be sent with a detailed statement. Landlord shall have the right
to audit Tenant's books and records to verify the accuracy of the detailed
statement.

 

23 

 

 

12.6         Permitted Transfers. Notwithstanding the above, provided Tenant is
not in default of this Lease, then Tenant shall have the right to assign this
Lease or sublet the Premises without Landlord’s consent (a “Permitted
Transfer”), but with no less than thirty (30) days’ prior notice to Landlord, to
(i) any person that as of the date of determination and at all times thereafter
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with Tenant, or (ii) any entity into
or with which Tenant is merged or consolidated, or to which all or substantially
all of Tenant’s assets are transferred (any of the foregoing, an “Affiliated
Company”); provided, however, that in any such event: (i) use of the Premises
shall be for the Permitted Use; (ii) the assignee shall be at least as
creditworthy as the original Tenant as of the date of execution of this Lease,
and Landlord has been provided with financial statements or evidence otherwise
reasonably satisfactory to Landlord of the same; (iii) any such assignment shall
be for an independent business purpose and not a means to circumvent the
provisions of this Article 12, and (iv) the purpose or result of such Transfer
shall not be to liquidate or substantially reduce the net worth of Tenant or
such assignee. For the purposes of this Section 12.6, the term “control” shall
mean the direct or indirect ownership of 50% or more of an entity and the
ability to control the day-to-day operations of such entity whether through the
board of directors or otherwise.

 

ARTICLE 13           DEFAULTS AND REMEDIES

 

13.1         Events of Default. The occurrence of any one or more of the
following events shall constitute an event of default (each an "Event of
Default") hereunder:

 

13.1.1           Nonpayment of Base Rent or Additional Rent. Failure by Tenant
to pay any installment of Base Rent, Additional Rent or any other amount,
deposit, reimbursement or sum due and payable hereunder, upon the date when said
payment is due; provided, however, on the first two (2) occasions only during
any Lease Year with respect to Base Rent, Landlord shall furnish Tenant with
written notice of such failure and permit Tenant a five (5)-day period to cure
such failure.

 

13.1.2           Certain Obligations. Failure by Tenant to perform, observe or
comply with any non-monetary obligation contained in Section 4.6 (“Security
Deposit”), Section 7.5 (“No Liens”) and Article 12 ("Assignment and Subletting")
of this Lease.

 

13.1.3           Other Obligations. Failure by Tenant to perform any
non-monetary obligation, agreement or covenant under this Lease other than those
matters specified in Subsection 13.1.2, and such failure continues for thirty
(30) days after written notice by Landlord to Tenant of such failure; provided,
however, that if the nature of Tenant's obligation is such that more than thirty
(30) days are required for performance, then Tenant shall not be in default if
Tenant commences performance within such thirty (30)-day period and thereafter
diligently and continuously prosecutes the same to completion within ninety (90)
days following the date of Landlord's written notice with respect to such
failure.

 

13.1.4           Assignment; Receivership; Attachment. (a) The making by Tenant
of any arrangement or assignment for the benefit of creditors; (b) the
appointment of a trustee or receiver to take possession of substantially all of
Tenant's assets located at the Premises or of Tenant's interest in this Lease,
where possession is not restored to Tenant within thirty (30) days; or (iii) the
attachment, execution, or other judicial seizure of substantially all of
Tenant's assets located at the Premises or of Tenant's interest in this Lease,
where such seizure is not discharged within thirty (30) days.

 

13.1.5           Bankruptcy. The admission by Tenant or Tenant's guarantor (if
any) in writing of its inability to pay its debts as they become due, the filing
by Tenant or Tenant's guarantor (if any) of a petition in bankruptcy seeking any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any present or future statute, law or regulation, the
filing by Tenant or Tenant's guarantor (if any) of an answer admitting or
failing timely to contest a material allegation of a petition filed against
Tenant or Tenant's guarantor (if any) in any such proceeding or, if within sixty
(60) days after the commencement of any proceeding against Tenant or Tenant's
guarantor (if any) seeking any involuntary reorganization, or arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
present or future statute, law or regulation by any of Tenant's creditors or
such guarantor's creditors, such proceeding shall not have been dismissed.

 

24 

 

 

13.1.6           Abandonment. Abandonment of the Premises by Tenant for a
continuous period in excess of thirty (30) days.

 

13.2         Remedies. If an Event of Default occurs, Landlord shall have the
following rights and remedies, in addition to any and all other rights or
remedies available to Landlord in law or equity:

 

13.2.1           Notice to Quit. Landlord shall have the right to deliver
written notice to Tenant to quit possession and occupancy of the Premises and to
declare the Lease terminated. Upon Landlord’s termination of this Lease, Tenant
shall quit and peaceably surrender the Premises, and all portions thereof, to
Landlord, and Landlord shall have the right to receive all rental and other
income of and from the same. At Landlord’s election, any written notice of
default may also be designated a notice to quit (provided that nothing in this
sentence shall be deemed to deny Tenant the right to applicable cure periods set
forth in Section 13.1, above).

 

13.2.2           Right of Re-Entry. Landlord shall have the right, with or
without terminating this Lease, to re-enter the Premises and take possession
thereof by summary proceeding, eviction, ejectment or otherwise and may
dispossess all other persons and property from the Premises. Tenant’s property
may be removed and stored in a public warehouse or elsewhere at the cost of and
for the account of Tenant. No re-entry or taking possession of the Premises by
Landlord pursuant to this Subsection 13.2.2 shall be construed as an election to
terminate this Lease unless a written notice of such intention is given to
Tenant or unless the termination thereof is decreed by a court of competent
jurisdiction. Tenant thereby waives all statutory rights, including without
limitation the right to a notice to quit, notice before exercise of any
prejudgment remedy, and any rights of redemption, all to the extent such rights
may be lawfully waived.

 

13.2.3           Recovery of Rent and Damages. Landlord shall have the right to
recover from Tenant all loss of Rent and other payments that Landlord may incur
by reason of termination of the Lease, including, without limitation: (a) all
Rent and other sums due and payable by Tenant as of the date of termination; (b)
all Rent that would otherwise be payable for the remainder of the Term in
accordance with the terms of this Lease, as and when due, and Tenant shall
indemnify Landlord for the same; (c) all of Landlord’s then unamortized costs of
special inducements provided to Tenant (including without limitation rent
concessions, tenant construction allowances, rent waivers, above building
standard leasehold improvements, and the like); (d) the costs of collecting
amounts due from Tenant under the Lease and the costs of recovering possession
of the Premises (including attorneys fees and litigation costs); (e) the costs
of curing Tenant's defaults existing at or prior to the date of termination; (f)
all “Reletting Expenses” (as defined below); and (g) all Landlord’s other
reasonable expenditures arising from the termination. Tenant shall reimburse
Landlord for all such items, and the same shall be due and payable immediately
from time to time upon notice from Landlord that an expense has been incurred,
without regard to whether the expense was incurred before or after the
termination. Notwithstanding the foregoing, except as set in Section 2.2 of this
Lease, Tenant shall not be liable for any of Landlord’s indirect or
consequential damages arising from an Event of Default by Tenant.

 

13.2.4           Acceleration of Future Rentals. Following termination of this
Lease, Landlord, at its written election, shall be entitled to receive as
liquidated damages for all Rent that would otherwise be due and payable pursuant
to clause (b) of Subsection 13.2.3, above, an amount equal to : (x) a lump sum
payment representing the then present value of the amount of Rent that would
have been paid in accordance with this Lease for the remainder of the Term minus
the then present value of the aggregate fair market rent and additional charges
payable for the Premises for the remainder of the Term (if less than the Rent
payable hereunder) estimated by Landlord as of the date of termination, and
taking into account Landlord’s reasonable projections of vacancy and time
required to re-lease the Premises; or (y) a lump sum payment equal to one year’s
Base Rent at the rate applicable under the Lease at the time of such election.
Landlord shall be entitled to recover from Tenant, and Tenant shall pay to
Landlord, on demand, such amount as final damages for Tenant's default with
respect to the Rents payable for the remainder of the Term as described above.
In the computation of present value, a discount at the then market discount rate
as reasonably determined by Landlord shall be employed.

 

25 

 

 

13.2.5           Rents Due After Re-Entry by Landlord. If Landlord re-enters or
otherwise takes possession of the Premises without terminating this Lease (but
terminating only Tenant’s right of possession in the Premises), then the Lease
and Tenant’s liabilities and obligations thereunder shall survive such action.
In the event of any such termination of Tenant's right of possession, whether or
not the Premises, or any portion thereof, shall have been relet, Tenant shall
pay the Landlord a sum equal to the Rent and any other charges required to be
paid by Tenant up to the time of such termination of such right of possession
and thereafter Tenant, until the end of the Term, shall be liable to Landlord
for and shall pay to Landlord: (a) the equivalent of the amount of the Rent
payable under this Lease, less (b) the net proceeds of any reletting effected
pursuant to the provisions hereof after deducting all of Landlord's Reletting
Expenses. Tenant shall pay such amounts in accordance with the terms of this
Subsection 13.2.5 as set forth in a written statement thereof from Landlord to
Tenant (the "Deficiency") to Landlord in monthly installments on the days on
which the Base Rent is payable under this Lease, and Landlord shall be entitled
to recover from Tenant each monthly installment of the Deficiency as the same
shall arise. Tenant shall also pay to Landlord upon demand the costs incurred by
Landlord in curing Tenant's defaults existing at or prior to the date of such
termination, the cost of recovering possession of the Premises and the Reletting
Expenses. Tenant agrees that Landlord may file suit to recover any sums that
become due under the terms of this Section from time to time, and all reasonable
costs and expenses of Landlord, including attorneys' fees and costs incurred in
connection with such suits shall be payable by Tenant on demand.

 

13.2.6           Certain Terms Defined. For purposes of this Subsection 13.2.6,
"Reletting Alterations" shall mean all repairs, changes, improvements,
alterations or additions made by Landlord in or to the Premises to the extent
deemed reasonably necessary by Landlord to prepare the Premises for the
re-leasing following an Event of Default; and "Reletting Expenses" shall mean
the reasonable expenses paid or incurred by Landlord in connection with any
re-leasing of the Premises following an Event of Default, including, without
limitation, marketing expenses, brokerage commissions, attorneys' fees, the
costs of Reletting Alterations, tenant allowances and other economic concessions
provided to the new tenant.

 

13.3         Landlord's Right to Cure Defaults. If the Tenant shall default in
the observance or performance of any condition or covenant on Tenant's part to
be observed or performed under or by virtue of any of the provisions of this
Lease, and such default continues beyond any applicable notice and cure period
or Landlord reasonably determines that an emergency exists, the Landlord,
without being under any obligation to do so and without thereby waiving such
default, may, after prior notice (except in the event of an emergency) remedy
such default for the account and at the expense of the Tenant. If the Landlord
makes any expenditures or incurs any obligations for the payment of money in
connection therewith, including but not limited to reasonable attorney's fees in
instituting, prosecuting or defending any action or proceeding, such sums paid
or obligation incurred and costs, shall be paid upon demand to the Landlord by
the Tenant as Additional Rent pursuant to Section 4.4 hereof and if not so paid
with interest from its due date until paid at the lesser of eighteen percent
(18%) per annum or the maximum legal rate that Landlord may charge Tenant.

 

13.4         Disposition of Tenant’s Property. In addition to Landlord’s rights
under Section 8.4 hereof, Landlord shall have the right to handle, remove,
discard or store in a commercial warehouse or otherwise, at Tenant’s sole risk
and expense, any of Tenant’s Property that is not removed by Tenant at the end
of the Term. Landlord shall in no event be responsible for the value,
preservation or safekeeping thereof. Tenant shall pay to Landlord, upon demand,
any and all expenses incurred in such removal and all storage charges for such
property so long as the same shall be in Landlord’s possession or under
Landlord’s control.

 

13.5         Reletting. In connection with any reletting of the Premises
following an Event of Default, Landlord shall be entitled to grant such rental
and economic concessions and other incentives as may be customary for similar
space in the Route 128 North submarket. Subject to applicable law, Landlord
shall not be required to accept any tenant offered by Tenant or observe any
instruction given by Tenant about such reletting or do any act or exercise any
care or diligence with respect to such reletting or to the mitigation of
damages. Notwithstanding anything in this Lease to the contrary, Landlord shall,
after any termination of this Lease on account of a Default of Tenant, use
commercially reasonable efforts to mitigate its damages by attempting to relet
the Premises, for any term(s), and may grant market concessions or free rent to
the extent that Landlord considers reasonably advisable and necessary to relet
the same, and may make such reasonable alterations, repairs and decorations in
the Premises as Landlord in its reasonable judgment considers advisable or
necessary for the purpose of reletting the Premises. The making of such
alterations, repairs and decorations shall not operate or be construed to
release Tenant from liability hereunder as aforesaid. The marketing of the
Premises in a manner similar to the manner in which Landlord markets other
premises within Landlord’s control within the Building shall be deemed to have
satisfied Landlord’s obligation to use “reasonable efforts” hereunder and in no
event shall Landlord be required to (i) solicit or entertain negotiations with
any other prospective tenant for the Premises until Landlord obtains full and
complete possession of the Premises, (ii) relet the Premises before leasing
other vacant space in the Building or to show the Premises on a priority basis,
or (iii) lease the Premises for a rental less than the current fair market rent
then prevailing for similar office space in comparable buildings.

 

26 

 

 

13.6         No Accord and Satisfaction. Landlord may collect and receive any
rent due from Tenant, and the payment thereof shall not constitute a waiver of
or affect any notice or demand given, suit instituted or judgment obtained by
Landlord, or be held to waive, affect, change, modify or alter the rights or
remedies that Landlord has against Tenant in equity, at law, or by virtue of
this Lease. No receipt or acceptance by Landlord from Tenant of less than the
monthly rent herein stipulated shall be deemed to be other than a partial
payment on account for any due and unpaid stipulated rent; no endorsement or
statement on any check or any letter or other writing accompanying any check or
payment of rent to Landlord shall be deemed an accord and satisfaction, and
Landlord may accept and negotiate such check or payment without prejudice to
Landlord's rights to (a) recover the remaining balance of such unpaid rent, or
(b) pursue any other remedy provided in this Lease.

 

13.7         Claims in Bankruptcy. Nothing herein shall limit or prejudice the
right of Landlord to prove and obtain in proceeding for bankruptcy, insolvency,
arrangement or reorganization by reason of the termination of this Lease, an
amount equal to the maximum allowed by any statute or rule of law in effect at
the time when, and governing the proceedings in which, the damages are to be
proved, whether or not the amount is greater, equal to or less than the amount
of the loss or damage that Landlord has suffered. Without limiting any of the
provisions of this Article 13, if pursuant to the Bankruptcy Code, as the same
may be amended, Tenant is permitted to assign this Lease in disregard of the
restrictions contained in Article 12, Tenant agrees that adequate assurance of
future performance by the assignee permitted under the Bankruptcy Code shall
mean the deposit of cash security with Landlord in any amount equal to all Rent
payable under this Lease for the calendar year preceding the year in which such
assignment is intended to become effective, which deposit shall be held by
Landlord, without interest, for the balance of the term as security for the full
and faithful performance of all of the obligations under this Lease on the part
of Tenant yet to be performed. If Tenant receives or is to receive any valuable
consideration for such an assignment of this Lease, such consideration, after
deducting therefrom (a) the brokerage commissions, if any, and other expenses
reasonably designated by the assignee as paid for the purchase of Tenant's
property in the Premises, shall be and become the sole exclusive property of
Landlord and shall be paid over to Landlord directly by such assignee. In
addition, adequate assurance shall mean that any such assignee of this Lease
shall have a net worth indicating said assignee's reasonable ability to pay the
Rent, and abide by the terms of this Lease for the remaining portion thereof
applying commercially reasonable standards.

 

13.8         Arbitration. Any dispute arising out of or relating to Article 5 of
this Lease (with respect to the issues expressly stated therein) shall be
submitted to and determined in binding arbitration under the Commercial
Arbitration Rules of the American Arbitration Association. The arbitration shall
be conducted before and by a single arbitrator selected by the parties. If the
parties have not selected an arbitrator within thirty (30) days of written
demand for arbitration, the arbitrator shall be selected by the Boston office of
the American Arbitration Association pursuant to the then current rules of that
Association on application by either party. The arbitrator shall have authority
to fashion such just, equitable and legal relief as he, in his sole discretion,
may determine. The parties agree that the arbitration hearing shall be held
within thirty (30) business days following notification to the parties of the
appointment of such arbitrator, and that the arbitration proceedings shall be
concluded within thirty (30) business days following the first scheduled
arbitration hearing. Each party shall bear all its own expenses of arbitration
and shall bear equally the costs and expenses of the arbitrator. All arbitration
proceedings shall be conducted in the City of Boston, Commonwealth of
Massachusetts. Landlord and Tenant further agree that they will faithfully
observe this agreement and rules, and that they will abide by and perform any
award rendered by the arbitrator and that a judgment of the court having
jurisdiction may be entered upon the award. The duty to arbitrate shall survive
the cancellation or termination of this Lease.

 

27 

 

 

13.9         Waiver of Trial By Jury. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
LANDLORD AND TENANT HEREBY WAIVE THE RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE, BROUGHT BY
EITHER AGAINST THE OTHER ON ANY MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, OR TENANT'S
USE OR OCCUPANCY OF THE PREMISES, OR ANY SUMMARY PROCESS, EVICTION OR OTHER
STATUTORY REMEDY WITH RESPECT THERETO. EACH PARTY HAS BEEN REPRESENTED BY, AND
HAS RECEIVED THE ADVICE OF, LEGAL COUNSEL WITH RESPECT TO THIS WAIVER.

 

ARTICLE 14           SUBORDINATION; ATTORNMENT AND RIGHTS OF MORTGAGE HOLDERS

 

14.1         Subordination. This Lease and all of Tenant’s rights hereunder are,
and shall be, subject and subordinate at all times to any mortgages or ground
leases (each, a “Mortgage”) which may now exist or hereafter affect the
Property, or any portion thereof, in any amount, and to all renewals,
modifications, consolidations, replacements, and extensions of such Mortgages.
This Section shall be self-operative and no further subordination shall be
required. In confirmation of such subordination, Tenant shall promptly execute,
acknowledge and deliver any instrument that Landlord or the holder of any
Mortgage or its assigns or successors in interest (each such holder, a
“Mortgagee”) may reasonably request to evidence such subordination.

 

Landlord shall use commercially reasonable efforts to deliver to Tenant a
recordable agreement on the standard form then utilized by the holder of any
such Mortgage hereafter affecting the Property by which such Mortgagee shall
agree not to disturb Tenant's possession and occupancy of the Premises or join
Tenant in any such action as a party defendant so long as Tenant is not in
default in the performance or observance of any of the terms, covenants or
conditions contained in the Lease beyond any applicable grace or cure period.
Provided, Landlord’s inability to obtain a non-disturbance agreement shall not
affect Tenant’s subordination agreement herein.

 

Landlord and Tenant confirm and agree that the form of Non-Disturbance Agreement
attached hereto as Exhibit 14.1 is acceptable to Landlord and Tenant, and
Landlord shall use commercially reasonable efforts to obtain an agreement in
substantially such form from Landlord’s existing Mortgagee following the
execution and delivery of this Lease. Provided, Landlord’s inability to obtain a
signed non-disturbance agreement from its existing Mortgagee following the
execution and delivery of this Lease shall not affect Tenant’s subordination
agreement herein.

 

14.2         Attornment by Tenant. In the event that any such first Mortgage is
foreclosed or a conveyance in lieu of foreclosure is made for any reason, Tenant
shall, at the option of the Mortgagee or the grantee or purchaser in
foreclosure, notwithstanding any subordination of any such lien to this Lease,
attorn to and become the Tenant of the successor in interest to Landlord at the
option of such successor in interest. Tenant covenants and agrees to execute and
deliver, within ten (10) business days following delivery of request by
Landlord, Mortgagee, or by Landlord's successor in interest and in the form
reasonably requested by Landlord, Mortgagee, or by Landlord's successor in
interest, any additional documents evidencing the priority or subordination of
this Lease with respect to the lien of any such first Mortgage, which additional
documents shall be satisfactory to Landlord, Mortgagee, and Landlord's
successors in interest.

 

14.3         Limitation of Mortgagees' Liability. Notwithstanding any other
provision of this Lease to the contrary, no holder of any such Mortgage shall be
obligated to perform or liable in damages for failure to perform any of
Landlord’s obligations under this Lease unless and until such holder shall
foreclose such mortgage or otherwise acquire title to or succeed to the interest
of Landlord in the Property, and then shall only be liable for Landlord’s
obligations arising or accruing after such foreclosure, succession or
acquisition of title. No such holder shall ever be obligated to perform or be
liable in damages for any of Landlord’s obligations arising or accruing before
such foreclosure or acquisition of title. Such holder’s obligations and
liabilities shall in any event be subject to, and holder shall have the benefit
of, Section 16.15 hereof. Tenant shall never pay the Base Rent, Additional Rent
or any other charge more than ten (10) days prior to the due date thereof, and
any payments made by Tenant in violation of this provision shall be a nullity as
to such holder, and Tenant shall remain liable to such holder therefor. Tenant
agrees on request of Landlord to execute and deliver from time to time any
reasonable agreement which may be necessary to implement the provisions of this
Section 14.3.

 

28 

 

 

14.4         Estoppel Certificates. Tenant shall at any time, and from time to
time, upon not less than ten (10) days prior written notice from Landlord
execute, acknowledge and deliver to Landlord, to any prospective purchaser, or
Mortgagee, a written estoppel certificate of Tenant in the form attached as
Exhibit 14.4 or any other commercially reasonable form. It is intended that any
such certificate of Tenant delivered pursuant to this Section 14.4 may be relied
upon by Landlord and any prospective purchaser or the Mortgagee of any part of
the Property.

 

14.5         Quiet Enjoyment. Upon Tenant paying the Base Rent and Additional
Rent and performing all of Tenant's obligations under this Lease, Tenant may
peacefully and quietly enjoy the Premises during the Term as against all persons
or entities lawfully claiming by or through Landlord; subject, however, to the
provisions of this Lease and to the rights of Landlord's Mortgagee.

 

14.6         Mortgagee Approval. Landlord and Tenant hereby agree that this
Lease is subject to the review and approval of Landlord’s Mortgagee in
accordance with the terms of the mortgage loan documents executed by Landlord in
connection with its financing of the Property. Landlord shall submit this Lease
to its Mortgagee promptly upon Tenant’s execution and delivery of this Lease to
Landlord, and Landlord shall promptly advise Tenant of its Mortgagee’s decision.

 

ARTICLE 15           NOTICES

 

15.1         Manner of Notice.

 

15.1.1           Notices; Addresses. All notices, demands and other
communications (“notices”) permitted or required to be given under this Lease
shall be in writing and sent by personal service, telecopy transmission (if a
copy thereof is also sent on the same day by a nationally recognized overnight
courier service), certified mail (postage prepaid) return receipt requested or
by a nationally recognized overnight courier service to the following addresses
or to such other address as either Landlord or Tenant may designate as its new
address for such purpose by notice given to the other in accordance with the
provisions of this Section 15.1:

 

  If to Tenant: Datawatch Corporation   (prior to 271 Mill Road   Commencement
Chelmsford, MA 01824   Date)           If to Tenant: at the Premises   (after  
  Commencement     Date)           With copies to: Looney Cohen & Aisenberg LLP
    33 Broad Street     Boston, MA  02109     Attention:  James H. Cohen        
If to Landlord: DIV Bedford, LLC     c/o The Davis Companies     125 High
Street, 21st Floor     Boston, MA 02110     Attention:  Cappy Daume         With
copies to: DIV Bedford, LLC     c/o The Davis Companies     125 High Street,
21st Floor     Boston, MA  02110     Attention:  General Counsel

 

15.1.2           Delivery. Notices shall be deemed to have been given (a) when
hand delivered (provided that delivery shall be evidenced by a receipt executed
by or on behalf of the addressee if delivered by personal service) if personal
service is used, (b) on the date of transmission if sent before 4:00 p.m.
(Boston time) on a business day when telecopy transmission is used, (c) the
sooner of the date of receipt or the date that is three (3) days after the date
of mailing thereof if sent by postage pre-paid registered or certified mail,
return receipt requested, and (d) one (1) day after being sent by Federal
Express or other reputable overnight courier service (with delivery evidenced by
written receipt) if overnight courier service is used.

 

29 

 

 

ARTICLE 16           MISCELLANEOUS

 

16.1         Brokers. Landlord and Tenant warrant to each other that they have
had no dealings with any broker, agent or finder in connection with this Lease
except CB Richard Ellis and T3 Advisors (together, the “Brokers”) and/or
representatives of Landlord. Landlord agrees to pay the commissions due to such
brokerage companies pursuant to separate agreements. Both parties hereto agree
to protect, indemnify and hold harmless the other from and against any and all
expenses with respect to any compensation, commissions and charges claimed by
any other broker, agent or finder not identified above with respect to this
Lease or the negotiation thereof that is made by reason of any action or
agreement by such party.

 

16.2         Building Name. The Building and the Property may be known by such
name as Landlord, in its sole discretion, may elect, and Landlord shall have the
right from time to time to change such designation or name without Tenant's
consent upon prior written notice to Tenant.

 

16.3         Authority. If Tenant signs as a corporation, limited liability
company, or a partnership, or other business entity each person executing this
Lease on behalf of Tenant hereby covenants and warrants that Tenant is a duly
authorized and existing entity, that Tenant is duly qualified to do business in
Massachusetts, that Tenant has full right and authority to enter into this
Lease, and that each person signing on behalf of Tenant is duly authorized to do
so and that no other signatures are necessary. Upon Landlord's request, Tenant
shall provide Landlord with evidence reasonably satisfactory to Landlord
confirming the foregoing covenants and warranties.

 

16.4         Interpretation. The words "Landlord" and "Tenant" as used herein
shall include the plural as well as the singular. The words used in neuter
gender include the masculine and feminine. If there is more than one Tenant, the
obligations under this Lease imposed on Tenant shall be joint and several. The
captions preceding the articles of this Lease have been inserted solely as a
matter of convenience and such captions in no way define or limit the scope or
intent of any provision of this Lease. This Lease may be executed in several
counterparts and by each party on a separate counterpart, each of which, when so
executed and delivered, shall be an original and all of which together shall
constitute one instrument.

 

16.5         Modifications. Neither this Lease nor any term or provision hereof
may be changed, waived, discharged or terminated orally, and no breach thereof
shall be waived, altered or modified, except by a written instrument signed by
the party against which the enforcement of the change, waiver, discharge or
termination is sought. Any right to change, waive, discharge, alter or modify,
or terminate this Lease shall be subject to the prior express written consent of
Landlord's Mortgagee to the extent required by Landlord’s financing documents
and any subordination agreement entered into between Tenant and such Mortgagee.

 

16.6         Severability. If any provision of this Lease or the application
thereof to any person or circumstance shall, to any extent, be invalid or
unenforceable, the remainder of this Lease, or the application of such provision
to persons or circumstances other than those as to which it is invalid or
unenforceable, shall not be affected thereby, and each provision of this Lease
shall be valid and enforceable to the full extent permitted by law.

 

16.7         Entire Agreement. Landlord’s employees, representatives and agents
have no authority to make or agree to make a lease or any other agreement or
undertaking in connection herewith. The submission of this document for
examination and negotiation does not constitute an offer to lease, or a
reservation of, or option for, the Premises, and this document shall be
effective and binding only upon the execution and delivery hereof by both
Landlord and Tenant. This Lease, including the Exhibits hereto, which are made
part of this Lease, contain the entire agreement of the parties and all prior
negotiations and agreements are merged herein. Neither Landlord nor Landlord's
agents have made any representations or warranties with respect to the Premises,
the Building, the Property, or this Lease except as expressly set forth herein,
and no rights, easements or licenses are or shall be acquired by Tenant by
implication or otherwise unless expressly set forth herein.

 

30 

 

 

16.8         No Merger. There shall be no merger of this Lease or of the
leasehold estate hereby created with the fee estate in the Premises or any part
thereof by reason of the fact that the same person may acquire or hold, directly
or indirectly, this Lease or the leasehold estate hereby created or any interest
in this Lease or in such leasehold estate as well as the fee estate in the
leasehold Premises or any interest in such fee estate.

 

16.9         Easements. Landlord reserves the right, from time to time, to grant
easements and rights, make dedications, agree to restrictions and record maps
affecting the Property as Landlord may deem necessary or desirable, so long as
such easements, rights, dedications, restrictions, and maps do not unreasonably
interfere with the use of the Premises by Tenant; and this Lease shall be
subordinate to such instruments. Subject to the provisions of Article 14, above,
this Lease is subject and subordinate to all matters of record now existing or
hereafter affecting the Property. Tenant specifically acknowledges that the
Property is subject to that certain Notice of Activity and Use Limitation dated
October 6, 2011 and recorded at Book 57925, Page 557 of the Middlesex South
Registry of Deeds, the provisions of which are incorporated herein by reference.

 

16.10         Bind and Inure. The terms, provisions, covenants and conditions
contained in this Lease shall bind and inure to the benefit of Landlord and
Tenant, and, except as otherwise provided herein, their respective heirs, legal
representatives, successors and assigns. If two or more individuals,
corporations, partnerships or other business associations (or any combination of
two or more thereof) shall sign this Lease as Tenant, the liability of each such
individual, corporation, partnership or other business association to pay Rent
and perform all other obligations hereunder shall be deemed to be joint and
several. All agreements, covenants and indemnifications contained herein or made
in writing pursuant to the terms of this Lease by or on behalf of Tenant shall
be deemed material and shall survive expiration or sooner termination of this
Lease.

 

16.11         Remedies Cumulative; No Waiver. No remedy or election hereunder
shall be deemed exclusive, but shall wherever possible, be cumulative with all
other remedies at law or in equity. No waiver of any provision hereof shall be
deemed a waiver of any other provision hereof or of any subsequent breach of the
same or any other provision. No waiver of any breach shall affect or alter this
Lease, but each and every term, covenant and condition of this Lease shall
continue in full force and effect with respect to any other then existing or
subsequent breach thereof. No reference to any specific right or remedy shall
preclude the exercise of any other right or remedy permitted hereunder or that
may be available at law or in equity. No failure by Landlord to insist upon the
strict performance of any agreement, term, covenant or condition hereof, or to
exercise any right or remedy consequent upon a breach thereof, and no acceptance
of full or partial rent during the continuance of any such breach, shall
constitute a waiver of any such breach, agreement, term, covenant or condition.

 

16.12         Tenant's Financial Statements. Unless Tenant is a publicly traded
company, Tenant shall, upon Landlord’s request, furnish Landlord annually,
within ninety (90) days after the end of each fiscal year of Tenant, copies of
the balance sheets of Tenant, as at the close of such fiscal year, and
statements of income and retained earnings of Tenant for such year, prepared in
accordance with generally accepted accounting principles and, if such is
Tenant’s normal practice, audited by Tenant's independent certified public
accountants. Landlord shall keep Tenant’s financial statements provided by
Tenant pursuant to this Section 16.12 confidential other than to Landlord’s
officers, directors, employees, agents, accountants, attorneys, mortgagees, or
prospective mortgagees, or purchasers or prospective purchasers of Landlord’s
interest in the Building, provided that such recipients hold such information
confidential. Tenant also agrees to furnish to Landlord within ten (10) days
following Landlord’s written request therefor (which request shall not be made
more than once in any fiscal year unless made in connection with a proposed
sale, financing or re-financing of the Building, re-capitalization of Landlord,
or following an Event of Default), copies of such financial statements
identified above as are then available and financial statements for the then
current fiscal year prepared in accordance with generally accepted accounting
principles and on an unaudited basis certified as true and correct by such
company’s chief financial officer.

 

16.13         Attorney's Fees. If on account of any default by Tenant in
Tenant's obligations under the terms of this Lease, it becomes necessary or
appropriate for Landlord to employ attorneys or other persons to enforce any of
Landlord's rights or remedies hereunder, Tenant shall pay upon demand as
Additional Rent hereunder all reasonable fees of such attorneys and other
persons and all other costs of any kind so incurred. Where the phrase
“attorneys’ fees,” “legal fees” or “legal expenses” or similar phrases are used,
such phrase shall specifically include the fees and expenses of the in-house
legal staff of Landlord and its affiliates.

 

31 

 

 

16.14         Landlord Approvals. Whenever Tenant is required to obtain
Landlord’s consent hereunder, Tenant agrees to reimburse Landlord all
out-of-pocket expenses incurred by Landlord, including reasonable attorney’s
fees in order to review documentation or otherwise determine whether to give its
consent. Tenant shall pay Landlord’s invoice for any such amounts within ten
(10) days following Landlord’s delivery of its invoice therefor. Any provision
of this Lease which requires the Tenant to obtain Landlord’s consent to any
proposed action by Tenant shall not be the basis for an award of damages or give
rise to a right of setoff on Tenant’s behalf, but may be the basis for a
declaratory judgment or injunction with respect to the matter in question.

 

16.15         Landlord's Liability. Tenant shall look only to Landlord’s estate
in the Property (or the proceeds thereof) for the satisfaction of Tenant’s
remedies with respect to any liability, default or obligation of Landlord under
this Lease or otherwise regarding Tenant’s leasing, use and occupancy of the
Premises pursuant hereto, including without limitation for the collection of any
monetary obligation, judgment or other judicial process requiring the payment of
money by Landlord. Neither Landlord nor any of its members, stockholders,
officers, directors, partners, trustees, beneficiaries or employees shall be
personally liable hereunder, nor shall any of its or their property, other than
the Property, be subject to levy, execution or other enforcement procedure for
the satisfaction of Tenant’s said remedies. Landlord shall not under any
circumstances be liable for any special, indirect or consequential damages of
Tenant, including lost profits or revenues. No owner of the Property shall be
liable under this Lease except for breaches of Landlord’s obligations occurring
while such party owns the Property.

 

16.16         Time of Essence. TIME IS OF THE ESSENCE with respect to the due
performance of the terms, covenants and conditions herein contained; provided,
however, that no delay or failure to enforce any of the provisions herein
contained and no conduct or statement shall waive or affect any of Landlord's
rights hereunder.

 

16.17         Confidentiality. Tenant agrees: (a) to treat the terms of the
Lease, and the terms of any existing and future amendments and modifications to
the Lease (the “Confidential Information”) as confidential during the term of
this Lease and for the three (3) year period following the expiration or sooner
termination of the Lease (the “Non-Disclosure Period”), (b) not to disclose,
directly or indirectly, to any third party nor permit any third party to have
access to any or all of such Confidential Information during the Non-Disclosure
Period, including, without limitation, any Property tenants and any brokers (but
excluding Tenant’s agents, attorneys and accountants, provided that any
disclosures to the same are held subject to the provisions of this Section
16.17), and (c) to indemnify, defend and hold harmless Landlord from any loss,
cost, expense, damage and liability, including Landlord’s reasonable legal fees
and expenses, resulting from Tenant’s breach of the foregoing confidentiality
agreements. Landlord acknowledges that Tenant shall have the right to disclose
such Confidential Information only to the extent that such disclosure is
required by law or court order or by discovery rules in any legal proceeding.
Tenant’s agreements and indemnity with respect to the Confidential Information
shall survive the expiration or earlier termination of the Lease.

 

16.18         Submission. Submission of this instrument for examination does not
constitute a reservation of or option for lease of the Premises, and it is not
effective as a lease or otherwise until this Lease has been executed by both
Landlord and Tenant and a fully executed copy has been delivered to each.

 

16.19         Governing Law. This Lease and the rights and obligations of the
parties hereunder shall be construed and enforced in accordance with the laws of
The Commonwealth of Massachusetts.

 

16.20         OFAC List. Tenant represents and warrants that it is not listed,
nor is it owned or controlled by, or acting for or on behalf of any person or
entity, on the list of Specially Designated Nationals and Blocked Persons
maintained by the Office of Foreign Assets Control of the United States
Department of the Treasury, or any other list of persons or entities with whom
Landlord is restricted from doing business with (“OFAC List”). Notwithstanding
anything to the contrary herein contained, Tenant shall not permit the Premises
or any portion thereof to be used, occupied or operated by or for the benefit of
any person or entity that is on the OFAC List. Tenant shall provide documentary
and other evidence of Tenant’s identity and ownership as may be reasonably
requested by Landlord at any time to enable Landlord to verify Tenant’s identity
or to comply with any legal requirement or applicable laws. Tenant acknowledges
and agrees that as a condition to the requirement or effectiveness of any
consent to any Transfer by Landlord pursuant to Section 12.1, Tenant shall cause
the Transferee, for the benefit of Landlord, to reaffirm, on behalf of such
Transferee, the representations of, and to otherwise comply with the obligations
set forth in, this Section 16.20, and it shall be reasonable for Landlord to
refuse to consent to a Transfer in the absence of such reaffirmation and
compliance. Tenant agrees that breach of the representations and warranties set
forth in this Section 16.20 shall at Landlord’s election be a default under this
Lease for which there shall be no cure. This Section 16.20 shall survive the
termination or earlier expiration of the Lease.

 

32 

 

 

16.21         Rent Not Based On Income. No rent or other payment in respect of
the Premises shall be based in any way upon net income or profits from the
Premises. Tenant may not enter into or permit any sublease or license or other
agreement in connection with the Premises which provides for a rental or other
payment based on net income or profit.

 

16.22         Force Majeure. In the event Landlord shall be delayed or hindered
in or prevented from the performance of any act required under this Lease to be
performed by Landlord by reason of strikes, lockouts, labor troubles, inability
to procure materials, failure of power, restricted governmental law or
regulations, riots, insurrection, war or other reason of a like nature
(collectively, “Force Majeure”), then performance of such act shall be excused
for the period of the delay, and the period for the performance of any such act
shall be extended for a period equivalent to the period of such delay.

 

ARTICLE 17           INTENTIONALLY OMITTED

 

ARTICLE 18           RIGHT OF FIRST OFFER

 

18.1         Right of First Offer. Tenant shall have a one-time right of first
offer (the “Right of First Offer”) to lease certain ROFO Space (hereinafter
defined), subject to the terms and conditions of this Article 18.

 

18.1.1           Notice Of Availability. At such time as all or any portion of
the second floor space in Building 4 at the Property as shown on Exhibit 18.1.1
hereto (such space, the “ROFO Space”), becomes “Available” (as hereinafter
defined), Landlord shall give Tenant written notice identifying the applicable
portion of the ROFO Space that is Available (the “ROFO Notice”). The ROFO Space
shall be deemed to become “Available” when any existing lease expires or
terminates and any prior rights to lease any such ROFO Space expire or
terminate, such space becomes vacant and Landlord decides to market such space
to other prospective third-party tenants. The ROFO Notice shall set out the
terms and conditions stated in Subsection 18.1.3 hereof as well as any material
economic terms upon which Landlord would at that time offer in good faith to
other possible tenants of the ROFO Space.

 

18.1.2           Conditions to Exercise. In addition to any other terms or
conditions set forth herein, Tenant’s exercise of its Right of First Offer is
conditioned upon Tenant’s compliance with the following requirements:

 

(a)          Tenant delivers to Landlord written notice exercising its right to
lease the ROFO Space within ten (10) business days after Tenant’s receipt of the
ROFO Notice, it being agreed and acknowledged by the parties hereto that in the
event of any failure by Tenant to timely exercise its right to lease the ROFO
Space Landlord shall have the right to lease the ROFO Space to any third party
upon terms acceptable to Landlord and such third party and this Right of First
Offer shall terminate;

 

(b)          Tenant is not in default under this Lease beyond all applicable
notice and cure periods at the time Landlord gives the ROFO Notice and at the
commencement of the lease of ROFO Space by Tenant; and

 

(c)          Tenant must lease all of the premises then being offered by
Landlord in Landlord’s notice of availability of the ROFO Space.

 

33 

 

 

18.1.3           Terms. Except as expressly set forth in the ROFO Notice, terms
and conditions, including, without limitation, the payment by Tenant of
Additional Rent and other charges, shall be the same as set forth in this Lease.

 

18.1.4           Documentation. Within fifteen (15) days of receipt from
Landlord, Tenant shall execute and deliver to Landlord those instruments
Landlord reasonably requests to evidence any lease of ROFO Space under this
Article 18.

 

18.1.5           Subordinate. The rights of Tenant pursuant to this Article 18
are subject and subordinate to the existing rights of other tenants as of the
date of the Lease and to Landlord’s right to renew or extend the term of any
then-occupant of the ROFO Space.

 

18.1.6.          Personal to Tenant. The Right of First Offer may not be
exercised by, or assigned or otherwise transferred to any person or entity
voluntarily or involuntarily, except the Tenant named in this Lease or in
connection with a Permitted Transfer.  The parties hereto agree that if Tenant
assigns any of its interest in this Lease or subleases the entire Premises (or
in excess of 40% of the Premises) to any person other than pursuant to a
Permitted Transfer for a period in excess of three (3) years, this Right of
First Offer shall terminate immediately without the need for any act or notice
by either party to be effective.

 

18.1.7.          Offer of Part of ROFO Space. In the event that the ROFO Notice
identifies less than all of the ROFO Space as being Available, then the Right of
First Offer of Tenant shall continue solely with respect to the ROFO Space that
was not offered to Tenant for lease pursuant to this Article 18 until such time
as all of the ROFO Space has been offered to Tenant in accordance with this
Article 18.

 

18.2         Termination of Right of First Offer. The Right of First Offer
granted hereby shall expire by its own terms twenty-four (24) months prior to
the expiration of the Term.

 

[remainder of page left intentionally blank – signatures on following page]

 

34 

 



 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease the day and
year first above written.

 

    LANDLORD:           DIV BEDFORD, LLC     a Massachusetts limited liability
company           By:   Bedford Manager Corp., a       Massachusetts corporation
            By: /s/ Richard McCready       Name: Richard McCready       Title:
President           TENANT:           DATAWATCH CORPORATION, a     Delaware
corporation           By: /s/ James L. Eliason     Name: James L. Eliason    
Title: Treasurer and Chief Financial Office

 

35 

 

 

EXHIBIT 1.1-1

 

PLAN OF PREMISES

 

 [pg38img1_ex10-20.jpg]

 

36 

 

  



EXHIBIT 1.1-2

 

LEGAL DESCRIPTION

 

4-18 Crosby Drive, Bedford, Massachusetts

 

EXHIBIT A

 

Legal Description

 

Real property at 4-18 Crosby Drive, in the Town of Bedford, County of Middlesex,
Commonwealth of Massachusetts, described as follows:

 

Parcels 1 & 2

 

A certain parcel of land situated on the westerly side of Crosby Drive in the
Town of Bedford, in the County of Middlesex, Commonwealth of Massachusetts,
bounded and described as follows:

 

Beginning at a point in the westerly line of Crosby Drive at the most northerly
corner of the granted premises at land now or formerly of Beacon Properties
Limited Partnership, thence

 

S 16° 24'24" E a distance of Nine Hundred Ninety-Two and Fifty-Four Hundredths
feet (992.54') to a point; thence     S 15° 54' 05" E a distance of Two Hundred
Twenty-Six and Eight Hundredths feet (226.08') to a point; thence     S 74° 05'
55" W a distance of Twenty-Two and No Hundredths feet (22.00') to a point;
thence     S 15° 54' 05" E a distance of Four and Three Hundredths feet (4.03')
to a point; thence     SOUTHERLY and curving to the left along the arc of a
curve having a radius of Nine Hundred Seventy and Seventy-Three Hundredths feet
(970.73’), a length on One Hundred Fifty-Nine and Sixty-Nine Hundredths feet
(159.69') to a point; thence     SOUTHERLY and curving to the right along the
arc of a curve having a radius of Twenty and No Hundredths feet (20.00'), a
length of Thirty-One and Four Hundredths feet (31.04') to a point; the previous
six (6) courses being along the westerly line of Crosby Drive; thence     S 63°
35' 55" W a distance of Sixty-Five and Ninety Hundredths feet (65.90') to a
point; thence     WESTERLY and curving to the right along the arc of a curve
having a radius of Thirty and No Hundredths Feet (30.00'), a length of
Thirty-Five and Fifty-Five Hundredths feet (35.55') to a point; thence       And
curving to the left along the arc of a curve having a radius of Four Hundred
Twenty and no hundredths feet (420.00'), a length of Three Hundred Two and
Eighty Hundredths feet (302.80') to a point; thence     N 89°49' 15" W a
distance of Two Hundred Ninety-Three and Four Hundredths feet (293.04') to a
point; thence     NORTHWESTERLY and curving to the right along the arc of a
curve having a radius of One Hundred and No Hundredths feet (100.00'), a length
of One Hundred Nineteen and Thirty-Six Hundredths feet (119.36') to a point at a
Parcel 4; the previous five (5) courses being along the northerly line of Crosby
Road; thence

 

37 

 

 

N 21° 25' 56” W

a distance of Five Hundred Four and Seventy Hundredths feet (504.70') to a
point; thence     N 21° 56' 20" W a distance  of Two Hundred Eighty-Three and
One Hundredth feet (283.01') to a point at Parcel 3; the previous two (2)
courses by Parcel 4; thence     N 64°00' 04" E a distance of Sixty-Four and
Forty-Three Hundredths feet (63.43') to a point; thence     N 41°27' 31" E a
distance of One Hundred Seventy and Thirty-Three Hundredths feet (170.33') to a
point at land now or formerly of Beacon Properties Limited Partnership, the
previous two (2) courses by Parcel 3; thence     N 57° 00' 14" E a distance of
Two Hundred  Ninety-Two and Thirty-Four Hundredths feet (292.34') to a drill
hole; thence     N 58° 05' 16" E a distance of Ninety-One and Ten Hundredths
feet (91.10') to a drill hole; thence     N 57° 40' 22" E a distance of Two
Hundred Fifteen and Ninety-Nine Hundredths feet (215.99') to the Point of
Beginning.

 

The above described Parcel of land contains an area of 838,376 square feet, more
or less or 19.2465 acres, more or less, and is more particularly shown as Parcel
1 & 2 on a plan entitled "Plan of Land at 2-14 Crosby Drive, Bedford, Mass
(Middlesex County) prepared for Bedford Business Park Limited Partnership,
Scale: 50 feet to an inch, dated Nov. 1, 1996, by the BSC Group, Inc.," recorded
with the Middlesex South District Registry of Deeds as Plan No. 1246 of 1996.

 

Parcel 3

 

A certain parcel of land situated off the northwesterly end of Crosby Road in
the Town of Bedford, in the County of Middlesex, Commonwealth of Massachusetts
bounded and described as follows:

 

Beginning at a point in the most southerly corner of the granted premises at the
most westerly corner of Parcel 1 & 2 at Parcel 4; said point being Seven Hundred
Eighty-seven and Seventy-One Hundredths feet (787.71') along the line separating
Parcel 1 & 2 and Parcel 4 from the most northwesterly end of Crosby Road, thence

 

N 23° 06' 22" W by Parcel 4, a distance of Two Hundred Ninety-Nine and Fifty-One
Hundredths feet (299.51') to a point at land now or formerly of Beacon
Properties Limited Partnership; thence     N 59° 22' 33" E a distance of Two
Hundred Nine and Ninety-Five Hundredths feet (200.95') to a point; thence     S
25° 23' 47" E a distance of Two Hundred Fifty and Seventy-Seven Hundredths feet
(250.77') to a point at Parcel 1 & 2; the previous two (2) courses by land now
or formerly of Beacon Properties Limited Partnership; thence     S 41° 27' 31" W
a distance of One Hundred Seventy and Thirty-Three Hundredths feet (170.33') to
a point; thence     S 64° 00' 04" W a distance of Sixty-Four and Forty-Three
Hundredths feet (64.43') to the Point of Beginning; the previous two (2) courses
by Parcel 1 & 2.

 

38 

 

 

The above described Parcel of land contains an area of 60,990 square feet, more
or less, or 1.4001 acres, more or less, and is more particularly shown as Parcel
3 on a plan entitled "Plan of Land at 2-14 Crosby Drive, Bedford, Mass.
(Middlesex County) prepared for Bedford Business Park Limited Partnership, scale
50 feet to an inch, dated Nov. 1, 1996 by the BSC Group, Inc." recorded with the
Middlesex South District Registry of Deeds as Plan No. 1246 of 1996.

 

Parcel 4

 

All of Bedford Business Park Limited Partnership's Right, Title and Interest in
and to the following described Parcel of Land:

 

A certain Parcel of land situated on the northwesterly end of Crosby Road in the
Town of Bedford, in the County of Middlesex, Commonwealth of Massachusetts,
bounded and described as follows:

 

Beginning at a point in the most westerly end of Crosby Road at the most
southerly corner of the granted premises at the easterly line of Route 3; thence

 

N 21°25; 56" W by the easterly line of Route 3, a distance of Four Hundred
Fifty-Three and Seven Hundredths feet (453.07') to a stone bound at land now or
formerly of Beacon Properties of Limited Partnership; thence     N 21°48' 17" W
a distance of Three Hundred Ninety-One and Ninety-One Hundredths feet (391.91')
to a point; thence     N 23° 01'27"W a distance of One Hundred seventeen and
Eighty-two Hundredths feet (117.82') to a point; thence     N 05° 17' 44" W a
distance of Forty-One and Thirty-Two Hundredths feet (41.32') to a point; thence
    N 22° 50'28" W a distance of One Hundred Seven and Nine Hundredths feet
(107.09') to a point; thence     N 00° 22' 29" W a distance of Fourteen and
Ninety-Six Hundredths feet (14.96') to a point; thence     N 59° 22' 23" E a
distance to Twenty-Four and Fourteen Hundredths feet (24.14') to a point at
Parcel 3; the previous six courses by land now or formerly of Beacon Properties
Limited Partnership; thence     S 23° 06' 22" E by Parcel 3, a distance of Two
Hundred Ninety-Nine and Fifty-One Hundredths feet (299.51') to a point at Parcel
1 & 2; thence     S 21° 56' 20" E a distance of Two Hundred Eighty-Three and One
Hundredth feet (283.01') to a point; thence     S 21° 25' 56" E a distance of
Five Hundred Four and Seventy Hundredths feet (504.70') to a point in the
northwesterly end of Crosby Road; the previous two (2) courses by Parcel 1 & 2;
thence     S 25°47' 26" W along the northwesterly end of Crosby Road, a distance
of Fifty-Nine and Twenty-Five Hundredths feet (59.25') to the Point of
Beginning.

 

39 

 

 

The above described Parcel of land contains an area of 46,110 square feet, more
or less, or 1,0585 acres, more or less, and is more particularly shown as Parcel
4 on a plan entitled “Plan of Land at 2-14 Crosby Drive, Bedford, Mass.
(Middlesex County) prepared for Bedford Business Park Limited Partnership, scale
50 feet to an inch, dated Nov. 1, 1996 by the BSC Group, Inc.” recorded with the
Middlesex South District Registry of Deeds as Plan No. 1246 of 1996.

 

LESS AND EXCEPT so much of Parcel 4 as was taken by virtue of Layout No. 7652
and Order of Taking by the Massachusetts Department of Highways, for the
alteration of Route 3, dated September 11, 2002, recorded in Book 36449, Page
166, as shown on Plan No. 998 of 2002, recorded therewith.

 

A portion of Parcel 4 is Registered Land as follows:

 

One-half Crosby Road opposite Lot 2, but not opposite Lot 1, as shown on a
subdivision plan, as approved by the Court, filed in the Land Registration
Office for the South Registry District of the Middlesex County in Registration
Book 855, Page 41, with Certificate No. 144991 (Plan No. 31882B).

 

Together with benefit of that certain appurtenant easement as set forth in
Easement Agreement by and between MA-Crosby Corporate Center, L.L.C. as Grantor,
and Boston Properties Limited Partnership, as Grantee, dated as of May 7, 2004,
recorded in Book 43035, Page 303 and filed as Document No. 1337304.

 

40 

 





 

EXHIBIT 1.3

 

Parking Plan

 

[pg44img1_ex10-20.jpg] 

 

41 

 

 

EXHIBIT 3.1

 

WORK LETTER

 

1. Design and Construction of Finish Work. Landlord shall cause its architect,
Walsh/Cochis Associates, Inc. (“Landlord’s Architect”), to prepare construction
documents for the initial improvements to the Premises substantially consistent
with the space plans and specifications dated June 5, 2015 (“Final Concept
Plans”), the Base Building Construction for Tenant Improvements dated June 23,
2015that are attached hereto as Schedule 1.1 and Schedule 1.2, respectively
(such construction documents, as they may be modified in accordance with this
Exhibit 3.1, being referred to herein as the “Construction Plans”). The
improvements to be performed by Landlord in accordance with the Construction
Plans are hereinafter referred to as the "Finish Work." It is agreed that
construction of the Finish Work is intended to be "turnkey" and will be
completed at Landlord's sole cost and expense (except as otherwise set forth in
this Exhibit 3.1) using Building standard methods, materials and finishes ,
except as otherwise expressly provided in this Exhibit 3.1. Landlord shall enter
into a direct contract for the Finish Work with a general contractor selected by
Landlord. In addition, Landlord shall have the right to select and/or approve of
any subcontractors used in connection with the Finish Work. Following receipt of
any subcontractor bids, Tenant shall be advised as to the identity of the
bidders and shall be provided with the information in the final bid necessary to
substantiate the amount of add/alternate costs described in the Final Concept
Plans (if any). The amount of any increases in the Direct Costs of the Finish
Work on account of the add/alternate items (the “Tenant Add/Alternate Costs”)
shall be paid to Landlord within 15 days after invoice as Additional Rent.
Landlord's supervision or performance of any work for or on behalf of Tenant
shall not be deemed a representation by Landlord that such Construction Plans or
the revisions thereto will be adequate for Tenant's use.

 

Tenant understands that time is of the essence to Landlord in causing the date
of Substantial Completion to occur on or before the Target Delivery Date (as
defined below). At all times, Tenant will act promptly (and in any case within
three (3) business days unless a longer period of time is specified herein) on
any construction-related questions or matters, including color approvals. Prior
to commencing the Finish Work, Landlord shall provide Tenant with a copy of the
Construction Plans for Tenant review and comment and to confirm that the
Construction Plans are substantially consistent with the Final Concept Plans
attached hereto as Schedule 1.1. Landlord shall endeavor to provide the
Construction Plans to Tenant no later than July 20, 2015 (subject to extension
for Tenant Delay and Force Majeure). Tenant shall provide any comments to the
Construction Plans to Landlord within three (3) business days following delivery
by Landlord. Landlord shall respond to such comments by the date that is three
(3) business days after the giving of such comments.

 

If Tenant shall fail to act in a timely fashion as required hereunder on any
construction-related question or matter, then Tenant’s failure shall constitute
a Tenant Delay (as defined in Section 12) and, as set forth in Section 12,
Substantial Completion shall be deemed to have occurred earlier than the actual
date thereof by the number of days by which Tenant’s action is delayed.

 

42 

 

 

2. Late Delivery. Landlord shall use commercially reasonable efforts to
Substantially Complete the Finish Work on or before November 1, 2015 (the
“Target Delivery Date”). If Landlord does not Substantially Complete the Finish
Work by the Target Delivery Date, then it shall not be deemed a default
hereunder and the Lease shall continue in full force and effect. Notwithstanding
the foregoing, in the event that Substantial Completion does not occur by
January 1, 2016, subject to extension for Tenant Delay and Force Majeure ( the
“Outside Commencement Date”) then Tenant shall be entitled to an abatement of
Base Rent equal to one (1) day for each day following the Outside Commencement
Date until the Commencement Date occurs.

 

3. Change Orders. Tenant shall have the right to request revisions to the
Construction Plans for any Tenant Add/Alternate Costs (any such request for a
revision being referred to as a “Change Order”) on a form provided or otherwise
approved by Landlord. Any such Change Order shall be prepared by Landlord’s
Architect at Tenant's sole cost and expense. Promptly upon completion of the
revisions, Landlord shall notify Tenant in writing of the estimated increased
cost in the Finish Work, if any, resulting from such Change Order. Tenant,
within three (3) business days, shall notify Landlord in writing whether it
desires to proceed with such revisions. In the absence of such written
authorization, Landlord shall have the option to continue work on the Premises
disregarding the requested revision. Tenant shall be responsible for any Tenant
Delay in completion of the Premises resulting from any Change Order. If a Change
Order results in an increase in the cost of Finish Work, such increased costs,
plus any applicable state sales or use tax thereon, shall be payable by Tenant
within fifteen (15) days of demand. Notwithstanding anything herein to the
contrary, all Change Orders shall be subject to the approval of Landlord, which
approval shall not be unreasonably withheld, conditioned or delayed (subject to
the immediately following paragraph).

 

Landlord has no obligation to approve any Change Order if, in Landlord’s
reasonable judgment, such Finish Work (i) would delay completion of the
applicable Finish Work beyond the Target Delivery Date, (ii)  would materially
increase the cost of operating the Building or increase the cost of performing
any other work in the Building, (iii) is incompatible with the design, quality,
equipment or systems of the Building, (iv)  would require unusual expense to
readapt the Premises to general purpose office, or (v) otherwise does not comply
with the provisions of the Lease (including, without limitation, Article 8). By
its execution of the Lease, and submission of Change Orders, Tenant will be
deemed to have approved of such Change Orders. Notwithstanding the foregoing or
anything herein to the contrary, if any Change Order reasonably specifies a long
lead item, such as custom cabinetry or a piece of specialized equipment, that
Landlord reasonably determines could not be delivered and installed in a manner
consistent with the completion of the applicable portion of the Finish Work by
the Target Delivery Date, then such long lead item may be completed by Landlord
following the date that all of the Finish Work is Substantially Complete without
constituting a Landlord delay. Landlord shall have the right to make reasonable
and non-material changes/field adjustments in and to the Finish Work to the
extent that the same shall be necessary or desirable in order to adjust to
actual field conditions or to cause the Finish Work to comply with any
applicable requirements of public authorities and/or requirements of insurance
bodies. All changes/field adjustments shall be noted on the applicable plans or
documents, and such plans or documents, as noted with such changes/field
adjustments, shall constitute the final as-built drawings and specifications for
the Finish Work.

 

43 

 

 

4. Tenant Work for Certificate of Occupancy. Tenant shall substantially
complete, at Tenant’s expense, in a timely manner pursuant to Landlord’s
construction schedule (the “Construction Schedule”) as initially provided to
Tenant, as the Construction Schedule may subsequently be revised from time to
time by Landlord, the installation of the FF&E (as defined below) necessary to
obtain a certificate of occupancy from the Town of Bedford for the Premises at
Tenant’s sole cost and expense. If Tenant does not perform such work in a timely
manner, then Landlord shall have the right, upon prior written notice to Tenant
and a reasonable opportunity to cure, to do such work as is necessary to obtain
the certificate of occupancy at Tenant’s expense. Tenant shall retain the
vendors performing the work necessary to install its FF&E no later than August
7, 2015, for the purpose of enabling Landlord to cooperate with Tenant regarding
the FF&E installation.

 

5. Substantial Completion of the Finish Work. The Finish Work shall be deemed
“Substantially Completed” when Landlord’s contractor or Landlord’s Architect
certifies to Landlord and Tenant in writing that: (a) the Finish Work has been
completed in accordance with the Construction Plans, subject only to the Final
Punchlist (defined below) and other uncompleted elements of construction,
decoration, painting, millwork or other work and mechanical adjustment that will
not interfere materially with occupancy by Tenant; and (b) Landlord has obtained
a certificate of occupancy (or its equivalent) from the municipality permitting
the lawful use and occupancy of the Premises for the purposes specified in this
Lease; provided, however, that if Landlord is unable to obtain such certificate
of occupancy (or its reasonable equivalent) solely by virtue of the fact that
Tenant has not yet completed the installation of its FF&E (defined hereinafter)
or for any other reason beyond the reasonable control of Landlord, then the
Finish Work shall be deemed substantially complete upon the certification of
Landlord’s Architect or contractor as stated in subsection (a), above,
notwithstanding anything to the contrary in the foregoing.

 

6. Punchlist. On a date or dates reasonably specified by Landlord, Landlord’s
Architect, along with Tenant, shall inspect the Finish Work and Landlord shall,
jointly with Tenant, prepare a list of the customary punchlist type items, and
any items of a seasonal nature, then remaining to be completed, which items
shall be uncompleted elements of construction, decoration, painting, millwork or
other work and mechanical adjustment that will not interfere materially with
occupancy by Tenant (the “Final Punchlist”). Landlord shall cause such items to
be completed in a diligent manner during regular business hours, but in a manner
that will seek to minimize interruption of Tenant’s use and occupancy of the
Premises. In any event, Landlord shall use commercially reasonable efforts to
complete all punch list work within sixty (60) days (or such longer period as is
reasonably required with respect to applicable items), other than matters that
cannot be completed owing to their seasonal nature, and subject to extension for
Force Majeure and Tenant Delays.

 

7. Final Completion; Acceptance by Tenant. Except for latent defects and
uncompleted items of Finish Work specified in the Final Punchlist, Tenant shall
be deemed to have accepted all elements of Finish Work on the Commencement Date.
In the case of a dispute concerning the completion of items of Finish Work
specified in the Final Punchlist, such items shall be deemed completed and
accepted by Tenant upon the delivery to Tenant of a certificate of Landlord’s
Architect or contractor certifying that such items have been completed unless
Tenant disputes the determination of Landlord’s Architect that such items have
been completed within five (5) days of Tenant’s receipt of such certificate. In
the case of latent defects in Finish Work appearing after the Commencement Date,
Tenant shall be deemed to have waived any claim for correction or cure thereof
on the date that is eleven (11) months following the Commencement Date if Tenant
has not then given written notice of such defect to Landlord. For the purposes
of this Lease, “latent defects” shall mean defects in the construction of the
Landlord Work that are not observable by visible inspection at the time the
Final Punchlist is prepared. Landlord shall cause Landlord’s contractor so to
remedy, repair or replace any such latent defects identified by Tenant within
such eleven (11) month period, such action to occur as soon as practicable
during normal working hours and so as to avoid any unreasonable interruption of
Tenant’s use of the Premises. The foregoing shall constitute Landlord’s entire
obligation with respect to all latent defects in the Finish Work.

 

44 

 

 

8. Tenant Payments For Excess Finish Work Costs. As used herein, “Excess Finish
Work Costs” means any increase in the cost to design and construct the Finish
Work (the “Finish Work Costs”) resulting from (i) Change Orders requested by
Tenant and approved by Landlord, and/or (ii) Tenant Delay. Landlord shall
invoice Tenant for Excess Finish Work Costs as incurred, and Tenant shall pay
Landlord for Excess Finish Work Costs in monthly progress payments. The price
for any Excess Finish Work Costs shall be equal to Landlord’s Direct Costs
incurred in connection with performing the Finish Work giving rise to the Excess
Finish Work Costs. “Direct Costs” shall mean the total cost payable by Landlord
(or its general contractor) to contractors, subcontractors, materialmen,
laborers, etc. (including any portions of such reasonable amounts designated
subcontractor's or materialmen's profit, fee, overhead, and the like), all
architect and design fees, life safety testing, additions and modifications,
improvements to the structure and building base systems required to build out
the Finish Work solely to the extent attributable to the Excess Finish Costs
(excluding structural improvements to support FF&E above and beyond normal and
customary office use, which shall be performed as Alterations subject to the
provisions of Article 8 of the Lease by Tenant if required) plus all costs of
insuring the Finish Work in question and all costs of obtaining permits and
inspections required by governmental authorities in connection with the Finish
Work to the extent attributable to the Excess Finish Costs in question. Tenant
shall have no right to object to the cost of any item of Landlord’s Direct Costs
after the time that Tenant has authorized Landlord to proceed with any Change
Order. Landlord's invoices on account of Excess Finish Work Costs may include
any materials and equipment purchased to be part of Finish Work and stored on
the Property or some other location approved by Landlord and all deposits made
on the purchase of such materials and equipment. Direct Costs shall include a
fee equal to 4% of the hard cost of constructing the Finish Work for
construction management and supervision by Landlord, which shall not be payable
by Tenant except to the extent related to Change Orders.

 

9. Authorized Representative. Tim Maynes, of T3 Realty Advisors, Tenant’s
Authorized Representative, shall have full power and authority to act on behalf
of Tenant on any matters relating to Finish Work. Tenant may name a replacement
Authorized Representative from time to time by written notice to Landlord making
reference to this Exhibit 3.1. Chris Chandor, Landlord’s Authorized
Representative, shall have full power and authority to act on behalf of Landlord
on any matters relating to Finish Work. Landlord may name a replacement
Authorized Representative from time to time by written notice to Tenant making
reference to this Exhibit 3.1.

 

45 

 

 

10. Entry Prior to Commencement. If and as long as Tenant does not interfere in
any way with the construction process (by causing disharmony of labor relations
at the Property, scheduling or coordination difficulties, etc.), Tenant may, on
a reasonable schedule prepared by Landlord and incorporated into the
Construction Schedule, and at Tenant’s sole risk and expense, enter the Premises
ten (10) business days prior to the then anticipated Commencement Date for the
purpose of installing Tenant’s furniture, fixtures, and equipment (collectively,
the “FF&E”) and at an earlier date that is mutually agreeable to Tenant and
Landlord to install its telecommunications or other cabling and wiring. In no
event shall the Finish Work include any FF&E, the responsibility of which shall
be Tenant’s. The provisions of this Section 10 shall apply only during the
period prior to the Commencement Date. Tenant acknowledges that Landlord’s
ability to obtain a certificate of occupancy for the Premises depends upon the
completion of all or a portion of FF&E. The installation of the FF&E shall be
completed by Tenant no later than the date that is required for Landlord to
Substantially Complete the Finish Work on or before the Target Delivery Date.
Prior to the Commencement Date Tenant shall comply with and perform, and shall
cause its employees, agents, contractors, subcontractors, material suppliers and
laborers to comply with and perform, all of Tenant’s obligations under this
Lease except the obligations to pay Base Rent and additional charges and other
charges and other obligations the performance of which would be clearly
incompatible with the installation of the FF&E. Any independent contractor of
Tenant (or any employee or agent of Tenant) performing any work in the Premises
prior to the Commencement Date shall be subject to all of the terms, conditions
and requirements contained herein. Neither Tenant nor any Tenant contractor
shall interfere (other than in a de minimis manner not affecting the schedule of
the Finish Work or any other work) in any way with construction of, nor damage,
the Finish Work or the common areas or other parts of the Building, and each
shall do all things reasonably requested by Landlord to expedite construction of
the Finish Work. Without limitation, Tenant shall require each Tenant contractor
to adjust and coordinate any work or installation in or to the Premises to meet
the schedule or requirements of other work being performed by or for Landlord
throughout the Building. In all events, Tenant shall indemnify Landlord in the
manner provided in the Lease against any claim, loss or cost arising out of any
interference with, or damage to, the Finish Work or any other work in the
Building, or any delay thereto, or any increase in the cost thereof on account
in whole or in part of any act, omission, neglect or default by Tenant or any
Tenant contractor. Without limiting the generality of the foregoing, to the
extent that the commencement or performance of Finish Work is delayed in whole
or in part on account of any act, omission, neglect, or default by Tenant or any
Tenant contractor, then such delay shall constitute a Tenant Delay as provided
herein. Any requirements of any such Tenant contractor for services from
Landlord or Landlord’s contractor, such as hoisting, electrical or mechanical
needs, shall be paid for by Tenant and arranged between such Tenant contractor
and Landlord or Landlord’s contractor. Should the work of any Tenant contractor
depend on the installed field conditions of any item of Finish Work, such Tenant
contractor shall ascertain such field conditions after installation of such item
of Finish Work. Neither Landlord nor Landlord’s contractor shall ever be
required or obliged to alter the method, time or manner for performing Finish
Work or work elsewhere in the Building, on account of the work of any such
Tenant contractor. Tenant shall cause each Tenant contractor performing work on
the Premises to clean up regularly and remove its debris from the Premises and
Building.

 

11. Intentionally Omitted.

 

12. Tenant Delay.

 

(a) The period for performance of the Finish Work shall be extended by the
number of days of actual construction delay in achieving substantial completion
resulting from any “Tenant Delay”, meaning any delay in the design or
construction of the Finish Work resulting from:

 

(i) Tenant’s failure to comply with any of the delivery dates or comment dates
contained in the Lease relative to the design, planning, selection of finishes
and pricing for the Finish Work;

 

46 

 

 

(ii) Tenant’s failure to provide response to requests for information, approvals
or disapprovals regarding the Finish Work within five (5) business days after
request by Landlord or its contractors;

 

(iii) Tenant’s requests for Change Orders, any Change Order causing a
delay(unless in either case (x) Tenant agrees in writing that such work
constitutes an “Agreed Tenant Delay”, and (y) Landlord and Tenant agree in
writing to the amount of such Agreed Tenant Delay in writing prior to the
approval of the applicable Change Order, provided that in no event shall
Landlord have any obligation to agree to Agreed Tenant Delays in excess of ten
(10) days in the aggregate), or for the inclusion of materials or installations
in the construction of the Finish Work other than building standard items or
items with delivery requirements that may have the effect of delaying the
Substantial Completion of the Finish Work beyond the Target Delivery Date;

 

(iv) any acts, omissions, non-payment, defaults or misconduct of Tenant (or its
agents, employees, design professionals, contractors, licensees or invitees)
with respect to the construction of the Finish Work;

 

(v) any request by Tenant that Landlord delay the commencement of, or suspend
the performance of, any Finish Work;

 

(vi) failure of Tenant to complete the installation of the FF&E in accordance
with Landlord’s Construction Schedule; or

 

(vii) any interference with Landlord’s construction of the Finish Work caused by
Tenant or its contractors, subcontractors or suppliers.

 

(b) Adjustment of Commencement Date. If Landlord is unable to substantially
complete the Finish Work and deliver possession of the Premises to Tenant on or
before the Target Delivery Date specifically identified in Section 3.1 of the
Lease as a result of any Tenant Delay, the Commencement Date shall be advanced
by the number of days of Tenant Delay experienced by Landlord in order to
substantially complete the Finish Work and deliver the Premises to Tenant. The
length of any Tenant Delay shall be the actual number of days that the Finish
Work is delayed, unless such Tenant Delay shall result from Tenant’s failure to
act within the time periods expressly set forth in this Work Letter, in which
case such Tenant Delay shall be deemed to be one day for each day measured from
the date that Tenant was required to act as set forth herein until Tenant takes
the required action. If claiming an acceleration of the Commencement Date
hereunder on account of any Tenant Delay, Landlord shall notify Tenant in
writing of Landlord’s claimed length of such Tenant Delay(s). Unless Tenant
disputes Landlord’s estimate by written notice delivered to Landlord within such
two (2) business day period, Landlord’s estimate shall be deemed the conclusive
determination of the length of such Tenant Delay. Notwithstanding the foregoing,
the parties agree that in the event of any Agreed Tenant Delay, the length of
such Tenant Delay shall be as agreed upon in writing by the parties at the time
such Tenant Delay arises.

 

47 

 

 

13. All disputes between the parties regarding Tenant Delays and other matters
expressly referencing this Section 13 shall be resolved in accordance with this
Section 13. Any arbitration decision under this Section 13 shall be enforceable
in accordance with applicable law in any court of proper jurisdiction. A party
may not initiate arbitration under this Section 13 without notifying the other
party and requesting a meeting of senior representatives to resolve the dispute.
Within five (5) business days following such notice, senior representatives of
Landlord and Tenant that have authority to resolve the dispute shall meet in
order to seek a resolution by agreement prior to the arbitration. If the dispute
is not so resolved at the meeting (or if one party does not attend) then either
party may initiate arbitration. Any arbitration conducted pursuant to this
Section 13 shall be conducted in expeditious manner as possible to avoid delays
in the construction of the Finish Work. Within ten (10) days after either party
or its affiliates requests arbitration by notice to the other, Landlord and
Tenant shall seek to agree to a single arbitrator who is an independent third
party real estate professional with at least twenty (20) years of experience in
construction disputes involving multi-tenant, first-class, office developments
that has not worked for either party for the prior five (5) years (a “Qualified
Arbitrator”) and, if they are unable to agree, then a Qualified Arbitrator
shall, upon request by wither party, be appointed by the Boston office of the
AAA or successor organization. The arbitrator shall decide the dispute by
written decision. The arbitration shall be conducted in the Boston office of the
AAA in accordance with the Fast Track Procedures (regardless of the amount in
dispute) of the Construction Industry Arbitration Rules of the AAA, as modified
and/or supplemented by this Section (or any successor organization) on an
expedited basis and shall be concluded, with a decision issued, no later than 10
days after the date that such dispute is submitted for arbitration. The decision
of the arbitrator shall be final and binding on the parties. The parties shall
comply with any orders of the arbitrator establishing deadlines for any such
proceeding. The fee of the arbitrator shall be paid equally by the parties. Each
party shall pay all other costs incurred by it in connection with the
arbitration.

 

14. This Exhibit shall not be deemed applicable to any additional space added to
the Premises at any time or from time to time, whether by any options under the
Lease or otherwise, or to any portion of the original Premises or any additions
to the Premises in the event of a renewal or extension of the original Term of
the Lease, whether by any options under the Lease or otherwise, unless expressly
so provided in the Lease or any amendment or supplement to the Lease.

 

48 

 

 

Schedule 1.1

 

Final Concept Plans

 

[pg52img1_ex10-20.jpg] 

 

49 

 







 

Schedule 1.2

 

Base Building Construction

For Tenant Improvements

4 Crosby Drive, Bedford MA

Revised 6/23/15

1. Demolition: 

As required per plan.

 

2. Interior Partitions: 

New interior walls shall be constructed of 3-5/8” x 25 Ga. metal studs at 16”
O/C with 1/2” gypsum wallboard on both sides. Walls shall extend to 6” above the
ceiling grid.

 

Walls surrounding conference rooms shall be constructed of 3-5/8” x 25 Ga. metal
studs at 16” O/C with one layer of 1/2” gypsum board on each side. Walls to
extend to underside of deck above. Provide acoustical insulation between studs.
Glass wall for one main conference room and two secondary meeting rooms, not to
exceed in total 33 linear feet.

 

3. Doors, Frames and Hardware: 

Provide new units as required by new layout. Exterior, egress, demising,
mechanical and stairwell doors to remain. New interior doors shall consist of
hollow metal frames and 3’0” x 7’0”paint grade wooden-veneer doors with
passage-set cylindrical hardware.

 

One 2‘glass side light per office, small conference room, meeting room;
excluding storage, server and other rooms. Glass side lights will have a 1”
aluminum channel on the floor 82” recessed channel at the header.

 

4. Ceilings: 

Provide new Armstrong Cortega Second Look II 2‘x4’ ceiling tiles in 15/16” grid
throughout all areas not specified as open ceiling.

 

Install drywall soffit at transition to open ceiling areas.

 

5. Floor Finishes: 

Provide new carpet at all open office areas, private offices and conference
rooms, at a cost not to exceed $28 per square yard installed.

 

Provide Armstrong Standard Excelon vinyl floor tile at coffee areas, break
rooms, storage rooms, server rooms and labs.

 

Provide new 4” vinyl base on all walls, except where hydronic baseboard heat
exists.

 

50 

 

  

Base Building Construction

For Tenant Improvements

4 Crosby Drive

Revised 6/23/15

 

Page 2

 

6. Paint: 

Gypsum board walls throughout all areas shall be painted, and shall receive one
primer and two finish coats of latex eggshell finish paint.

 

All doors and frames shall receive a primer and two finish coats of latex
acrylic semi gloss paint.

 

Specialty paint or finishes shall be at Tenant cost.

 

7. Lighting: 

Provide new recessed 2x4 direct/indirect Lightolier Alter Classic, or equal
light fixtures with T8 lamps and electronic ballast in all areas in ceiling
grid.

 

Provide new building standard pendant lighting in specified open ceiling areas.

 

Each room and area shall be individually switched. Provide dual technology
occupancy sensor switches at all private offices, storage rooms and conference
rooms. Provide ceiling mounted dual technology sensors to control open office
lighting with wall switch over ride. Provide standard toggle switches at all
other areas.

 

8. Power: 

Provide dedicated 20A circuits for tenant’s open office work stations. Allow 6
work stations per 20 A circuit. Power shall be brought down existing columns or
via a “power pole”.

 

Provide 2 duplex receptacles at each private office.

 

Provide 4 duplex receptacles at each conference room. One floor box for main
conference room and up to three additional floor boxes per plan.

 

9. HVAC: 

Existing system diffusers and ductwork will be relocated, with new ductwork,
diffusers, controls & equipment as required by new layouts. VAV and FPT count
shall be approximately 1 per every 1,200 USF.

 

Existing baseboard hydronic heat to remain.

 

10. Plumbing: 

Provide an ADA compliant stainless steel sink for one kitchen or breakroom.

 

Provide electric hot water heater in ceiling for one kitchen or breakroom.

 

51 

 

  

Base Building Construction

For Tenant Improvements

4 Crosby Drive

Revised 6/23/15

 

Page 3

 

Plumbing for appliances and water purification systems shall be at Tenant’s
cost.

 

11. Fire Protection: 

Existing sprinkler system is to be modified as required by new layouts.

 

12. Life Safety: 

Modify and add to existing emergency lighting (wall hung), exit signs, fire
extinguishers and fire Alarm horn/strobe units as required by new layouts.

 

13. Misc: 

Provide up to 10’ linear plastic laminate clad base and wall cabinets and
counter for one kitchen or breakroom.

 

Provide one dishwasher.

 

Landlord will provide blocking and electric outlet box for main conference room.

 

Blinds will be repaired, cleaned or replaced as necessary.

 

14. Work not included: 

Installation of telephone and computer wiring, tel/data outlets.

 

Supplemental HVAC system for any specialty room (e.g. server room).

 

Furnishings including desks, chairs and open office work stations, folding
partition walls, and custom millwork.

Security equipment and systems.

 

Tenant Signage

 

Appliances (excluding dishwasher)

 

Projection screens or monitors

 

52 

 

 

Base Building Construction

For Tenant Improvements

4 Crosby Drive

Revised 6/23/15

 

Page 4

 

Responsibility Matrix

 

Category   Description   Lessor
Cost   Lessee
Cost Misc. Metals   UPS/Structural Support       X               Finish
Carpentry   Cabinets and counters in kitchen   X                       Reception
desk       X                   Adjustable wall shelving       X                
  All other millwork       X               Doors/Frames   Building standard
lessee entry   X                       Hollow metal frame and 3’0” x 7’0 ’ paint
grade  Wooden-veneer doors   X                       Welded metal frame   X    
                  Stain grade doors       X                   Interior glass
doors       X                   Glass sidelights   X                   Hard ware
  Passage leversets   X                       Locking leversets, interior      
X                   Locking lever sets, lessee entry   X                  
Drywall   Interior/office partitions to 6” above ceiling grid    X              
        Conference room partitions to deck above   X                      
Demising wall to underside of deck above   X                       Drywall
ceilings       X                   Drywall soffits at transition to open ceiling
areas   X    

 

53 

 

  

Base Building Construction

For Tenant Improvements

4 Crosby Drive

Revised 6/23/15

 

Page 5

 

Category   Description   Lessor
Cost   Lessee
Cost Acoustic Ceilings   Building standard Armstrong Cortega Second Look II
2’x4’ ceiling tiles in all areas not specified as open ceiling   X              
        Insulation above ceiling       X                   Drywall ceilings in
offices, reception area, conference rooms       X               Flooring  
Provide carpet at all open office areas, private offices, and conference rooms,
at a cost not to exceed $28 per square yard installed.   X                      
VCT in kitchen area, utility room(s) including storage, copy and IT rooms   X  
                    Vinyl base   X                       Wood base       X      
            Special Flooring       X               Wall Finishes   Paint walls 2
coat latex eggshell   X                       Paint doors and frames 2 coats
latex semi-gloss   X                       Paint soffits/ceilings   X          
            Wallcovering, specialty paint or other finish                      
  Wood paneling       X               Equipment/Specialties   Purchase and
installation of projection screens       X                   Purchase and
installation of "white boards'       X

 

54 

 

 

Base Building Construction

For Tenant Improvements

4 Crosby Drive

Revised 6/23/15

 

Page 6

 

Category   Description   Lessor
Cost   Lessee
Cost     Dishwasher for one kitchen or break room   X                      
Purchase and installation of appliances       X                   Fire
extinguishers   X                       Interior Lessee signage/Logo       X    
              Folding Partition Walls       X               Fire Protection  
Sprinkler loop   X                       Pre-Action System       X              
    Relocating and adding sprinkler heads   X                   Electrical  
Recessed office and open area lighting   X                       Pendant
lighting in open ceiling area   X                       Accent lighting       X
                  One light switch per room/ 2 per conference room   X          
            Emergency and exit lighting   X                       Standard fire
alarm devices   X                       Two duplex receptacles per office   X  
                    Four duplex receptacles in conference room(s)   X          
            One quad receptacle in kitchenette data closet and copy room   X    
                  One GFI receptacle in kitchenette   X                      
Dedicated outlets for printers and copiers   X                       Furniture
connections (whip)   X    

 

55 

 

 

Base Building Construction

For Tenant Improvements

4 Crosby Drive

Revised 6/23/15

 

Page 7

 

Category   Description   Lessor
Cost   Lessee
Cost HVAC   Re-use, relocate existing ductwork and diffusers.   X              
        Install additional ductwork/distribution, VAVs and FPTs as appropriate
for the new layout. 1 per 1,200 USF   X                       Provide
independent units for server or specialty rooms.       X               Security
  Keying of Lessee entries   X                       Card access for tenant
entry.       X                   Interior keying of space       X              
    CCTV       X               Telecommunications   Furniture connections      
X                   Tele/Data/Furniture design       X                   Hire
telephone and data vendor and installation of all Tele/Data equipment       X  
                Cable TV       X               Design Sen ices   Architectural
and engineering services for Lessor Scope by Lessor's architect   X            
      Glass wall   Glass wall for one main conference room and two secondary
meeting rooms, not to exceed in total 33 linear feet.   X                  
Plumbing   Supply or re-use and relocate stainless steel single-bowl sink in one
kitchen or brcakroom   X    

 

56 

 

 

Base Building Construction

For Tenant Improvements

4 Crosby Drive

Revised 6/23/15

 

Page 8

 

Category   Description   Lessor
Cosl   Lessee
Cost HVAC   Re-use, relocate existing ductwork and diffusers.   X              
        Install additional ductwork/distribution. VAVs and FPTs as appropriate
for the new layout. 1 per 1,200 USF   X                       Provide
independent units for server or specialty rooms.       X               Security
  Keying of Lessee entries   X                       Card access for tenant
entry.       X                   Interior keying of space       X              
    CCTV       X               Telecommunications   Furniture connections      
X                   Tele/Data/Furniture design       X                   Hire
telephone and data vendor and installation of all Tele/Data equipment       X  
                Cable TV       X               Design Services   Architectural
and engineering services for Lessor Scope by Lessor's architect   X            
      Glass wall   Glass wall for one main conference room and two secondary
meeting rooms, not to exceed in total 33 linear feet.   X                  
Plumbing   Supply or re-use and relocate stainless steel single-bowl sink in one
kitchen or breakroom   X    

 

 

57 

 





 

EXHIBIT 6.1

 

CLEANING SPECIFICATIONS

 

CLEANING SPECIFICATIONS

 

TENANT AREAS

 

Frequency   Service Description       Nightly   Dust sweep hard surfaces
flooring.       Nightly   Damp mop hard surfaced flooring to remove spills and
stains.       Nightly   Vacuum carpeted areas and rugs.  Spot dean stains.      
Nightly   Empty wastepaper baskets and waste receptacles, etc.  Replace plastic
liners in wastebaskets,       Nightly   Remove waste paper and waste materials
to designated area in the building using janitor carriages.       Nightly   Dust
and wipe clean windowsills, filing cabinets, table, bookcases, shelves and
ledges.  Rotating areas of the building to complete dusting all areas weekly.  
    Nightly   Spot clean to remove dirt, finger marks, smudges, etc. from doors,
switch plates, light switches, wall and glass areas adjacent to doors, push
plates, handles, railing, etc.       Nightly   Clean and sanitize drinking
fountains and water coolers.       Weekly   Dust baseboards, chair rails, trim,
molding and other "low-dust" areas.  Rotating areas of the building to complete
weekly.       Once every     Three Months   Perform high dusting which includes
the following:             Dust pictures, frames, charts, graphs and similar
wall hangings not reached in nightly cleaning.           Dust partitions,
ventilating louvers and vents, walls, trim, etc. not reached in nightly
cleaning.           Dust tops of cabinets, files, etc. not reached in nightly
cleaning.

 

58 

 

 

CLEANING SPECIFICATIONS

 

ELEVATOR LOBBIES AND PUBLIC CORRIDORS

 

Frequency   Service Description       Nightly   Dust sweep hard surfaced
flooring.       Nightly   Wash tile flooring.       Nightly   Vacuum carpeting.
      Nightly   Dust baseboards, trim, louvers, pictures, charts, graphs, doors
etc. within reach.       Nightly   Remove dirt, finger marks, smudges, etc.,
from doors, door frames, walls switch plates, light switches, glass, push
plates, handles, railings, molding, trim, pictures, etc.       Weekly   Do high
dusting within normal reach.

 

MAIN ENTRANCE LOBBY

 

Frequency   Service Description       Nightly   Dust sweep and wash hard
surfaces flooring.       Nightly   Floor mats are to be vacuumed.       Nightly
  Vacuum carpeting.       Nightly   Dust baseboards, trim, louvers, molding,
pictures, charts, planters, furnishings, guard stations and all other fixtures.
      Nightly   Clean and rub down building directory, mail depository and all
other decorative metal.       Nightly   Clean all entrance door glass.      
Nightly   Empty and clean all waste receptacles and remove waste material to
designated areas in the building.

 

59 

 

 

CLEANING SPECIFICATIONS

 

ELEVATORS

 

Frequency   Service Descriptions       Nightly   Floor In elevator cabs will be
properly maintained.  If carpeted, vacuum and spot clean; if hard-surfaced,
sweep and wash.       Nightly   Clean and polish doors, inside and outside.    
  Nightly   Clean elevator saddles, door tracks, etc., keeping them free from
dirt and debris: polish regularly as needed.       Nightly   Hand clean and
polish baseboards, trim, railings, etc.       Nightly   Keep walls, panels, etc.
dean and free from fingermarks and smudges: polish as needed using appropriate
wood or metal polish.

 

STAIRWAYS

 

Frequency   Service Descriptions       Nightly   Police stairwells and remove
trash and debris.       Weekly   Sweep stairs and landing: dust handrails,
stringers, newels and risers, etc.       Quarterly   Wash stairs and landings.

 

60 

 

 

CLEANING SPECIFICATIONS

 

LAVATORIES

 

Frequency   Service Descriptions       Nightly   Sweep and wash flooring with
approved germicidal detergent solution.       Nightly   Wash and polish mirrors,
shelves, bright work, etc.  Including flush meters, piping and toilet seat
hinges.       Nightly   Wash both sides of toilet seats, wash basins, bowls, and
urinals with approved germicidal detergent solution.       Nightly   Dust and
wipe dears partitions, tile walls, dispensers, doors, receptacles, etc. with
special attention to areas behind sinks and around urinals, etc., remove
graffiti.       Nightly   Fill toilet tissue, soap, and towel and sanitary
napkin dispensers to full capacity with supplies.       Nightly   Empty and
clean towel and sanitary disposal receptacles and remove waste material and
refuse to a designated area In the building using Janitor carriages.      
Monthly   Wash partitions, tile walls and enamel painted surfaces with approved
germicidal detergent solution.

 

 

61 

 

 

CLEANING SPECIFICATIONS

 

Frequency Service Description

 

Keep locker rooms, service closets, Janitor closets, etc. in neat and clean
condition at all times.

 

Employees are to sign in and out for each shift works.

 

At the conclusion of all work assignments, lights are to be turned off, doors
and windows closed and locked and premises left In neat and orderly condition.

 

Carpet Cleaning Program

 

AnnuallyRotary shampoo and extract all common area carpeting including cafeteria
eating area, locker rooms, common entrances, common lobbies, common hallways,
elevators, etc.

 

62 

 

 

EXHIBIT 7.4

 

RULES AND REGULATIONS

 

1.ALL TENANTS are to conduct their businesses in a manner that shall not
unreasonably annoy, disrupt or otherwise interfere with the rights of other
tenants in the building.

 

2.At no time and under no circumstances shall Landlord have any responsibility
for the storage or removal of any “medical waste”, “infectious waste”,
“hazardous medical waste”, “hazardous physical waste” as such terms may from
time to time be defined in any municipal, state, or federal statutes, laws,
ordinances, rules, or regulations or may apply to Tenant or to the premises
demised to Tenant because of the business, profession or activity carried on in
the demised premises by Tenant, Tenant’s servants, agents, employees, invites,
or anyone claiming by, through or under Tenant.

 

3.The sidewalks, entrances, passages, elevators, lobbies, stairways, and halls
must not be obstructed or used for any purpose other than ingress to and egress
from any leased premises.

 

4.Emergency egress stairway doors may NOT be “propped-open” for any reason.
These stairways are for egress only and the stairway doors may be locked from
the stair-side to prevent unwanted intrusion into the building.

 

5.Tenant shall operate hvac equipment in a manner that is consistent with
standards prescribed by building management. Tenant shall be responsible for any
damage which may occur from improper operation such as leaving a thermostat at
its lowest setpoint for an extended period of time causing a coil to freeze.
Please check with building management to confirm proper operating procedures.
There are to be NO supplemental heaters or heating elements within tenant
spaces. Use of such devices presents a fire hazard.

 

6.High intensity or accent lighting (holiday lighting, candles, heat lamps,
etc.) is NOT PERMITTED, as it presents fire hazards.

 

7.As required by local ordinances, Lessor shall, from time to time, test the
building’s fire control and alarm systems. Lessee shall cooperate in
familiarizing its employees with such fire alarm systems and shall make each of
its employees aware of the fire exits within the Premises and shall cooperate
with any fire drills, systems, test, inspections and/or repairs as may be
required from time to time.

 

8.Building access, Loading Area access and transportation of materials,
equipment, furniture, or supplies into and/or through the building must be
scheduled, through the Management Office or Tenant Services Coordinator, to take
place during non-business hours. (See “LOADING AREA RULES & REGULATIONS”, below)

 

9.Any equipment, computers, furniture, or items being removed from the building
must be accompanied by a Property Removal Request (i.e., on tenant’s letterhead,
with authorization evidenced by tenant’s Office Manager’s signature)

 

10.Each tenant must provide the Property Management Office with a key to access
its suite(s). Each key will be kept, by the Property Manager, in a secure,
locked, key box. Each time a suite is re-keyed, a new key must be provided to
the Property Management Office. Whenever possible please notify Management
Office prior to re-keying so building key systems can be maintained.

 

63 

 

 

No additional locks or bolts of any kind shall be placed upon any of the doors
or windows by Tenant, nor shall any changes be made in existing locks or the
mechanism thereof without the prior written consent of the Landlord, which shall
not be unreasonably withheld. Tenant must, upon the termination of its tenancy,
restore to Landlord all keys of stores, shops, booths, stands, offices and
toilet rooms, either furnished to or otherwise procured by Tenant; and in the
event of the loss of any keys so furnished, Tenant shall pay to Landlord the
cost thereof.

 

11.There are no animals/pets of any kind (leashed, caged, muzzled) allowed into
the building, with exception for service animals.

 

12.To avoid damage to the building’s plumbing system or to prevent plumbing
blockages, restroom trash receptacles (and NOT the toilets) are to be used for
disposing of all paper towels, sanitary napkins, and objects foreign to
toilet/plumbing systems. Damage resulting to any such fixtures or appliances
from misuse by Tenant or its agents, employees, or invitees, shall be paid for
by Tenant, and Landlord shall not in any case be responsible therefore.

 

13.Parking in Fire Lanes, except for medical and emergency vehicles is
PROHIBITED BY LAW. All other vehicles are subject to being towed at the owner’s
expense.

 

14.All plans for proposed improvements to a tenant’s demised premises and any
contractor proposed by a tenant must be approved in advance by Davis Management
Co. (See Construction Rules.)

 

15.No Tenant may display any type of advertisements that would alienate site
visitors or customers from another tenant’s business.

 

16.Construction Rules and Regulations must be adhered to through the
construction/improvement process (plan approval, permitting, insurance, delivery
& construction scheduling, building access, alarm shut downs, inspections, and
occupancy permit). See separate Construction Rules & Regulations.

 

17.No trash or debris can be stored within tenant areas that might result in
rodent infestation. All food, fluid, or wet trash must be disposed of in the
site trash compactor at the close of business each day. All trash and debris
generated by Retail Tenants must be disposed of appropriately in the trash
compactor.

 

18.No Lessee shall mark, paint, drill into, or in any way deface any part of the
Demised Premises or the building of which they form a part. No boring, cutting,
or stringing of wires shall be permitted, except with the prior written consent
of the Lessor, and as the Lessor may direct.

 

19.No space in the building, except as provided in individual leases, shall be
used for manufacturing, for the storage of merchandise, or for the sale of
merchandise, goods, or property of any kind at auction.

 

20.Delivery carts, hand trucks and similar devices must be properly equipped
with rubber tires and protective guards. Lessee shall be held strictly
responsible for any damage to the Premises caused by Lessee’s vendors,
suppliers, agents or delivery services.

 

21.No Lessee shall occupy or permit any portion of the Demised Premises to be
occupied for the possession, storage, manufacture or sale of liquor, narcotics
or drugs, or any other illegal substance of any kind.

 

22.Lessor shall have the right to prohibit any advertising by any Lessee which,
in Lessor’s opinion, tends to impair the reputation of the building or its
desirability as a building for offices, and upon written notice from Lessor,
Lessee shall refrain from or discontinue such advertising. Lessee shall not use
the name of the building or its owner in any advertising without the express
prior written consent of the Lessor.

 

64 

 

 

23.No Lessee shall install or permit the installation or use of any machines
dispensing goods for sale, including without limitation foods, beverages,
cigarettes or cigars without first notifying Lessor.

 

24.Canvassing, soliciting and pedaling in the building are prohibited and each
Lessee shall cooperate to prevent the same by notifying the Lessor. Lessor
reserves the right to inspect any parcel or package being removed from the
building by Lessee, its employees, representatives and business invitees.

 

25.The main entrance, lobbies, passages, corridors, elevators and stairways or
any exterior portions of the Site shall not be encumbered or obstructed by
Tenant, Tenant’s agents, servants, employees, licensees or visitors. The moving
in and out of all safes, freight, furniture, or bulky matter of any description
must take place during the hours which Landlord may determine from time to time.
Landlord reserves the right to inspect all freight and bulky matter to be
brought into the Building and to exclude from the Building all freight and bulky
matter which violates any of these Rules and Regulations or the Lease of which
these Rules and Regulations are part.

 

26.Except as otherwise expressly set forth in the Lease, no curtains, blinds,
shades, screens, or signs other than those furnished by Landlord shall be
attached to, hung in, or used in connection with any exterior window or suite
entry door of the Premises without the prior written consent of the Landlord.

 

27.Movement in or out of the Building of furniture or office equipment, or
dispatch or receipt by Tenant of any merchandise or materials which require the
use of elevators, stairways, lobby areas, or loading dock areas, shall be
restricted to reasonable hours designed by Landlord. Such activity may be
supervised by Landlord and performed in the reasonable manner stated by
Landlord. Landlord may prohibit any article, equipment, or any other item from
being brought into the Building that would violate this Lease. Tenant is to
assume all risk for damage to articles moved and injury to any persons resulting
from such activity. If any equipment, property, and/or personnel of Landlord or
of any other tenant is damaged or injured as a result of or in connection with
such activity, Tenant shall be solely liable for any and all damage or loss
resulting therefrom.

 

28.Landlord shall have the power to prescribe the weight and position of safes
and other heavy equipment or items, which in all cases shall not in the opinion
of Landlord exceed acceptable floor loading and weight distribution
requirements. All damage done to the Building by the installation, maintenance,
operation, existence or removal of any property of Tenant shall be repaired at
the expense of Tenant.

 

29.Common area corridor doors, when not in use, shall be kept closed.

 

30.No flammable, explosive, or dangerous fluid or substance shall be used or
kept by Tenant in the Premises or Building, except for those substances as are
typically found in similar premises used for general business office purposes
and are being used by Tenant in accordance with all applicable laws, rules, and
regulations. Tenant shall not, without Landlord’s prior consent, use, store,
install, spill, remove, release or dispose of within or about the Premises or
any other portion of the Property, any asbestos-containing materials or any
solid, liquid or gaseous material now or hereafter considered toxic or hazardous
materials under the provisions of any applicable environmental law which may now
or hereafter be in effect. If Landlord does give written consent to Tenant
pursuant to the foregoing sentence, Tenant shall comply with all applicable
laws, rules and regulations pertaining to and governing such use by Tenant, and
shall remain liable for all costs of cleanup or removal in connection therewith.
Tenant shall supply building management with current Material Safety Data Sheets
along with maximum quantities of materials stored on site.

 

65 

 

 

31.Tenant shall not use or occupy the Premises in any manner or for any purpose
which would injure the reputation or impair the present or future value of the
Premises or the Building; without limiting the foregoing, Tenant shall not use
or permit the Premises or any portion thereof to be used for lodging, sleeping
or for any illegal purpose.

 

32.Tenant shall not take any action which would violate Landlord’s labor
contracts affecting the Building or which would cause any work stoppage,
picketing, labor disruption or dispute, or any interference with the business of
Landlord or any other tenant or occupant of the Building or with the rights and
privileges of any person lawfully in the Building. Tenant shall take any actions
necessary to resolve any such work stoppage, picketing; labor disruption,
dispute or interference and shall have pickets removed and, at the request of
Landlord, immediately terminate at any time any construction work being
performed in the Premises giving rise to such labor problems, until such time as
Landlord shall have given its written consent for such work to resume.
Notwithstanding the foregoing, Landlord acknowledges and agrees that Tenant, at
its sole discretion, shall have the right to select the clients to whom it
agrees to provide legal services and in no event shall Tenant be liable to
Landlord or be required to terminate any such representation as a result of any
work stoppage, picketing, labor disruption, dispute or interference that arises
out of such representation.

 

33.Tenant shall not install, operate or maintain in the Premises or any other
area of the Building, any electrical equipment which does not bear the U/L
(Underwriters Laboratories) seal of approval (unless Tenant shall supply the
Landlord with documentation evidencing the safety and capacity of such non U/L
approved equipment), or which would overload the electrical system or any part
thereof beyond its capacity for proper, efficient and safe operation as
reasonably determined by Landlord, taking into consideration the overall
electrical system and the present and future requirements therefore in the
Building. Tenant shall not furnish any cooling or heating to the Premises,
including, without limitation, the use of any electronic or gas heating devices,
without Landlord’s prior written consent which shall not be unreasonably
withheld.

 

34.All vendors to be contracted by the Tenant in advance must be approved in
advance by building management and comply with insurance requirements if deemed
appropriate by building management. (See insurance requirements, below.)
Construction vendors must comply with Construction Rules, see attached.
Contractor and contractor’s sub-contractors must check in with building
management, 978-815-4722 or 617-875-5441 upon each daily arrival to the
building.

 

35.For daily maintenance service calls, or general tenant requests, questions,
or concerns please contact the Tenant Services Coordinator, Kate Somers, at:
(781) 272-4212. Alternatively, tenants may use the web based service request
system. Please contact building management for specific instructions and to
receive a tenant specific password.

 

36.Tenants shall adhere to and familiarize their employees with building safety
and evacuation plans as furnished and modified by the Property Manager. In the
event of any building/site-related Emergency, please contact the Tenant Services
Coordinator (781)-272-4212. or the Emergency line at (617)-451-1300 x265.

 

66 

 

 

37.The Contractor shall purchase from and maintain in a company lawfully
authorized to do business in the Commonwealth of Massachusetts insurance for
protection from claims under workers’ or workmen’s compensation acts and other
employee benefit acts which are applicable, claims for damages because of bodily
injury, including death, and from claims for damages, other than to the work
itself, to property which may arise out of or result from the Contractors
operations, whether such operations be by the Contractor or by a Subcontractor
or anyone directly or indirectly employed by any of them. This insurance shall
be of the types and within minimum limits or liability as follows: Worker’s
Compensation $500,000, Comprehensive General Liability $1,000,000 per
occurrence, $2,000,000 aggregate. Automobile liability insurance on any vehicle
used by Contractor in the performance of the services specified herein with
combined single limit coverage of not less than $1,000,000. Please contact
Tenant services Coordinator 617-451-2660 for landlord additional insured
entities which must be named on each certificate of insurance. Certificates of
such insurance shall be filed with the Management Company prior to the
commencement of the Work.

 

The tenant shall maintain insurance coverage as required in the lease. Please
contact Tenant Services Coordinator (781)-272-4212 for landlord additional
insured entities which must be named on each certificate of insurance.

 

38.Access to certain Electric Room and Janitors’ Closets may be restricted.
During normal business hours, access to these areas may be arranged by
contacting the Tenant Service Coordinator (see “Work Orders & Service Requests”,
below). After hours access to these areas is available by prior arrangement.
Please note: these rooms are not to be used for storage of any items, and any
items found stored in these rooms will be disposed of at a cost to the
responsible tenant.

 

39.Cleaning of office suites is performed strictly in accordance with
requirements outlined in each respective lease. Cleaning of any restrooms, exam
rooms, laboratories, kitchens, and/or food preparation areas within a tenant’s
suite, unless provided for specifically within the terms of the lease, is
outside of the Landlord’s cleaning obligations and will require a separate
agreement between tenant and an independent cleaning contractor (or be performed
by tenant, directly).

 

40.Tenants shall not store or keep flammable fluids or solvents in their leased
premises unless permitted by their lease. Please see item #30.

 

41.4-18 Crosby Drive garage parking is only for those tenants who have parking
privileges in their lease. Additional garage or surface parking spaces may be
available from time to time on a TAW basis. Please check with the management
office for availability. Tenants and their visitors shall obey all parking
regulations.

 

42.Bicycles and other vehicles are not permitted inside or to be parked on the
walkways outside the Building. Bicycle parking is available at the bicycle racks
and cage inside the garage.

 

43.Tenant shall carry out Tenant’s permitted maintenance repairs, alterations
and improvements in the Premises only during reasonable times agreed to in
advance by Landlord and in a manner which will not interfere with the rights of
other tenants in the Building.

 

44.Lessee shall inform its employees and visitors of the laws and ordinances of
the Town/City of Bedford relating to prohibition of smoking. No smoking will be
allowed anywhere inside the building.

 

45.NO natural holiday decorations (trees, wreaths, evergreens decorations, etc.)
are allowed within the building. All such items are categorized by the Bedford
Fire Department as fire hazards.

 

46.A building directory will be maintained at the front of the building at the
expense of the Lessor and the number of such listings shall be at the discretion
of Lessor. No sign, advertisement, notice or other lettering shall be exhibited,
inscribed, painted, or affixed by any Lessee on any part of the outside or
inside of the Demised Premises or building without the prior written consents of
the Lessor. In the event of the violation of the foregoing by any Lessee, Lessor
may remove same without any liability, and may charge the expense incurred by
such removal to the Lessee or Lessees violating this rule. Standard directory
tablets shall be inscribed painted or affixed for each Lessee, at Lessor’s
one-time expense per tenant, and shall be provided in Lessor’s size, color and
style.

 

67 

 

  

47.Normal Business Hours are Monday through Friday between the hours of 7:00
a.m. and 6:00 p.m., holidays excluded. During normal business hours the main
lobby will be open and monitored by security.

 

48.Outside normal business hours the building will be locked. In order to gain
access to the building, Tenants will be required to use their building access
cards.

 

49.Access Cards may be requested from Kate Somers, Tenant Service Coordinator,
in writing, on company letterhead, by fax or electronically, as follows:

 

  · By FAX: 617-451-3604   · By E-Mail: ksomers@thedaviscompanies.com

 

Each request for an Access Card must be submitted by authorized
tenant-representatives and must provide, at a minimum, the following
information:

·The full name(s) of the individual(s) for whom access is being requested;

·The specific building/door(s) for which access is being requested;

·The make(s), model(s) and license plate(s) state and number for any vehicle(s)
each applicant may park at the building;

·The full name and signature of the authorized individual requesting the Access
Card(s).

 

50.   The building has a loading area which is available for tenant use.

 

a.           Operational Hours 7:00 a.m. through 5:00 p.m. Monday through Friday
and 7:00 a.m. for deliveries and removals. Use of the loading dock outside these
hours can be arranged at tenant cost for building personnel to open and secure
the loading dock as necessary.

 

b.           Requests for Loading must be pre-scheduled, 48 hours in advance,
through the Property Management Office. Use of the Loading Area for staging
deliveries, which might conflict with other scheduled deliveries, will not be
permitted.

 

c.           Any shipping, packing, staging, rigging, building protection
materials generated as part of a delivery must be cleaned-up and removed by the
delivery company or by the tenant responsible for receiving the delivery,
otherwise such tenant will be charged with the associated disposal costs.

 

51.Handicapped Parking Spaces are for those who need them and have the
appropriate license plates or vehicle identification. Any abuse of handicapped
parking spaces may be reported directly to The Property Management Office.

 

52.Visitor parking is allowed only for visitors of specific tenants.

 

68 

 

 

CONSTRUCTION RULES

(Revised 5/20/14)

 

Section I

BUILDING STANDARDS

 

These guidelines provide the standards to be followed for any construction in
the building. Also listed are the responsibilities of both the Contractor and
the Tenant for construction of leased premises. Questions and comments are
invited. Please address them to Landlord:

 

c/o The Davis Companies

Attn: Jason Biedrzycki

Senior Property Manager

125 High Street 21st Floor

Boston, MA 02110

Or Contact

(617) 451-1300

Assistant Property Mgr. Ron Dorazio

617-875-5441

 

GENERAL

Contractor understands the building is occupied by tenants and will use best
efforts to not interrupt the work of others or create an unpleasant situation
for current occupants. Disruption of tenant’s production process will result in
substantial claims against the contractor. Contractor shall not store supplies
or equipment in public area or common areas and shall leave all public/common
areas clean each night. Primary construction access shall be through the east
entry.

 

In addition, contractor will clean common areas and driveway/pavement areas of
any material that is tracked onto common areas and pavement from its operation
and use best efforts to keep dust down. Contractor will coordinate its work
within tenant spaces to minimize disruption and will seek property manager’s
approval of methods for this work.

 

Contractor acknowledges and understands that he will be working around existing
tenants and new tenant equipment, inventory and personnel and will take every
precaution to prevent injury and/or claim.

 

Contractors must provide all of their own equipment, tools, phones, etc.
Building equipment is not available to the contractors.

 

Contractor and Contractor’s sub-Contractors must check in with building
management, Ron: 617-875-5441 or Doug: 617-592-0719 upon each daily arrival to
the building.

 

69 

 

 

PLANS

All plans are subject to prior approval by building management. Contractor shall
provide building management with copies of all construction plans as approved by
the Town of Bedford along with copies of all as-built drawings.

 

BUSINESS HOURS

General Business Hours for the building are Monday through Friday 8AM to 5PM.

 

DISTURBANCE

Work shall be scheduled so as not to disturb surrounding tenants in any way.
Knowingly offensive work such as coring, oil painting, polymix, sawing, or any
operation which can cause noise or odor disturbances to other tenants shall be
conducted during non-business hours.

 

Demolition shall be conducted during non-business hours only. Demolition debris
is to be placed in hampers and covered during transport from the work area to
the disposal area and removed from the premises during non-business hours only.

 

Common area work shall be conducted during non-business hours.

 

Contractor shall at all times minimize noise or activities which may be
disturbing to residential neighbors, i.e. trucking activities, light testing,
alarm testing, etc.

 

Radios are not allowed.

 

Smoking is not permitted anywhere inside the building.

 

ELEVATORS

Contractor shall not exceed elevator loading limits and will be held responsible
for any repairs necessitated due to overloading.

 

At all times, building elevator pads must be used by construction personnel to
protect the elevators. Building Management shall be notified 24 hours in advance
of intended use of elevators for construction purposes. Extended use of the
elevator for construction purposes shall not be allowed during business hours.

 

TRASH AND DEBRIS

Removal of trash and debris shall be conducted during non-business hours.
Placement of dumpsters is to be arranged with building management. The building
dumpsters are not available for construction use.

 

DELIVERIES

Delivery of any bulk stock or materials is to be scheduled with building
management 24 hours in advance. In most cases, bulk stock deliveries will be
permitted only during non-business hours.

Delivery vehicles which do not fit into the loading zone, i.e. tractor trailers,
large flat beds, etc., are not permitted in the parking lot during business
hours.

 

FIRE ALARM AND SPRINKLER

The building is sprinkler-ready in compliance with the Massachusetts State
Building code. Alterations to the existing sprinkler system or changing of head
placement requires Landlord approval. All work must comply with the State
Building Code as required.

 

70 

 

 

The building(s) are equipped with multi-zone smoke detection and fire alarm
systems. Capacity will be provided to our audible fire alarm system and
connection points per floor for code required devices. The electrical contractor
must coordinate final tie-in with the building alarm company and the Management
Office. A 48-hour advance notice is required. The Tenant is responsible for any
costs incurred, such as Fire Alarm/Sprinkler system impairments and any required
site staff overtime.

 

A copy of the Contractor’s Certificate of Insurance and Sprinkler Permit must be
in the Management Office prior to the start of any construction.

 

PARKING

All construction related vehicles shall be parked as directed by building
management. Vehicles in violation are subject to tow at the vehicle owner's
expense.

 

INSURANCE

The Contractor shall purchase from and maintain in a company lawfully authorized
to do business in the Commonwealth of Massachusetts insurance for protection
from claims under workers’ or workmen’s compensation acts and other employee
benefit acts which are applicable, claims for damages because of bodily injury,
including death, and from claims for damages, other than to the work itself, to
property which may arise out of or result from the Contractors operations,
whether such operations be by the Contractor or by a Subcontractor or anyone
directly or indirectly employed by any of them.

 

Contractor agrees to carry, at Contractor's sole expense, the following
insurance coverage:

 

A.Workers Compensation Insurance in the statutory amount and employer's
liability coverage in an amount of at least Five Hundred Thousand Dollars
($500,000).

 

B.Automobile liability insurance on any vehicle used by Contractor in the
performance of the services specified herein with combined single limit coverage
of not less than One Million Dollars ($1,000,000).

 

C.Comprehensive general liability insurance with combined single limit coverage
of not less than One Million Dollars ($1,000,000) per occurrence, $2,000,000
aggregate. Said coverage shall include provisions for blanket contractual
liability, personal injury and broad form property damage.

 

D.All-Risk property insurance coverage for tools and equipment brought onto
and/or used at the Property, the amount of which is equal to the replacement
costs of all such tools and equipment.

 

The insurance described above shall be in the name of Contractor; provided,
however, general liability policy shall name as additional insureds the
following parties:

 

4-18 Crosby Drive, Bedford MA:

  Additional Insureds:     Santander Bank, N.A.     DIV Bedford, LLC     Davis
Management Company, LLC  



 

71 

 

 



  Certificate Holder:     DIV Bedford, LLC     c/o The Davis Companies     125
High Street 21st floor     Boston, MA 02110  

  

Certificates of such insurance shall be filed with the Management Company prior
to the commencement of the Work.

 

CLEANING

The construction contractor is responsible for doing his/her part to keep common
areas clean at all times. Any extra cleaning that may be necessary due to
construction contractor's negligence will be performed by building cleaners at
construction contractor's expense.

 

SCHEDULING

Building management shall be kept informed of job schedule and changes.

 

HVAC

Construction contractor shall be responsible for the replacement of filters and
the proper cleaning of all coils, drains, and pans on all HVAC equipment
affected by construction. Ultra Services Inc 978-667-8800, the building HVAC
contractor, shall be consulted on all planned HVAC modifications.

 

SUBCONTRACTORS

General Contractor represents that all subcontractors will perform in accordance
with these building rules. The general contractor must provide building
management with a contact list of all subcontractors with contact name, phone
number, and pager number.

 

Section II

RULES FOR TENANT CONTRACTORS

 

The following additional rules have been established as an effective mechanism
to enable contractors and Tenants to work freely with minimum conflict.

 

This is private property and access is by permission only. Permission to enter
will be granted to each Tenant Contractor and its employees who are entering for
the purpose of performing work in the building. Access for any other reason will
not be permitted.

 

1.Each General Contractor or Contractor is required to submit a contact list
including emergency contact numbers (pager/cell phone) of all sub contractors
who will be working on site.

 

72 

 

 

2.FIRE IMPAIRMENT & HOT WORKS REQUIREMENTS:

All FIRE ALARM IMPAIRMENTS and/or ALARM DEACTIVATIONS must be coordinated
through the Property Manager. The General Contractor is required to obtain a
smoke detector bagging permit from the local Fire Department, or have the fire
alarm plugged out on a daily basis. The costs for the alarm plug outs or bagging
permit are the contractor’s responsibility. Any costs resulting from false
alarms (Fire Department) will be the responsibility of the Tenant and the
Tenant’s Contractor. The Tenant shall be responsible for managing the
Contractor(s) who are performing its construction/renovations.

 

HOT WORKS requests and BURN PERMIT letter(s) need to be obtained and approved
through the Property Management Office. All Fire Watches required by the Bedford
Fire Department will be at the Tenant/Contractor’s cost.

 

3.Electrical power will originate from the tenant meter/panel located in the
electrical rooms. Any temporary 120 volt service must originate from one of
these locations and be removed as soon as the Tenant panel is installed. A
prorated cost will be back charged to the Tenant for temporary electrical power
provided for their construction use, which is supplied by base building
meters/panels.

 

4.Contractors can only utilize the area designated by their contract for storage
of materials and work. No materials are to be left in the common areas of the
building including but not limited to hallways, elevator landings, stairways,
janitor/storage closets, electrical closets, or any parking spaces (interior or
exterior). Any material found in these locations without prior approval will
become the sole property of the Management Company.

 

5.Water for construction and cleaning tools is available in the janitor closets.
These closets are kept locked. These closets are not to be used for the disposal
of paint or plaster.

 

6.Any fire alarm disconnects must be coordinated with the Management Office.

 

7.All contractor personnel and materials must enter the building through the
Rear Entry and loading dock only. There is no transportation of materials, or
tools, in the passenger elevators without protecting ALL SURFACES. Scheduling
the use of an elevator during specified times: Non-business or Light Traffic
Periods. Materials must be of a length or cut to a length that will not strike
ceilings or wall surfaces, and any damage caused to any elevator surface will
result in repair or replacement cost being the responsibility of that vendor and
tenant. Contractors are not to use any alarmed side doors for egress exits.
Rubber wheels will be required on all carts and dollies used.

 

8.It is the Contractor’s responsibility to discard all debris and trash into a
container which the contractor or tenant supplies. There will be no disposal
into building trash compactors or containers. Any additional cleaning of common
areas which is generated by the contractor during construction/renovations will
be billed back to the Tenant.

 

9.All phone and electrical wiring must be in conduit.

 

10.It is the responsibility of the Tenant and contractor to minimize the amount
of debris/odor which emits from the space.

 

11.Fire stopping will be provided by general contractor for electrical,
plumbing, etc.

 

73 

 

 

12.Appropriate temporary protection and donage must be in place prior to any
placement of crane out riggers. All delivery trucks or cranes must be of
approved weight.

 

Section III

TENANT FINISH PROCEDURE

 

CONSTRUCTION

The following is the suggested procedure as you prepare to complete the
construction of a leased space:

 

1.Tours are available for architects/contractors to familiarize themselves with
existing conditions. These are conducted with the Property Manager through an
appointment with him, (617) 451-1300 or (617) 875-5441

 

2.Submit plans and specifications to the Management Office for verification. The
plans and specification are to be in the following form:

 

A.Architectural Drawings

1.Floor plan indicating any proposed demolition

2.Floor plans indicating partition construction and location

3.Reflected ceiling plans indicating any suspended ceiling or other equipment

4.Interior elevation and exterior walls

5.All built-in equipment, casework, counters, shelving, etc.

6.All stairs and corridors adjacent to showrooms must be clearly delineated

7.All architectural drawings shall be stamped by a Massachusetts Registered
Architect.

 

B.Electrical Drawings

1.Complete electrical drawings, floor plans and specifications

2.Complete schedules of panel board circulating and final load breakdown

3.Provisions for special electrical equipment (i.e., copiers, computers,
telephone systems, etc.)

4.Properly stamped drawings by a Massachusetts Licensed Electrical Engineer

 

C.HVAC Drawings

1.Completed HVAC drawings and specifications

2.Proposed connection to building services

3.Cooling and heating load calculations, including equipment requiring special
HVAC provisions (i.e., computer)

4.Property stamped drawings by a Massachusetts Licensed Mechanical Engineer

 

74 

 

 

D.Fire Protection Drawings

1.Drawings and specifications must show alarm speakers, pull stations, and
sprinkler systems

2.Drawings must clearly delineate all changes the Tenant wishes to make to
location, extent and number of heads and run outs

3.Insurance test certificates must be provided for any sprinkler work

4.Drawings shall include all requirements of local authorities including
engineered hydraulic calculations as necessary.

 

It is suggested that the General Contractor set up an informal meeting with the
local Inspectional Services Department for the property involved.

 

The Landlord will not serve as an interpreter of the Codes. The Tenant plans
must comply with Code as interpreted/implemented by the State and local
(city/town) requirements. All wood must comply with the fire retardant treatment
prescribed in the Code.

 

The following must be furnished to the Property Manager prior to commencement of
construction by your contractor:

 

1.Copy of Building Permit issued

2.Copy of completed stamped mechanical plans

3.Certificate of Insurance naming as additional insured: contact Property
manager for listing of additional insureds

4.Copy of Contractor License

5.Schedule of work hours

6.Material safety date sheets for all products including but not limited to
adhesives, cleaners, paints, oils and items related to HVAC equipment.

7.Sign off by the property manager is required before work commences.

 

Once the job is completed, the following is to be furnished to the Property
Manager:

 

1.Copy of the Certificate of Occupancy

2.Completed “as built” drawings

 

BUILDING MANAGEMENT

Davis Management Co

Senior Property Manager: Jason Biedrzycki

Office: (617) 451-1300

Cell: (603) 320-7594

Assistant Property Manager: Ron Dorazio

Cell: (617) 875-5441

Chief Engineer: Doug Moulton

Cell: (617) 592-0719

Building Day porter: Jorge Ordonez

Cell: 617-981-3668

 

Tenant

Acknowledged by:    Date:    

 

Contractor

Acknowledged by:    Date:  

 

75 

 

 

EXHIBIT 8.8

 

SIGNAGE LOCATION

 

76 

 

  

EXHIBIT 14.1

 

FORM OF SNDA

 

SUBORDINATION, NON DISTURBANCE

 

AND ATTORNMENT AGREEMENT

 

This Subordination, Non Disturbance and Attornment Agreement made on
____________, 2015, by and among Landlord, Tenant and Lender, all as hereinafter
defined;

 

WITNESSETH:

 

IN CONSIDERATION OF TEN AND NO/100 ($10.00) DOLLARS and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
undersigned Landlord, Tenant and Lender hereby covenant and agree as follows:

 

1.            For purposes of this agreement the following terms shall be
defined as set forth below:

 

A.           Assignment of Leases: That certain Assignment of Lessor's Interest
in Leases, Rents, and Profits affecting the Landlord's interest in the Lease to
be executed by Landlord in favor of Lender and to be recorded in the
_______________ Registry of Deeds (the “Registry”).

 

B.           Mortgage: That certain Mortgage and Security Agreement and
Financing Statement to be executed by Landlord in favor of Lender, conveying
Landlord's interest in the Property to Lender and to be recorded in the Registry
(included in the term are all amendments, additions and substitutions thereof).

 

C.           Landlord: ________________________

 

D.           Lease: That certain Lease by and between Landlord and Tenant dated
______________ [INSERT LEASE DATE], affecting the Property.

 

E.           Property: All that tract or parcel of land lying and being in
____________ County, Massachusetts, as more particularly described on Exhibit
“A” attached hereto and made a part hereof.

 

F.           Tenant: ________________________

 

G.           Lender: ________________________

 

2.          Tenant has subordinated and does hereby subordinate all of its
rights in and to the Property and in and to the Lease (including any options to
purchase) to the following: (i) the Mortgage; (ii) any, and all renewals,
substitutions, extensions, modifications, replacements or amendments of the
Mortgage; (iii) all loan documents executed in connection with the Mortgage
including, without limitation, the Assignment of Leases; and (iv) all
indebtedness secured by the Mortgage and all advances made pursuant thereto
prior to or after the date hereof. Notwithstanding anything to the contrary
contained herein or in the Lease, any interest of Tenant in any right of first
refusal contained in the Lease shall not be binding upon Lender at a foreclosure
sale of the Property, upon any purchaser at a foreclosure sale of the Property
or upon a transfer of the Property by Lender by deed in lieu of foreclosure.

 

77 

 

  

3.          Tenant shall give written notice to Lender of any default of
Landlord under the Lease (at the time it gives said notice to Landlord) and
agrees that Lender shall have the time periods set forth in the Lease for cure
to cure said Landlord default.

 

4.          So long as Tenant is not in default under the Lease in the payment
of rent or additional rent or in the performance of any of the terms, or
conditions of the Lease, Lender covenants and agrees that possession of the
demised premises under the Lease and the rights and privileges of Tenant under
the Lease shall not be diminished or interfered with by the Lender in the
exercise of any of its rights under the Mortgage.

 

5.          If Lender, its successors or assigns shall succeed to the interest
of Landlord under the Lease in any manner, or if any other person or entity
shall acquire Landlord's interest in the Property upon any foreclosure of the
Mortgage (Lender, its successors or assigns, or such other person or entity, as
the case may be, being hereinafter referred to as “Successor Landlord”), Tenant
shall attorn to Successor Landlord upon such succession or foreclosure sale and
shall recognize Successor Landlord as the landlord under the Lease, and the
Lease shall remain in full force and effect and shall inure to the benefit of
Successor Landlord as landlord thereunder. Such attornment shall be effective
and self operative without the execution of any further instrument. Tenant
agrees, however, to execute and deliver at any time and from time to time, upon
the request of Successor Landlord, any instrument or certificate that may be
necessary or appropriate to evidence such attornment. From and after any such
attornment, Successor Landlord shall be bound to Tenant under all the terms,
covenants and conditions of the Lease, except that Successor Landlord shall not
(a) be liable for any act or omission of any prior landlord (including
Landlord); or (b) be subject to any offset or defenses which Tenant might have
against any prior landlord (including Landlord); or (c) be bound by any rent or
additional rent which Tenant might have paid for more than sixty (60) days in
advance to any prior landlord (including Landlord); or (d) be bound by any
amendment or modification of the Lease made without the consent of Lender.

 

6.          The agreements herein contained shall bind and inure to the benefit
of successors in interest of the parties hereto.

 

7.          This instrument shall be governed by the laws of the Commonwealth of
Massachusetts.

 

[signature page follows]

 

78 

 

  

IN WITNESS WHEREOF, the undersigned Tenant has hereunto caused this instrument
to be executed by its duly authorized corporate officials and its corporate seal
to be affixed hereto as of the day and year first above written.

 

TENANT:           By:           By:      

 

COMMONWEALTH OF MASSACHUSETTS

 

______________________, ss.

 

On this ____ day of ____________, 2015, before me, the undersigned notary
public, personally appeared ________________________ proved to me through
satisfactory evidence of identification, which was ____________________________,
to be the person whose name is signed on the preceding or attached document, and
acknowledged to me that he signed it voluntarily for its stated purposes as said
___________________ of the _______________________.

 

 

_________________________, Notary Public

My commission expires:

 

Signature page to SNDA

 

79 

 

  

TENANT:           By:           By:    

 

COMMONWEALTH OF MASSACHUSETTS

 

______________________, ss.

 

On this ____ day of ____________, 2015, before me, the undersigned notary
public, personally appeared ________________________ proved to me through
satisfactory evidence of identification, which was ____________________________,
to be the person whose name is signed on the preceding or attached document, and
acknowledged to me that he signed it voluntarily for its stated purposes as said
____________________ of ________________________.

 

 

_________________________, Notary Public

My commission expires:

 

Signature page to SNDA

 

80 

 

  

EXHIBIT 14.4

 

FORM OF ESTOPPEL

 

Form of Tenant Estoppel Certificate

 

The undersigned ("Tenant") hereby certifies to _______________ and
_______________ (collectively, the "Recipients"), as follows:

 

1.          Lease. Tenant is the current tenant under that certain Lease dated
________________________, 20___ (the "Original Lease") by and between
________________________________ ("Landlord") and Tenant, pursuant to which
Tenant leases approximately __________ square feet (the "Premises") in the
building located at ______________________________ (the "Building").

 

2.          No Modifications. The Original Lease has not been modified, changed,
altered, supplemented, amended or terminated in any respect, except as indicated
below (if none, please state "none"; the Original Lease, as modified, changed,
altered, supplemented or amended as indicated below, is referred to collectively
as the "Lease"):

 

      _________________________________________________________________________.

 

3.          Copy. A true, correct and complete copy of the Lease is attached
hereto.

 

4.          Validity. The Lease represents the valid and binding obligation of
Tenant in accordance with its terms and is in full force and effect on the date
hereof. The Lease represents the entire agreement and understanding between
Landlord and Tenant with respect to the Premises, the Building and the land on
which the Building is situated. Except as expressly set forth in the Lease,
Tenant has no right under the Lease to terminate all or any portion of the
Lease.

 

5.          No Concessions. Except as set forth in the Lease, Tenant is not
entitled to, and has made no agreement with Landlord or its agents or employees
concerning, free rent, partial rent, rebate of rent payments, credit or offset
or reduction in rent, or any other type of rental concession including, without
limitation, lease support payments, lease buy-outs, or assumption of any leasing
or occupancy agreements of Tenant.

 

6.          Term. Except for __________________________________________, all
conditions precedent to the commencement of the initial term of the Lease have
been fully satisfied or waived. The initial term of the Lease began on
_____________________, 20___. The termination date of the present term of the
Lease, excluding unexercised renewal terms, is _______________, 20___, or, if
the commencement date has not yet been set, _____ months after the commencement
date. [IF TRUE: The commencement date has occurred and Tenant has accepted
possession of and currently occupies the entire Premises. Tenant has not sublet
all or any portion of the Premises to any sublessee, has not assigned,
transferred, mortgaged, hypothecated or otherwise encumbered any of its rights
or interests under the Lease and has not entered into any license or concession
agreements with respect thereto, except for the following in accordance with the
Lease: ________________________________________.

 

81 

 

  

7.          Options. Except as set forth in the Lease, Tenant has no outstanding
options or rights to renew or extend the term of the Lease, or expansion
options, or cancellation options, rights of first refusal, or rights of first
offer to lease other space within the Building. Tenant has no outstanding
options, rights of first refusal or rights of first offer to purchase the
Premises or any part thereof or all or any part of the Building and/or the land
on which the Building is situated.

 

8.          Rents. The obligation to pay rent began (or begins) on
_______________, 20__. The current monthly base rent payable under the Leases is
$_______________. The monthly base rental payment (excluding pass through
charges) has been paid through the month of _______________, ____. Tenant is
also obligated to pay its proportionate share of ad valorem taxes, insurance and
operating expenses on the Building, to the extent provided in the Leases.
Tenant's estimated share of ad valorem taxes, insurance and operating expenses
on the Building has been paid by Tenant through _____________, ____. Except for
payments of its estimated share of ad valorem taxes, insurance and operating
expenses being paid in accordance with the Lease, no rent (excluding security
deposits described in Paragraph 9 below) has been paid more than one (1) month
in advance of its due date.

 

9.          Security Deposits. Tenant's security deposit, if any, which has been
previously deposited with Landlord is $_______________ (if none, please state
"none"). The security deposit ____ is, or ____ is not, represented by a letter
of credit.

 

10.         No Default. No event has occurred and no condition exists that
constitutes, or that with the giving of notice or the lapse of time or both,
would constitute, a default by Landlord or, to the best knowledge of Tenant,
Tenant under the Lease except __________. As of the date set forth below, to the
best knowledge of Tenant, Tenant has no existing claims against Landlord or
defenses to the enforcement of the Lease by Landlord and Tenant is not currently
entitled to any rent abatements or offsets against the rents owing under the
Lease except _____________.

 

11.         Allowances. All required allowances, contributions or payments
(whether or not currently due and payable) by Landlord to Tenant on account of
Tenant's tenant improvements have been received by Tenant and all of Tenant's
tenant improvements have been completed in accordance with the terms of the
Lease, except as indicated below (if none, please state "none"):

 

      _________________________________________________________________________.



 

To the best knowledge of Tenant, Tenant's current use and operation of the
Premises complies with all covenants and operating requirements in the Lease.

 

12.         No Bankruptcy Proceedings. No voluntary actions or, to Tenant's best
knowledge, involuntary actions are pending against Tenant under the bankruptcy,
insolvency, or reorganization laws of the United States or any state thereof.

 

13.         Environmental Matters. Tenant has received no notice by any
governmental authority or person claiming a violation of, or requiring
compliance with, any federal, state or local statute, ordinance, rule,
regulation or other requirement of law, for environmental contamination at the
Premises and no hazardous, toxic or polluting substances or wastes have been
generated, treated, manufactured, stored, refined, used, handled, transported,
released, spilled, disposed of or deposited on, in or under the Premises.

 

82 

 

  

14.         Address. The current address for notices to be sent to Tenant under
the Lease is set forth below.

 

15.         Reliance. Tenant acknowledges that the Recipients have or will
hereafter acquire an interest in the Landlord or the Property and/or loan money
to the Landlord in connection with the Property, and that the Recipients are
relying upon this Tenant's Estoppel Certificate in connection therewith. Tenant
further acknowledges that this Tenant's Estoppel Certificate may be relied upon
by, and inures to the benefit of, the Recipients and each of their respective
partners, successors and assigns.

 

16.         Authority. The undersigned is duly authorized to execute this
Tenant's Estoppel Certificate on behalf of Tenant.

 

17.         Accuracy. The information contained in this Tenant's Estoppel
Certificate is true, correct and complete as of the date below written.

 

Executed as of the ___ day of _____, ____.

 

  TENANT:       By:       Name:     Title:

 

  Tenant's Current Address for Notices:            

 

83 

 

  

EXHIBIT 18.1.1

 

ROFO SPACE

 

[pg88img1_ex10-20.jpg] 

 

84 

 

 

